Exhibit 10.1

 

SUBLEASE

 

THIS SUBLEASE is made as of the 14th day of December, 2004, by and between APW
NORTH AMERICA INC. (hereinafter the “Sublessor”) and AMERICAN BANK NOTE
HOLOGRAPHICS, INC. (hereinafter the “Sublessee”).

 

WHEREAS, the Sublessor is leasing from MORE APPLIED FOUR (DE) LLC (hereinafter
the “Master Landlord”) certain premises located at 2 Applegate Drive,
Robbinsville, New Jersey (the “New Jersey Premises”) pursuant to a certain Deed
of Lease Agreement dated as of May 30, 2000, between Power (DE) QRS 14-34, Inc.
(the “Original Landlord”), as landlord, and the Sublessor, as tenant, as amended
by a First Amendment to Deed of Lease Agreement dated as of July 31, 2000, a
Second Amendment to Deed of Lease Agreement dated October 31, 2001 and a Third
Amendment to Deed of Lease Agreement dated December 14, 2004 and as assigned to
the Master Landlord pursuant to an Assignment and Assumption of Deed of Lease
Agreement between the Original Landlord, as assignor, and the Master Landlord,
as assignee, dated as of October     , 2001 (collectively, the “Master Lease”),
which Master Lease is attached hereto as Exhibit A and in addition to the New
Jersey Premises also covers premises in Monon, Indiana, Champlin, Minnesota and
Radford, Virginia (the “Other Premises”); and

 

WHEREAS, the Sublessee desires to sublease the entire New Jersey Premises, and
the Sublessor desires to sublease such space to the Sublessee upon the terms and
conditions stated herein.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, it is agreed as follows:

 

1.                                       Subleased Premises.  Upon the terms and
conditions of this Sublease, the Sublessor hereby subleases to the Sublessee and
the Sublessee hereby subleases from the Sublessor the entire New Jersey Premises
located at 2 Applegate Drive, Robbinsville, New Jersey leased by the Sublessor
under the Master Lease, legally described on attached Exhibit B (the “Subleased
Premises”).  It is understood and agreed that this Sublease does not include any
other premises other than the New Jersey Premises which is the Subleased
Premises under this Sublease.  It is acknowledged that the following specified
personal property, equipment and/or improvements of the Sublessor (collectively,
the “Personal Property”) remains upon the Subleased Premises as of the date of
this Sublease: (a) all equipment comprising the paint line, including but not
limited to the conveyor, the wash system, the paint booths, the drying ovens,
paint hoppers and a burn-off oven, (b) the AC motor winder, and (c) all
inventory and all movable furniture not purchased by the Sublessee, except for
the furniture, files and lab equipment of the Sublessor (the “Excluded
Property”) which Excluded Property only may be stored upon the Subleased
Premises in an area of 35 feet by 75 feet (2,625 square feet) in the southwest
corner of the warehouse, until no later than January 5, 2005.  The Sublessor
shall remove the Personal Property (except the Excluded Property which may
remain until no later than January 5, 2005) and repair any damage caused in
connection with such removal prior to the Commencement Date of this Sublease. 
It is understood that the Excluded Property shall be accessed by the Sublessor
only at the time that such Excluded Property will be relocated to a

 

--------------------------------------------------------------------------------


 

different APW facility.  If the Excluded Property is not removed from the
Subleased Premises on or before January 5, 2005, the Sublessee may dispose of
the Excluded Property as it so desires and the Sublessor shall reimburse the
Sublessee for the reasonable cost of such disposal.  It is understood that the
Sublessee shall not have any liability with respect to the Excluded Property and
the Sublessee shall not be liable for any injury to persons entering the
Subleased Premises relating thereto, and the Sublessor shall indemnify and hold
harmless the Sublessee with respect to any such liability.

 

The Sublessor hereby represents and warrants that no person or entity other than
the Sublessor has any rights to use, occupy, lease, sublease or possess any
portion of the Subleased Premises.

 

2.                                       Term.  The term of this Sublease and
all of the Sublessee’s and the Sublessor’s rights and obligations hereunder
shall commence on the date the last of the contingencies set forth in Paragraph
8 below has been satisfied (the “Commencement Date”) and end on May 31, 2017
(the “Term”), provided however that this Sublease shall sooner terminate in the
event of the expiration or termination of the Master Lease.  It is understood
that in the event that the Sublessee desires to continue its occupancy of the
Subleased Premises for periods subsequent to the expiration of the original term
of the Master Lease, the Sublessee shall enter into a direct relationship with
the Master Landlord on terms to be negotiated directly between the Sublessee and
the Master Landlord; and the Sublessor shall not be a party to such
arrangements.  The Sublessee shall not have any right to extend the term of this
Sublease with the Sublessor, and the Sublessor shall take no actions to
interfere with or undermine the direct negotiations between the Sublessee and
the Master Landlord, it being understood however that the Sublessor shall not be
required to extend in any way the Master Lease as to any of the properties
covered by the Master Lease.

 

3.                                       Base Rent.  Subject to the abatement
provisions set forth below and the satisfaction of all of the contingencies set
forth in Paragraph 8 below, the Sublessee shall pay to the Sublessor base rent
in monthly installments, each installment payable in the amounts set forth below
in advance on the first (1st) day of each month during the term of this
Sublease, commencing on the Commencement Date (the “Base Rent”).  The annual
amount of the Base Rent due by the Sublessee to the Sublessor for the first year
of this Sublease shall be $554,800.00 payable in equal monthly installments of
$46,233.33 payable in advance or before the first (1st) day of each month. 
Commencing on the first anniversary of the first (1st) day of the month
occurring immediately following the Commencement Date and on each anniversary of
such date during the term of this Sublease, the Base Rent shall increase by
1.89% per year in excess of the Base Rent for the immediately preceding year. 
Base Rent for partial months of this Sublease shall be prorated.

 

All Base Rent and all other amounts due under this Sublease shall be paid by the
Sublessee in advance without notice, set-off or deduction except as expressly
provided in this Sublease, in lawful money of the United States to the
Sublessor, at N22 W23685 Ridgeview Parkway West, Waukesha, Wisconsin 53188-1013
or such other address as the Sublessor may from time to time designate in
writing to the Sublessee.  The Sublessor hereby irrevocably authorizes the
Sublessee, upon receipt of written notice from the Master Landlord that a
default

 

2

--------------------------------------------------------------------------------


 

has occurred under the Master Lease, to make all Base Rent payments and other
payments due hereunder directly to the Master Landlord pursuant to the terms of
the Subordination, Non-disturbance, Attornment, Renewal and Option to Purchase
Agreement between the Master Landlord and the Sublessee (the “SNDA”), and any
such payments made to the Master Landlord in accordance with such notice shall
be credited against all Base Rent payments and other payments due under this
Sublease; provided however that such payments shall also be applied against and
credited to the amounts due by the Sublessor under the Master Lease so long as
the Master Lease remains in effect.

 

It is understood and agreed that the Sublessee shall also be responsible for all
sales tax or other tax on rentals, if any, due with respect to the rentals due
hereunder, which amounts shall be due along with the applicable monthly
installments of rent hereunder, if such a tax were ever enacted, provided that
such other taxes shall not encompass income, franchise, estate, or other similar
taxes.  The Sublessor shall forward such taxes as paid by the Sublessee to the
applicable taxing authority and upon request by the Sublessee, the Sublessor
shall provide evidence of such payment to the Sublessee.

 

Notwithstanding any provision to the contrary contained herein, the Base Rent
shall be abated for, and the Sublessee shall not be obligated to pay the Base
Rent due for the seven (7) month period commencing on the date that all of the
contingencies set forth in Paragraph 8 below have been satisfied, except for the
contingency for the Sublessee to obtain the BEIP Grant, and ending on the date
that is seven (7) months immediately following such date; provided however, that
such abatement shall not affect the Sublessee’s obligation to pay any other
amounts or perform any other obligations under this Sublease; and further
provided that if the Sublessee shall default at any time beyond any applicable
notice and cure periods under this Sublease and the Sublessor exercises its
remedies with respect to such default by terminating this Sublease, terminating
the Sublessee’s right to possession, or otherwise, then the rent abatement
provided under this paragraph shall not be effective and the Sublessee shall be
responsible for payment immediately of all amounts due under this Sublease as
though there were no provisions for rent abatement.

 

4.                                       Security Deposit.  The Sublessee shall
pay to the Sublessor upon the execution hereof a security deposit in the amount
of $46,233.33 (the “Security Deposit”) which shall secure the Sublessee’s
obligations hereunder.  In the event of a default by the Sublessee, the
Sublessor may apply the Security Deposit toward the cure of same, including
without limitation reimbursing the Sublessor for amounts expended by the
Sublessor in curing defaults of the Sublessee.  If any part of the Security
Deposit is used to cure a default on the part of the Sublessee, the Sublessee
shall replenish such deposit so that at all times at least $46,233.33 shall be
deposited with the Sublessor.  In the event that any part of the Security
Deposit is used to cure a default of the Sublessee hereunder, the Sublessor
shall provide written notice to the Sublessee specifying the amounts of the
Security Deposit so used to cure said default.  The Sublessor shall return to
the Sublessee any excess amount held by the Sublessor after the termination of
this Sublease to the extent the Sublessor has not used same to cure any default
by the Sublessee under this Sublease.  Unless the Sublessee has entered into a
direct lease with the Master Landlord commencing immediately following the
expiration of the Sublease, the Sublessor shall not return the Security Deposit
(or the balance thereof) to the Sublessee unless the Sublessee has

 

3

--------------------------------------------------------------------------------


 

vacated the Subleased Premises in the condition required by this Sublease. 
There shall be no obligation to segregate the security deposit from other funds
of the Sublessor or to accrue interest thereon for the benefit of the Sublessee.

 

5.                                       Additional Rent Due By and Other
Obligations of the Sublessee.  Commencing on the Commencement Date, the
Sublessee shall be responsible to pay as Additional Rent the amounts due by the
Sublessor as Tenant under the Master Lease with respect to the Subleased
Premises as provided below and perform the obligations of the Sublessor as
Tenant under the Master Lease with respect to the Subleased Premises as provided
below:

 

A.                                   Impositions.  The Sublessee shall be
responsible to timely pay as required by the Master Lease all Impositions
arising during the Term of this Sublease relating to this Sublease, the
Subleased Premises and/or the Sublessee’s use or occupancy of the Subleased
Premises, under Section 9(a) of the Master Lease but only however with respect
to the Subleased Premises (but not as to the Sublessor) or as it relates to the
Sublessee and not the Sublessor (accordingly all references therein to “Tenant”
shall be changed to “Sublessee”); provided however that the Sublessee shall not
be responsible for (1) the mortgage recording tax relating to the Minnesota
Premises referred to in Section 9(a)(v) of the Master Lease, (2) any transfer
taxes due in connection with a sale or transfer of the Subleased Premises or any
of the Other Premises, (3) any mortgage registration tax or fee; (4) any
franchise, income, excess profits or other taxes of the Sublessor (unless such
taxes are in lieu of or a substitute for any other tax, assessment or other
charge upon or with respect to the Subleased Premises, which, if it were in
effect, would be payable by the Sublessee under the provisions hereof or by the
terms of such tax, assessment or charge) and (5) any Impositions due under
Section 9(a)(iv) of the Master Lease which would not customarily be considered
real estate taxes relating to the Subleased Premises.  Sublessee shall also be
required to make the Escrow Payments relating only to the Subleased Premises, if
required by Section 9(b) of the Master Lease, and if the Sublessee makes such
Escrow Payments relating only to the Subleased Premises, then such Escrow
Payments made by Sublessee shall be credited to the obligation of the Sublessee
to pay such Impositions.  Notwithstanding anything contained herein to the
contrary, in the event any Impositions accrue prior to the Term of this Sublease
but are not due and payable until after the Commencement Date, such Impositions
shall be payable by the Sublessor on a prorata basis based on the number of days
such Impositions accrued before the Commencement Date, it being understood that
the Sublessee shall be responsible for the amounts set forth above accruing
after the Commencement Date.  The Sublessor represents and warrants that to the
best of the Sublessor’s knowledge attached hereto as Exhibit E is a Schedule of
all the material expenses that were due and payable by the Sublessor with
respect to the operation of the Subleased Premises for the

 

4

--------------------------------------------------------------------------------


 

past two (2) years other than Base Rent under the Master Lease and insurance
premiums paid by the Sublessor.

 

B.                                     Compliance with Laws and Easement
Agreements; Environmental Matters.  The Sublessee shall be responsible for
compliance with the matters set forth in Section 10 of the Master Lease but only
however with respect to the Subleased Premises, provided however that the
Sublessee shall not be responsible for:  (1) Environmental Violations with
respect to the Subleased Premises arising prior to the commencement of the Term
of this Sublease; (2) as to the responsibility to pay for Site Assessments under
Section 10(c) of the Master Lease, any costs not relating to an Environmental
Violation first arising after the commencement of the Term of this Sublease; (3)
any Environmental Violation as to the Other Premises; and (4) any liability
arising from a Default under the Master Lease in which the Sublessee is not in
default under this Sublease.  It is understood that the Sublessor shall be
responsible at the Sublessor’s expense for such remediation and/or correction
required in connection with Environmental Violations and other violations of
law, which relate to conditions existing prior to the commencement date of this
Sublease.  In the event the Sublessor fails to commence to remediate and or
correct Environmental Violations and other violations for which the Sublessor is
responsible under the immediately preceding sentence, within thirty (30) days
after the Sublessor’s receipt of written notice of such failure from the
Sublessee, the Sublessee may, if such performance is not commenced within
ten (10) days after the Sublessor’s receipt of a written notice after the
expiration of such thirty (30) day period of such continued failure and that the
Sublessee elects to exercise self-help remedies, then the Sublessee may perform
such obligations on behalf of the Sublessor and receive reimbursement as
provided below.  If the Sublessor has commenced performance, it shall diligently
continue same until completion.  If the Sublessor fails to diligently continue
performance, the Sublessee may provide written notice to the Sublessor of such
failure to continue performance and if the Sublessor fails to diligently
continue performance within ten (10) days after the Sublessor’s receipt of said
written notice, then the Sublessee may complete performance of such obligations
on behalf of the Sublessor and receive reimbursement as provided below.  The
Sublessor agrees to reimburse the Sublessee for all reasonable costs and
expenses incurred by the Sublessee in performing the Sublessor’s obligations as
set forth herein.  If the Sublessor disputes whether the matter is the
Sublessor’s responsibility and/or the reasonableness of the costs incurred, the
Sublessee’s sole recourse shall be to commence an appropriate action against the
Sublessor in a court of competent jurisdiction.  If the Sublessee obtains a
final nonappealable judgment against the Sublessor, such judgment may be
satisfied by offsetting the judgment amount against the Base Rent due under this
Sublease.  The

 

5

--------------------------------------------------------------------------------


 

prevailing party in any such action shall pay the non-prevailing party’s
reasonable legal fees and expenses in connection with any such action.

 

C.                                     Liens.  The Sublessee shall not directly
or indirectly create or permit to be created or to remain and shall within
thirty (30) days after receipt of written notice thereof, bond over, discharge
or remove any lien, levy or encumbrance on the Subleased Premises arising from
any work to the Subleased Premises by or for the Sublessee or arising from the
Sublessee’s acts.

 

D.                                    Maintenance and Repair.  Subject to the
provisions of this paragraph:  (1) the Sublessee shall at all times maintain the
Subleased Premises in as good repair and appearance as the Subleased Premises is
in on the date hereof and fit to be used for its intended use in accordance with
the practices generally recognized as then acceptable by other companies in its
industry, provided that with respect to the initial alterations/improvements
described on attached Exhibit C, the Sublessee shall maintain same in the same
state of repair as the date such alterations/improvements are completed; (2) the
Sublessee shall take every other action necessary or appropriate for the
preservation and safety of the Subleased Premises; (3) the Sublessee shall
promptly make all repairs of every kind or nature, whether foreseen or
unforeseen, which may be required to comply with the requirements herein; and
(4) the Sublessor and the Master Landlord shall not be required to make any
repair, whether foreseen or unforeseen, or to maintain any of the Subleased
Premises in any way.  Notwithstanding the foregoing, the Sublessor at the
Sublessor’s expense shall complete the work described on attached  Exhibit D,
which work shall be completed no later than the Commencement Date.  Further,
notwithstanding any provision to the contrary, it is understood and agreed: 
(1) that in the event that roof under commercially reasonable standards needs to
be replaced during the term of this Sublease, provided that the Sublessee at the
Sublessee’s expense has performed proper maintenance thereof during the term of
this Sublease, the reasonable cost to replace the roof on a one-time basis only
shall be shared between the Sublessor and the Sublessee, 35% of such reasonable
cost to be paid by the Sublessor and 65% of such reasonable cost to be paid by
the Sublessee; and (2) that in the event that the parking lot under commercially
reasonable standards needs to be repaved or replaced during the term of this
Sublease, provided that the Sublessee at the Sublessee’s expense has performed
proper maintenance thereof during the term of this Sublease, the reasonable cost
to repave or replace the parking lot on a one-time basis only shall be shared
between the Sublessor and the Sublessee, 30% of such reasonable cost to be paid
by the Sublessor and 70% of such reasonable cost to be paid by the Sublessee. 
Further, in the event that there is a failure of the foundation or load-bearing
walls not caused by the acts or omissions of the Sublessee, then the Sublessor
at the Sublessor’s expense shall be

 

6

--------------------------------------------------------------------------------


 

responsible to remedy such failure.  It is expressly understood that the
Sublessee at the Sublessee’s expense shall be responsible for all repairs and
replacements with respect to mechanical systems.

 

It is understood and agreed that if the Sublessee shall construct any
improvement during the term of this Sublease and such shall (i) encroach upon
any setback or any property, street or right-of-way adjoining the Subleased
Premises, (ii) violate the provisions of any restrictive covenant affecting the
Subleased Premises, (iii) hinder or obstruct any easement or right-of-way to
which the Subleased Premises is subject or (iv) impair the rights of others in,
to or under any of the foregoing, the Sublessee shall, promptly after receiving
a written demand from a party affected by such encroachment, violation,
hindrance, impairment, or obstruction, either (a) obtain from all necessary
parties waivers or settlements of all claims, liabilities and damages resulting
from each such encroachment, violation, hindrance, obstruction or impairment,
whether the same shall affect Master Landlord, the Sublessor or the Sublessee or
any of such parties, or (b) take such action as shall be necessary to remove all
such encroachments, hindrances or obstructions and to end all such violations or
impairments, including, if necessary, making alterations.

 

With respect to the amounts due by the Sublessor hereunder, in the event
Sublessor disputes the necessity for the subject work or the cost thereof, the
Sublessee’s sole recourse shall be to commence an appropriate action against the
Sublessor in a court of competent jurisdiction.  If the Sublessee obtains a
final nonappealable judgment against the Sublessor, such judgment may be
satisfied by offsetting the judgment amount against the Base Rent due under this
Sublease.  The prevailing party in any such action shall pay the non-prevailing
party’s reasonable legal fees and expenses in connection with any such action
within ten (10) days of written demand therefor.

 

E.                                      Alterations and Improvements.  The
Sublessee shall be responsible for compliance with the provisions of Section 13
of the Master Lease, but only as to the Subleased Premises.

 

F.                                      Permitted Contests.  The Sublessee shall
be permitted to make the contests under Section 14 of the Master Lease but only
as to the Subleased Premises and only to the extent permitted by said Section 14
of the Master Lease.

 

G.                                     Indemnification.  Except for any amounts
payable by the Sublessor pursuant to Section 23(a)(iii) of the Master Lease, the
Sublessee shall be responsible for the indemnification obligations under
Section 15 of the Master Lease, but only as to the Subleased Premises and only
with respect to matters first arising after the commencement of the Term of this

 

7

--------------------------------------------------------------------------------


Sublease and only to the extent same are not due to the fault of the Sublessor
or the Master Landlord or their respective agents.

 

H.                                    Insurance.  The Sublessee shall be
responsible to maintain all of the insurance and comply with the provisions of
Section 16 of the Master Lease (except to the extent otherwise agreed to in
writing by the Master Landlord pursuant to the terms of the SNDA between the
Sublessor and the Master Landlord or otherwise, provided however that the Master
Landlord deems same to fulfill the obligations of the Sublessor under the Master
Lease as to the Subleased Premises), but only as to the Subleased Premises.  All
such insurance obtained by the Sublessee shall also include the Sublessor as an
additional insured during such time as APW North America Inc. is the Sublessor
under this Sublease.  The Sublessee shall also include all other parties as
required under the Master Lease.  The Sublessor and the Sublessee hereby waive
all rights of subrogation against each other applicable to any insurer.

 

I.                                         Books and Records.  The Sublessee
shall be responsible to comply with Section 28(a) of the Master Lease.

 

Upon the Sublessor’s written request, the Sublessee shall provide to the
Sublessor satisfactory evidence that the Sublessee has fulfilled said
obligations from time to time.

 

6.                                       AS IS.  Except as expressly set forth
in this Sublease, it is understood that the Sublessee takes the Subleased
Premises, “AS IS, WHERE IS, WITH ALL FAULTS” without any representation or
warranty by the Sublessor whatsoever.  The Sublessor shall not be required to
make any improvements, repairs or alterations to the Subleased Premises except
that the Sublessor shall be responsible to complete the work as set forth on
attached Exhibit D.  Except as expressly set forth in this Sublease, the
Sublessor has not made and is not making any express or implied representations
or warranties whatsoever with respect to the Subleased Premises, including
without limitation any representation or warranty regarding the condition of the
Subleased Premises, state of repair, safety, fitness for any particular purpose,
accuracy of dimensions, whether the improvements are structurally sound, in good
condition or in compliance with applicable laws, codes, ordinances and
regulations, including without limitation, any relating in any way to hazardous
substances or any environmental matters, or ADA compliance.  Except as expressly
set forth in this Sublease, the Sublessee acknowledges and represents that the
Sublessee is entering into this Agreement without relying upon any such
statement, representations or warranty made by the Sublessor or by any agent or
by any other person and made solely upon the Sublessee’s own inspections,
investigations, and financial analysis of the Subleased Premises.  The Sublessor
represents and warrants that as of the date hereof, (i) it has not received
written notice from any governmental authority that the Subleased Premises is in
violation of any environmental laws or in violation of any applicable laws,
rules, regulations, orders, ordinances and requirements of all federal, state
and municipal government departments, commissions, boards, and officers and (ii)
to the Sublessor’s actual knowledge, the Subleased Premises are not in violation
of any environmental laws or in violation of any applicable laws, rules,
regulations, orders, ordinances and requirements of all federal, state and

 

8

--------------------------------------------------------------------------------


 

municipal government departments, commissions, boards, and officers.  The
Sublessor further represents and warrants that the Sublessor has no actual
knowledge of any defect in the Subleased Premises other than those listed in
Exhibit D.  The Sublessor’s representations and warranties set forth in this
Sublease shall survive the Sublessee’s acceptance of the Subleased Premises. 
Notwithstanding the foregoing, it is understood that the foregoing AS IS
provision is subject to (a) the Sublessor’s obligation to remove the Personal
Property as provided in Paragraph 1 of this Sublease, (b) the other obligations
for which the Sublessor is responsible under the terms of this Sublease, and (c)
any condition upon the Subleased Premises which arose from the Sublessor’s
breach of any of its obligations under the Master Lease prior to the
commencement of this Sublease.

 

7.                                       Relationship to Master Lease.  This
Sublease and all of the Sublessee’s rights hereunder are expressly subject to
and subordinate to all of the terms of the Master Lease.  It is understood,
however, that the Sublessee shall not be bound by any amendments to the Master
Lease made after the date hereof without the Sublessee’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed.  Subject to
the provisions of this Sublease, all of the covenants, agreements, terms,
provisions and conditions of the Master Lease are incorporated herein as if set
forth at length herein, except those which by their nature or purport are
inapplicable or inappropriate to the subleasing of the Subleased Premises
pursuant to this Sublease or are inconsistent with or modified by any of the
terms, covenants or conditions of this Sublease.  Notwithstanding the generality
of the preceding sentence, it is agreed as follows:  for the purposes of the
incorporation of the terms and provisions of the Master Lease herein, the term
“Tenant” in the Master Lease shall mean and refer to the Sublessee hereunder,
the term “Landlord” in the Master Lease shall mean and refer to the Sublessor
hereunder, the term “Leased Premises” in the Master Lease shall mean and refer
only to the Subleased Premises hereunder, the term “Basic Rent” or words of
similar import in the Master Lease shall mean and refer to the Base Rent
hereunder, the term “Additional Rent” or words of similar import in the Master
Lease shall mean and refer to the Additional Rent hereunder, the term “Monetary
Obligation” or words of similar import in the Master Lease shall mean and refer
to the Base Rent, Additional Rent and all other sums payable hereunder, the term
“Lease” or words of similar import in the Master Lease shall mean and refer to
this Sublease, and the term “Alterations” or words of similar import in the
Master Lease shall mean any alterations, installations, additions and
improvements, made pursuant to and in compliance with this Sublease.  The
Sublessee covenants and agrees to indemnify and to hold the Sublessor harmless
from and against any liabilities arising under the Master Lease by reason of the
Sublessee’s failure to comply fully with and pay and perform any and all of said
duties, covenants and obligations under and pursuant to this Sublease or by
reason of Sublessee’s use and occupancy of the Subleased Premises or the conduct
of the business conducted by the Sublessee.  Subject to the foregoing provisions
regarding incorporating the Master Lease by reference, it is understood that in
the event of a default by the Sublessee hereunder that remains uncured beyond
any applicable notice and cure periods, the Sublessor shall be entitled to all
of the rights and benefits of the Master Landlord under the Master Lease (except
Section 23(a)(iii) of the Master Lease) and the Sublessor shall be able to
enforce against the Sublessee the obligations for which the Sublessee is
responsible for under this Sublease, and the Sublessor shall be entitled to all
rights and remedies which may be available to the Master Landlord.  In addition,
the Sublessor shall

 

9

--------------------------------------------------------------------------------


 

also be entitled to all other rights and remedies available under law or equity.
 The Sublessee and the Sublessor acknowledge that termination of the Master
Lease will result in a termination of this Sublease, provided however it is
understood that a separate nondisturbance agreement will be executed in
connection with the Sublease which will provide in part that in the event of the
termination of the Master Lease as a result of a default by the Sublessor (not
arising because of a default of the Sublessee), then  such Master Landlord will
recognize the rights of the Sublessee under this Sublease as provided in such
nondisturbance agreement entered into between the Sublessor and the Master
Landlord.  It is understood that whenever the consent or approval of the Master
Landlord is required with respect to any action or omission of the Sublessee,
the Sublessee shall be required to first obtain the prior written approval or
consent of the Sublessor which consent shall not be unreasonably withheld,
conditioned or delayed, and if consented to or approved by the Sublessor, then
such matter shall be submitted to the Master Landlord for its approval or
consent.  It is understood that the Sublessee shall not be responsible for any
obligations of the Sublessor not expressly set forth herein or expressly
incorporated herein by reference.

 

8.                                       Consent of Master
Landlord/Contingencies.  The obligations of the Sublessor and the Sublessee
under this Sublease are contingent upon the satisfaction of the following on or
before December 17, 2004 (the “Contingency Date”) of the following items:  (i)
the Master Landlord’s written approval of this Sublease, (ii) the Master
Landlord’s written waiver of the requirement in the Master Lease for a six (6)
month security deposit arising from this Sublease, (iii) an estoppel certificate
in form and substance reasonably satisfactory to the Sublessee regarding the
Master Lease, (iv) the Sublessee, the Master Landlord, and the fee mortgagee
entering into a mutually acceptable nondisturbance agreement, (v) the Master
Landlord’s written consent to the Sublessee making the alterations shown on the
plans attached as Exhibit C, including an acknowledgment from the Master
Landlord that such alterations do not need to be removed at the end of the term
of this Sublease, (vi) the Sublessee obtaining a Business Employment Incentive
Program Grant (the “BEIP Grant”) from the State of New Jersey, (vii) the removal
by the Sublessor of the Personal Property (except the Excluded Property as
provided in Paragraph 1 above) and the repair by the Sublessor of any damage
caused in connection with such removal, and (viii) the completion of the work
described on attached Exhibit D.  The Sublessor and the Sublessee represent and
warrant that each shall use good-faith diligent efforts to obtain all such
documents and satisfy such contingencies on or before the Contingency Date. 
Notwithstanding the foregoing, if all such contingencies are not satisfied on or
before the Contingency Date (except it is understood that the contingencies in
(vii) and (viii) shall run only for the benefit of the Sublessee), either party
may terminate this Sublease upon written notice to the other given prior to such
contingencies being satisfied, but only after the Contingency Date.  It is
understood that as to the contingencies in (vii) and (viii) above, that the
Sublessee may at its option waive such contingency(ies) and permit the term of
the Sublease to commence with a punch list of items to be performed by the
Sublessor and reserving the right to sue for the reasonable cost to complete
such work.  The Sublessor shall reasonably cooperate with the Sublessee in
attempting to obtain the Master Landlord’s consent or approval to any act or
thing requiring the Master Landlord’s consent under the Master Lease, provided
that the Sublessor’s prior written consent thereto has been obtained, which
Sublessor’s consent shall not be unreasonably withheld, conditioned or delayed,
and if consented to or approved by the Sublessor,

 

10

--------------------------------------------------------------------------------


 

then such matter shall be promptly submitted to the Master Landlord for its
approval or consent, to the extent the Master Landlord’s consent is required
under the Master Lease.

 

9.                                       Use and Occupancy.  The Sublessee shall
use and occupy the Subleased Premises for the purpose of manufacturing, printing
and coating products including, but not limited to, holograms and related
products and any other uses permitted by the terms of the Master Lease and in
compliance with all applicable laws and ordinances.  The Sublessee’s use shall
be in compliance with all applicable laws, ordinances, codes, rules,
regulations, and recorded restrictions.  The Sublessee shall be responsible at
the Sublessee’s expense to comply with all applicable laws, ordinances, rules
and regulations, including without limitation environmental laws and regulations
that are not the Sublessor’s responsibility under Paragraph 16 below, in
connection with the Sublessee’s use and occupancy of the Subleased Premises. 
All governmental permits, licenses and approvals for the Sublessee to occupy the
Subleased Premises shall be obtained by the Sublessee at the Sublessee’s sole
cost and expense.

 

10.                                 Assignment and Subletting.  The Sublessee
shall not be permitted to assign or encumber this Sublease or sublease the
Subleased Premises in whole or in part, whether voluntarily or by operation of
law, or permit any other person(s) to occupy the Subleased Premises, without the
prior written consent of the Sublessor, which consent shall not be unreasonably
withheld, conditioned or delayed.  If the Sublessee is a corporation,
partnership or other entity, any transfer or series of transfers and/or
issuances of shares resulting in a transfer of control of the Sublessee shall be
deemed an assignment hereunder, provided however, that if the Sublessee is a
corporation whose shares are publicly traded, the issuance of and/or transfer of
any shares of the Sublessee, regardless of whether such issuance or transfer
results in a change in control of the corporation shall not be deemed an
assignment hereunder and the Sublessor’s consent will not be required thereto. 
Notwithstanding the foregoing, the Sublessee shall have the right without the
Sublessor’s consent, to assign this Sublease to a business entity that succeeds
to the Sublessee as a result of a merger or consolidation and/or to a business
entity that acquires all or substantially all of the Sublessee’s assets provided
that such assignment is bona fide and is not being made for the purpose of
avoiding the assignment restrictions in this Sublease.  The term control as used
herein means the power to directly or indirectly direct or cause the direction
of the management or policies of the Sublessee.  The consent of the Master
Landlord and all other approvals and consents required under the Master Lease
shall also be required in connection with any assignment or sublease.  No
assignment or subletting shall relieve the Sublessee of its primary liability
under this Sublease.  The consent by the Sublessor and/or the Master Landlord to
any assignment or subletting shall not render unnecessary consent to any further
assignment or subletting.  The Sublessor shall reasonably cooperate with the
Sublessee’s efforts to promptly obtain the Master Landlord’s consent to the
extent required under the Master Lease provided that the Sublessor has consented
to same (which Sublessor’s consent shall not be unreasonably withheld,
conditioned or delayed).  In the event that the Sublessee desires to assign or
sublet and such assignment or sublease would trigger the payment of a security
deposit under Section 21 of the Master Lease, to the extent such payment has not
been waived by the Master Landlord pursuant to the terms of the SNDA  and
provided that the Master Landlord will not require the payment of same from the
Sublessor, then the Sublessee shall be responsible for the payment thereof.

 

11

--------------------------------------------------------------------------------


 

11.                                 Alterations/Improvements.  The Sublessee
shall not be permitted to make any alterations, improvements or changes to the
Subleased Premises without the Sublessor’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.  The Sublessor
hereby grants its consent to the initial alterations proposed by the Sublessee
pursuant to the plans attached hereto as Exhibit C, subject to compliance with
the other provisions of this Paragraph, and the Sublessor will not unreasonably
withhold, condition or delay its consent to any modifications made by the
Sublessee to such initial alteration plans.  In addition it shall be the
Sublessee’s responsibility (the Sublessor to assist in using reasonable efforts
to obtain such consent as provided in the last sentence of this Section 11) to
obtain the approval of the Master Landlord and obtain all required approvals and
comply with the provisions of the Master Lease with respect to any alterations
or improvements, including without limitation Section 13 of the Master Lease. 
It is understood that to the extent the Sublessee’s use requires modifications
to the Subleased Premises in order to comply with applicable laws, codes,
ordinances, rules and regulations, including without limitation ADA, the
Sublessee shall be responsible for such compliance at the Sublessee’s expense. 
Before any alterations or improvements are made to the Subleased Premises the
Sublessee shall obtain all necessary consents hereunder and the Master Lease. 
It is understood that if the Master Landlord, to the extent provided in the
Master Lease, requires the removal of any improvements or alterations performed
by or for the Sublessee or any restoration, the Sublessee shall be responsible
for such removal and restoration.  Notwithstanding the foregoing to the
contrary, the Sublessor’s consent shall not be required and shall be deemed
given to any alterations or improvements to which the Master Landlord consents
in writing provided that the Sublessor shall have no responsibility whatsoever
for said alterations and improvements and will not have any removal or
restoration obligations with respect thereto.  The Sublessor represents and
warrants to the Sublessee that there have been no alterations or improvements
that were made to the Subleased Premises prior to the commencement of the Term
of this Sublease that the Sublessor is required to remove and restore upon the
expiration or earlier termination of the Master Lease.  Prior to the
commencement of this Sublease, the Sublessor shall use reasonable efforts to
obtain from the Master Landlord an estoppel certificate confirming the foregoing
representation.  The Sublessor shall reasonably cooperate with the Sublessee’s
efforts to obtain the Master Landlord’s consent, approval or other action under
the Master Lease and Master Landlord’s written agreement that the alterations
need not be removed at the expiration of the Sublease term relative to any such
alterations proposed to be made by the Sublessee, provided however, it is
understood that the Sublessor shall not have liability with respect thereto. 
With respect to any work required under this Sublease to be completed by the
Sublessor, such shall be subject to obtaining the prior written consent of the
Master Landlord to the extent required by the Master Lease, and the Sublessor
shall use reasonable efforts to obtain from the Master Landlord such consent and
agreement that the alterations need not be removed at the expiration of the
Sublease term, to the extent required by the Master Lease.

 

12.                                 Utilities.  The Sublessee shall arrange for
its own accounts with the utility providers and pay when due directly to the
utility providers the cost of all natural gas, heat, cooling, energy, light,
power, sewer service, telephone, water, refuse disposal and other utilities and
services supplied to the Subleased Premises during the Term of this Sublease.

 

13.                                 Brokerage.  The Sublessee and the Sublessor
each represent and warrant to the other that it has not dealt with any real
estate broker in connection with this transaction, except

 

12

--------------------------------------------------------------------------------


 

Grubb & Ellis (“G&E”) and The Schultz Organization (“Schultz”) (collectively the
“Brokers”).  The Sublessor shall be responsible for the commission to G&E in the
amount set forth in the separate agreement between the Sublessor and G&E. 
Schultz will be paid a co-broker commission by G&E pursuant to a separate
agreement between G&E and Schultz.  Each party hereby agrees to indemnify and
hold harmless the other with respect to any costs or expenses incurred by the
indemnified party by reason of a breach of the foregoing representation by the
indemnifying party.  This paragraph shall survive any expiration or earlier
termination of this Sublease.

 

14.                                 No Option to Renew.  It is understood that
Section 5(b) of the Master Lease as to Option to Renew shall not be applicable
with respect to this Sublease.  The Sublessee shall not have any option or right
to extend the term of this Sublease.  The Sublessee shall negotiate with the
Master Landlord a direct lease between the Sublessee and the Master Landlord for
any period after the expiration date of this Sublease, and the Sublessor shall
have no liability for periods after said expiration date.  The Sublessor shall
not exercise the extension option contained in Section 5(b) of the Master Lease
unless such may be exercised separately without extending the Master Lease as to
the Subleased Premises.

 

15.                                 Option to Purchase.  The Sublessee shall not
have the right to exercise the Option to Purchase contained in the Master Lease
unless the Sublessee obtains the waiver of the Automatic Renewal Clause in
Section 5(b) of the Master Lease in the event the Option to Purchase is
exercised on less than all of the Leased Premises under the Master Lease.  The
Sublessor is not willing to have the term of the Master Lease extended beyond
May 31, 2017.  If the Automatic Renewal is waived by the Master Landlord, the
Sublessee shall (to the extent permitted by the Master Landlord) have the right
to exercise the Option to Purchase as provided under Section 34 of the Master
Lease provided that the Sublessee shall be responsible for all costs and
expenses whatsoever with respect to said purchase, and the Sublessor shall have
no liability whatsoever with respect thereto.  The Sublessor shall not exercise
the option to purchase on the Other Premises under the Master Lease unless the
automatic renewal provisions are not applicable as to the Subleased Premises.

 

16.                                 Environmental.  The Sublessee shall not
cause or permit any Hazardous Substance to be brought upon, kept or used in or
about the Subleased Premises except for reasonable amounts of such Hazardous
Substance necessary in the ordinary course of the Sublessee’s business, provided
that the Sublessee complies with all applicable Environmental Laws.  Except to
the extent same is the Sublessor’s responsibility pursuant to the
indemnification set forth below, the Sublessee shall be responsible for
compliance with the Master Lease as to environmental matters.  The Sublessee
hereby indemnifies the Sublessor and agrees to hold the Sublessor harmless from
and against any and all losses, liabilities, damages, injuries, fines, costs,
expenses including without limitation attorneys fees and costs of investigation,
and claims of any and every kind whatsoever paid, incurred or suffered by, or
asserted against the Sublessor for, with respect to, or as a direct or indirect
result of the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or release of any Hazardous Substance first
brought to the Subleased Premises during the Term of this Sublease (including,
without limitation, any losses, liabilities, damages, injuries, costs, expenses
or claims asserted or arising under the Comprehensive Environmental Response,
Compensation and Liability Act, any

 

13

--------------------------------------------------------------------------------


 

so-called “Superfund” or “Superlien” law, or any other federal, state or local
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to or imposing liability or standards of conduct concerning any
Hazardous Substance) upon, within or over the Subleased Premises by the
Sublessee, or its agents, contractors, employees or invitees or arising as a
result of the Sublessee’s use of the Subleased Premises.  The Sublessor hereby
indemnifies the Sublessee and agrees to hold the Sublessee harmless from and
against any and all losses, liabilities, damages, injuries, fines, costs and
expenses, including without limitation reasonable attorney’s fees and costs of
investigation, and claims of any and every kind whatsoever paid, incurred or
suffered by, or asserted against the Sublessee for, with respect to, or as a
direct or indirect result of the presence on or under, or the escape, seepage,
leakage, spillage, discharge, emission, discharging or release of any Hazardous
Substance in violation of applicable Environmental Laws which was first brought
to the Subleased Premises prior to the commencement of the Term of this Sublease
(including, without limitation, any losses, liabilities, damages, injuries,
costs, expenses or claims asserted or arising under the Comprehensive
Environmental Response, Compensation and Liability Act, any so-called
“Superfund” or “Superlien” law, or any other federal, state or local statute,
law, ordinance, code, rule, regulation, order or decrees regulating, relating to
or imposing liability or standards on conduct concerning any Hazardous
Substance) upon, within or over the Subleased Premises by the Sublessor, or its
agents, contractors, employees or invitees or arising as a result of the
Sublessor’s use of the Subleased Premises.  For purposes herein, the term
“Hazardous Substance” and “Environmental Law” shall have the meaning given to
these terms in the Master Lease.  The provisions of this Section shall survive
the expiration or termination of this Sublease.

 

17.                                 Notices.  All notices required or permitted
under this Sublease shall be in writing and shall be deemed duly served if and
when delivered by hand or mailed by certified mail, postage prepaid, return
receipt requested, or by recognized overnight courier as follows or to such
other address as either party may designate in writing to the other:

 

If to the Sublessor:

APW North America Inc.

 

N22 W23685 Ridgeview Parkway West

 

Waukesha, WI 53202

 

Attn:

Treasurer

 

with copies to:

Quarles & Brady LLP

 

411 East Wisconsin Avenue

 

Milwaukee, WI 53202

 

Attn:

Mary Neese Fertl, Esq.

 

If to the Sublessee:

American Bank Note Holographics, Inc.

 

399 Executive Boulevard

 

Elmsford, NY 10523

 

Attn:

Kenneth Traub, President and CEO

 

14

--------------------------------------------------------------------------------


 

with a copy to:

Fulbright & Jaworski, LLP

 

666 Fifth Avenue

 

New York, NY 10103

 

Attn:

Paul Jacobs, Esq.

 

 

 

and

 

 

 

Windels Marx Lane & Mittendorf, LLP

 

120 Albany Street Plaza

 

New Brunswick, NJ 08901

 

Attn:

Anthony R. Coscia, Esq.

 

18.                                 Access.  The Sublessor acknowledges the
secure nature of the Sublessee’s business.  The Sublessor and/or its agents may
enter the Subleased Premises to inspect the same, make repairs or for any other
reasonable purpose, provided however that such access shall be subject to the
Sublessee’s standard security procedures, including, but not limited to the
Sublessor providing reasonable advance notice, the Sublessor’s representatives’
clearance through the Sublessee’s security department and the Sublessor’s
representatives being escorted by the Sublessee’s representatives through the
Subleased Premises, provided however that compliance with such procedures shall
not be used by the Sublessee to prevent reasonable access to the Subleased
Premises by the Sublessor and its representatives nor access in case of
emergency, provided that the Sublessor uses reasonable efforts to keep the
Subleased Premises secure and to maintain the Sublessee’s confidentiality during
such emergency access.  The Master Landlord shall have such access rights as
provided in the Master Lease.

 

19.                                 Inapplicable Provisions.  It is understood
that Articles 1, 3(a), (b), and (c), 5, 6, 7, 8, 9, 10, 11 (as to Articles 9, 10
and 11, except as expressly provided in this Sublease), 12, 15 (except as
expressly provided in this Sublease), 17, 18, 19, 20, 21, 22, 23, 24, 26, 29,
30, 31, 34 (except as expressly provided in this Sublease) and 35 and portions
of Exhibit A referring to premises other than the Subleased Premises and
Exhibits D, E and F of the Master Lease and all provisions relating to the Other
Premises contained in the Master Lease are not applicable to this Sublease.

 

20.                                 Miscellaneous.  This Sublease Agreement may
not be amended, altered or modified, except by an instrument in writing executed
by the Sublessor and the Sublessee.  This Sublease shall be governed by the laws
of New Jersey.  The Sublessee and the Sublessor represent and warrant to the
other that each has full right and authority to enter into this Sublease and to
perform all of its respective obligations hereunder (subject to obtaining the
consent of the Master Landlord to this Sublease) and that all persons signing
this Lease on its behalf are authorized to do so.  All obligations of the
Sublessee hereunder not fully performed as of the expiration or earlier
termination of the term of this Sublease shall survive the expiration or the
termination of the term hereof, including without limitation the payment of any
amount due hereunder that has not been determined or paid as of the expiration
or termination of this Sublease.  The indemnification obligations of the
Sublessee under this Sublease shall survive the expiration or termination of
this Sublease.  If any clause, phrase, provision or portion of this Sublease or
the application thereof to any persons or circumstances shall be invalid or
unenforceable under applicable law, such event shall not affect, impair or
render invalid or

 

15

--------------------------------------------------------------------------------


 

unenforceable the remainder of this Sublease nor any other clause, phrase,
provision or portion hereof, nor shall it affect the application of any clause,
phrase, provision or portion hereof to other persons or circumstances and it is
also the intention of the parties to this Sublease that in lieu of each such
clause, phrase, provision or portion of this Sublease that is invalid or
unenforceable, there be added as a part of this Sublease a clause, phrase,
provision or portion as similar in terms to such invalid or unenforceable
clause, phrase, provision or portion as may be possible and be valid and
enforceable.  The captions inserted in this Sublease are for convenience only
and no way define, limit or otherwise describe the scope or intent of this
Sublease or any provisions hereof.  Capitalized terms not otherwise defined in
this Sublease shall have the meanings as set forth in the Master Lease.

 

21.                                 Late Payment.  In the event any payment due
by the Sublessee required under this Sublease is paid more than five (5) days
after the due date thereof, the Sublessee shall pay to the Sublessor late
charges in the amount of 5% of the unpaid amount and interest on such amounts
due by the Sublessee that were not timely paid at the rate of 3% over the Prime
Rate from the date due until paid.  It is expressly confirmed that any amounts
due under the Master Lease relating to late payment by the Sublessor of amounts
due under the Master Lease and not as a result of late payment by the Sublessee
under this Sublease shall be the responsibility of the Sublessor hereunder.

 

22.                                 Attorney’s Fees.  In the event of any
litigation under this Sublease between the Sublessor and the Sublessee, the
prevailing party shall be permitted to recover its court costs and reasonable
attorneys’ fees from the other.

 

23.                                 Damage and Destruction.  If the Subleased
Premises are damaged or destroyed by fire or other casualty, the Sublessee shall
provide the Master Landlord and the Sublessor prompt notice thereof, and if such
damage or destruction is to the extent of not less than 50% of the value of the
improvements above foundation and such damage could not reasonably be repaired
and restored within 180 days after the date of such damage or destruction, the
Sublessee shall have the right to terminate this Sublease provided that the
Sublessee makes such election by written notice to the Sublessor within thirty
(30) days after the date of the damage or destruction.  In the event the
Sublessee has elected to terminate this Sublease, then the Sublessee shall
assign to the Sublessor all of the Sublessee’s rights to all of the insurance
proceeds (except for proceeds arising from the Sublessee’s insurance on its
personal property, tenant improvements, trade fixtures, inventory and other
Sublessee owned personal property) with respect to said damage, and the
Sublessee shall have no obligation to adjust losses or restore the Subleased
Premises.  In the event that the Sublease is not terminated as provided above,
then the Sublessee shall be responsible to cause the Subleased Premises to be
repaired and restored in accordance with Sections 17(a), 17(c) and 19 of the
Master Lease, provided that if the Master Landlord and/or its lender fails to
make the proceeds of such insurance available for repair and restoration, then
the Sublessee shall not be required to so repair and restore.  There shall be no
abatement or reduction of any rent or any Monetary Obligations under this
Sublease as a result of such casualty.  In the event the Sublease is not
terminated, if under the Master Lease the Sublessor is permitted to hold the
insurance proceeds, then such proceeds shall be held only by a depositary
mutually agreed between the Sublessor and the Sublessee.

 

16

--------------------------------------------------------------------------------


 

24.                                 Condemnation.  If any material part of the
Subleased Premises is taken in connection with any eminent domain or
condemnation which in the Sublessee’s reasonable opinion materially adversely
impairs the operation of the Sublessee’s business from the Subleased Premises,
then the Sublessee shall have the right to terminate this Sublease provided that
the Sublessee makes such election by written notice to the Sublessee within
thirty (30) days after the Sublessee’s receipt of a Condemnation Notice.  The
Sublessee shall have no right to or interest in any awards in connection with
said condemnation except the Sublessee may make a separate claim against the
condemnor on account of the Sublessee’s trade fixtures, equipment or other
tangible property, moving expenses or loss of business, if available, so long as
such does not reduce the award(s) payable to the Master Landlord and/or the
Sublessor.  If the Sublease is not terminated, there shall be no reduction or
abatement in rent or any Monetary Obligations under this Sublease.  Further, in
the event the Sublease is not terminated, it shall be the Sublessee’s obligation
to repair and restore the Subleased Premises as provided in the Master Lease and
shall be permitted to have use of the portions of the award made available under
the Master Lease for such repair and restoration.  The Sublessee shall comply
with the provisions in the Master Lease with respect to repair and restoration,
including without limitation Section 19 of the Master Lease if the Sublease is
not terminated.  If the Sublease is terminated then all rights to awards (except
for the amounts relating to the Sublessee’s separate claim as provided above for
the Sublessee’s trade fixtures, equipment or other tangible property, moving
expenses or loss of business) shall be assigned to the Sublessor and/or the
Master Landlord as required by the Master Lease and the Sublessee shall have no
obligation to adjust losses or restore the Subleased Premises.

 

25.                                 Surrender.  Subject to the provisions in the
last sentence of this Paragraph, upon the expiration or earlier termination of
this Sublease, unless the Sublessee has entered into a direct lease with the
Master Landlord, the Sublessee shall peaceably leave and surrender the Subleased
Premises to the Master Landlord and/or the Sublessor, as the case may be, in the
same order and condition as delivered at the time of the commencement of the
Term of this Sublease, ordinary wear and tear and damage by fire and other
casualty not required to be repaired or restored by the Sublessee excepted,
provided that even if a direct lease is entered into between the Master Landlord
and the Sublessee, the Sublessee shall remain liable to cause the Subleased
Premises to be in the aforementioned condition, but shall not be required to
vacate same.  Upon such surrender, the Sublessee shall remove from the Subleased
Premises all property which is owned by the Sublessee or third parties other
than the Master Landlord and any alterations, if any, which the Sublessee is
required to remove pursuant to the terms of this Sublease, and shall repair any
damage caused by such removal.  The Sublessor hereby acknowledges and agrees
that the Sublessee shall not be obligated at the end of the Term to remove any
of the alterations shown on the plans attached hereto as Exhibit C or any
modifications thereto or other alterations approved by the Sublessor in
accordance with this Sublease, provided that if the Master Landlord requires
removal and restoration, the Sublessee shall at the Sublessee’s expense be
responsible for said removal and restoration.

 

26.                                 Default.  The occurrence of any one and more
of the following shall, at the option of the Sublessor, constitute an “Event of
Default” under this Sublease:

 

17

--------------------------------------------------------------------------------


 

A.                                   A failure by the Sublessee to make any
payment of Base Rent when due and such failure continues for five (5) days after
written notice of such failure;

 

B.                                     A failure by the Sublessee to make any
payment of any Monetary Obligation other than Base Rent within five (5) days
after written notice of such failure;

 

C.                                     A failure by the Sublessee to duly
perform and observe, or a violation or breach of, any other provision of the
Sublease not otherwise specifically mentioned in Paragraph 26 which failure
continues for thirty (30) days from the date on which written notice of such
failure is given or, if such default cannot be cured within such thirty (30) day
period and delay in the exercise of a remedy would not (in the Sublessor’s
reasonable judgment) cause any material adverse harm to the Sublessor or the
Subleased Premises, the cure period shall be extended for the period reasonably
required to cure the default provided that the Sublessee shall commence to cure
the default within said thirty (30) day period and shall actively, diligently
and in good faith proceed with and continue the curing of the default until it
shall be fully cured;

 

D.                                    The Sublessee shall (i) voluntarily be
adjudicated as bankrupt or insolvent, (ii) seek or consent to the appointment of
a receiver or trustee for itself or for the Subleased Premises, (iii) file a
petition seeking relief under the bankruptcy or other similar laws of the United
States, any state or any jurisdiction, (iv) make a general assignment for the
benefit of creditors or (iv) be unable to pay its debts as they mature;

 

E.                                      A court shall enter an order, judgment
or decree appointing without the consent of the Sublessee a petition filed
against the Sublessee which seeks relief under the bankruptcy or other similar
laws of the United States, any state or any jurisdiction, and such order,
judgment or decree shall remain undischarged or unstayed sixty (60) days after
it is entered;

 

F.                                      The Subleased Premises shall have been
vacated or abandoned;

 

G.                                     The Sublessee shall be liquidated or
dissolved or shall begin proceedings towards its liquidation or dissolution; or

 

H.                                    The estate or interest of the Sublessee in
the Subleased Premises shall be levied upon or attached in any proceeding and
such estate or interest is about to be sold or transferred or such process shall
not be vacated or discharged within sixty (60) days after it is made.

 

If an Event of Default occurs, the Sublessor shall have all rights and remedies
available at law or equity.  Upon the occurrence of an Event of Default, the
Sublessor shall have the right

 

18

--------------------------------------------------------------------------------


 

(but no obligation) to perform any act required of the Sublessee hereunder at
the Sublessee’s expense, and if performance of such act requires that the
Sublessor enter the Subleased Premises, the Sublessor’s access to the Subleased
Premises for such purpose shall be governed by the provisions of Paragraph 18.

 

27.                                 Regarding the Master Lease.  The Sublessor
represents and warrants that a true and complete copy of the Master Lease as of
the date hereof is annexed hereto as Exhibit A.  The Sublessor represents to the
Sublessee that, as of the date hereof, (i) the Master Lease is unmodified and is
in full force and effect, (ii) all “Basic Rent,” “Additional Rent” and
Impositions (as such terms are used in the Master Lease) and other amounts, if
any, due and payable by the Sublessor under the Master Lease as of the
Commencement Date have been paid in full, (iii) to the Sublessor’s knowledge,
neither Master Landlord nor the Sublessor is in default under the Master Lease,
(iv) no act or omission of the Sublessor has occurred that would entitle the
Master Landlord to terminate the Master Lease, (v) the Sublessor has not
received any notices of default from Master Landlord that have not been cured
and (vi) the Master Lease evidences the entire written agreement between the
Sublessor and Master Landlord with respect to the Subleased Premises.

 

28.                                 Covenants of the Sublessor.  The Sublessor
covenants and agrees (i) to perform and to observe all of the terms, covenants,
provisions, conditions and agreements of the Master Lease on the Sublessor’s
part to be performed and observed to the extent the Sublessee has not expressly
assumed such obligations under the terms of this Sublease, (ii) that the
Sublessor will not do or cause to be done or suffer or permit any act or thing
to be done which would or might cause the Master Lease or the rights of the
Sublessor as tenant thereunder to be cancelled, terminated or forfeited or which
would make the Sublessee liable for any increase of the Additional Rent payable
by the Sublessee pursuant hereto; and (iii) to indemnify and hold harmless the
Sublessee of, from and against any and all liabilities, losses, damages, suits,
penalties, claims and demands of every kind or nature (including, without
limitation, reasonable attorneys’ fees and disbursement and expenses of defense
and of enforcing this indemnity) arising by reason of the Sublessor’s failure to
comply with the foregoing or arising from the use, occupancy or manner of use
and/or occupancy of the Subleased Premises by the Sublessor, its assignees or
subtenants (other than the Sublessee), or their respective employees, agents,
servants, contracts, visitors or licensees or from any business conducted
therein, or from any work or thing whatsoever or any condition created by or any
other act or omission of the Sublessor, its assignees or subtenants (other than
the Sublessee), or their respective employees, agents, servants, contracts,
visitors or licensees, in or about the Subleased Premises, prior to the
commencement of the Term of this Sublease.

 

29.                                 Authority.  Subject to obtaining the
Consents of the Master Landlord referred to in Paragraph 8 of this Sublease, the
Sublessor and the Sublessee each represent and warrant to the other that (i) the
Sublessor and the Sublessee each has full corporate, partnership or company
power and authority to execute and deliver this Sublease and to perform all of
the terms and conditions hereof to be performed by each party and to consummate
the transactions contemplated hereby, (ii) this Sublease has been duly executed
and delivered by the Sublessor and the Sublessee and is the legal, valid and
binding obligation of the Sublessor and is enforceable against each in
accordance with its terms, except as the enforcement thereof may be

 

19

--------------------------------------------------------------------------------


 

limited by applicable creditors’ rights laws, (iii) the Sublessor and the
Sublessee are not presently subject to any bankruptcy, insolvency,
reorganization, moratorium, or similar proceeding, and (v) the individuals
executing this Sublease on behalf of the Sublessor and the Sublessee have the
legal power, right and actual authority to bind the Sublessor and the Sublessee
to the terms and conditions hereof.

 

30.                                 Early Access.  After the full execution of
this Sublease, the Sublessee shall be permitted to have reasonable access to the
Subleased Premises for the purposes of taking measurements and for the
preparation of construction and/or as-built drawings, but the Sublessee shall
not be permitted to do or cause any construction and the Sublessee shall not be
permitted to move or cause to be moved any of its property into the Subleased
Premises until the Commencement Date, except for minor tools and equipment
necessary in the preparation of the construction and/or as-built drawings,
provided that such property is upon the Subleased Premises at the sole risk of
the Sublessee and the Sublessor shall have no liability with respect to damage
or loss thereof.  Prior to such entry, the Sublessee shall provide to the
Sublessor a certificate of insurance to evidence that the liability insurance
required by this Sublease is in effect, the remaining insurance to be in effect
on or before the Commencement Date.  It is understood, however, that the
Sublessee shall not be given keys to the Subleased Premises until the
Commencement Date.  The Sublessee shall not interfere with the Sublessor’s
activities upon the Subleased Premises.  The Sublessor shall not have any
liability to the Sublessee in connection with such access, the Sublessor shall
not be liable for any injury to persons entering the Subleased Premises by,
through or under the Sublessee or property brought by said persons, and the
Sublessee shall indemnify and hold harmless the Sublessor with respect to any
such liability.

 

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
above written.

 

 

 

SUBLESSOR:

 

APW NORTH AMERICA INC.

 

 

 

 

 

By:

/s/ Michael Gasick

 

 

 

 

 

 

SUBLESSEE:

 

AMERICAN BANK NOTE HOLOGRAPHICS,
INC.

 

 

 

 

 

 

 

By:

/s/ Kenneth H. Traub

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MASTER LEASE

 

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO DEED OF LEASE AGREEMENT

 

THIS THIRD AMENDMENT TO DEED OF LEASE AGREEMENT dated as of December 14, 2004
(this “Amendment”) by and between MORE APPLIED FOUR (DE) LLC, a Delaware limited
liability company (“Landlord”) and APW NORTH AMERICA INC., a Delaware
corporation (“Tenant”).

 

BACKGROUND:

 

A.            POWER (DE) QRS 14-34, INC. (“Original Landlord”) and Tenant
entered into a Deed of Lease Agreement dated as of May 30, 2000, as amended by a
First Amendment to Deed of Lease Agreement dated as of July 31, 2000 and a
Second Amendment to Deed of Lease Agreement dated as of October 31, 2001 (said
Deed of Lease Agreement as amended by said First Amendment, the “Lease”).

 

B.            By Assignment and Assumption of Lease Agreement, dated October
   , 2001, Original Landlord assigned to Landlord all of its right, title and
interest in and to the Lease and Landlord assumed all of the Original Landlord’s
obligations and liabilities thereunder.

 

C.            Landlord and Tenant desire to amend the Lease as hereinafter set
forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant
covenant and agree as follows:

 

1.             Paragraph 5(6) of the Lease is hereby deleted.

 

2.             All references to the term “Renewal Term” in the lease are hereby
deleted.

 

3.             Notwithstanding anything to the contrary in Paragraph 34 of the
Lease, Tenant shall not have any option to purchase the New Jersey Premises
pursuant to Paragraph 34 of the Lease.

 

4.             Landlord hereby gives its consent to Tenant to execute and
deliver that certain Sublease (the “ABNH Sublease”) by and between Tenant and
American Bank Note Holographics, Inc. dated as of December 14, 2004 with respect
to the New Jersey Premises and agrees that, with respect to the execution and
delivery by Tenant of the ABNH Sublease only, the requirement that Tenant
deposit with Landlord a Sublease Security Deposit shall be waived.

 

5.             So long as the ABNH Sublease is in effect, Paragraph 16 of the
Lease shall be modified as follows (with respect to the insurance carried on the
New Jersey Premises only):

 

(a)           Tenant shall not be required to obtain and maintain (i) Incidental
Medical Malpractice and Host Liquor Liability Insurance, (ii) Excess Liability
insurance with limits greater that $3,000,000 per occurrence/annual aggregate or
(iii) insurance for Off-Premises Service Interruption, Expediting Expenses,
Ammonia Contamination or Hazardous Materials Clean-Up Expense.

 

(b)           The requirement contained in the last sentence of Paragraph
16(a)(v) is hereby waived.

 

--------------------------------------------------------------------------------


 

(c)           The requirement contained in the penultimate sentence of Paragraph
16(b) to name Landlord as the insured on the insurance required under Paragraph
16(a)(v) of the Lease is hereby modified to name Landlord as the additional
insured

 

(d)           The requirement contained in the first sentence of Paragraph 16(h)
to name Landlord and its lender as the named insureds with respect to concurrent
or contributing insurance is hereby modified to name Landlord and its lender as
the additional insureds; and

 

(e)           In conjunction with Paragraph 16(i), Owner hereby waives all of
its rights of subrogation against the Tenant as may be applicable to any insurer
and will enforce such waivers in policy provisions.

 

6.             Except as specifically amended herein, the terms and conditions
of the Lease shall remain in full force and effect and binding upon the parties
hereto.

 

7.             Any capitalized terms not defined herein shall have the meanings
assigned in the Lease.

 

[NO FURTHER TEXT APPEARS ON THIS PAGE]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed under seal as of the day first above written.

 

 

LANDLORD:

 

 

 

MORE APPLIED FOUR (DE) LLC, a
Delaware limited liability company

 

 

 

By:

APPLIED FOUR (DE) QRS 14-75,
INC., a Delaware corporation, its
managing member

 

 

 

 

 

 

By:

/s/ Thomas E. Zacharias

 

 

 

Name:

Thomas E. Zacharias

 

 

 

Title:

Managing Director

 

 

 

 

 

 

TENANT:

 

 

 

APW NORTH AMERICA INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Michael Gasick

 

 

Name:

Michael Gasick

 

 

Title:

Treasurer

 

 

3

--------------------------------------------------------------------------------


 

CONSENT OF LENDER

 

 

The undersigned, as the servicer with respect to that certain mortgage loan made
by Morgan Stanley Dean Witter Mortgage Capital Inc. to More Applied Four (DE)
LLC on October 31, 2001 in the original principal amount of $11,070,524, which
loan is secured by the property that is the subject of the Lease, hereby
consents to the execution and delivery by Borrower of the preceding Third
Amendment to Deed of Lease and consents .

 

 

CONSENTED TO:

 

/s/ Sarah J Burns

Sarah J. Burns

Assistant Vice President

 

 

Dated:   December 14, 2004

 

4

--------------------------------------------------------------------------------


 

 

ASSIGNMENT AND ASSUMPTION OF DEED OF LEASE AGREEMENT

 

                THIS ASSIGNMENT AND ASSUMPTION OF DEED OF LEASE AGREEMENT (the
“Assignment”) is made and entered into as of October __, 2001, by and between
POWER (DE) QRS 14-34, INC., a Delaware corporation (“Assignor”) and MORE APPLIED
FOUR (DE) LLC, a Delaware limited liability company (“Assignee”).

 

                WHEREAS, Assignor is the lessor under that certain Deed of Lease
Agreement (the “Original Lease”), dated May 30, 2000, by and between Assignor
and APW NORTH AMERICA INC., a Delaware corporation, as lessee (“Tenant”), a
memorandum of which was recorded in the County of White, State of Indiana on
June 6, 2000 as Document No. 000602934, in the County of Hennepin, State of
Minnesota on July 10, 2000 as Document No. 3294306, and in the County of Mercer,
State of New Jersey on June 2, 2000 in Book 3831, Page 50 (collectively, the
“Memoranda”), and thereafter Assignor and Tenant executed a First Amendment to
Deed of Lease Agreement dated as of July 31, 2000 (the “First Amendment”; the
Original Lease, as amended by the First Amendment, collectively the “Lease”)
affecting properties located at Monon, Indiana, Champlin, Minnesota,
Robbinsville, New Jersey and Radford, Virginia (collectively, the “Premises”),
as described on Exhibit A attached hereto and made a part hereof;

 

                WHEREAS, Assignor desires to assign all of its right, title and
interest in and to the Lease and the Memoranda to Assignee, and Assignee desires
to accept the assignment thereof, upon the terms and conditions set forth
herein;

 

                NOW, THEREFORE, in consideration of the mutual agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency which are hereby acknowledged, Assignor and Assignee hereby covenant
and agree, effective as of the date hereof, as follows:

 

1.             Assignment.  Assignor hereby assigns, transfers, and conveys to
Assignee all of Assignor’s right, title, and interest as landlord in and to the
Lease and the Memoranda, and all of the rights, benefits and privileges of the
tenant thereunder.

 

2.             Representations and Warranties.  Assignor represents and warrants
to Assignee that the Lease is in full force and effect and that Assignor has not
previously assigned or encumbered its interest in the leasehold estate
represented by the Lease or the Memoranda.

 

3.             Indemnity by Assignor.  Assignor shall indemnify, pay, protect,
defend and hold Assignee harmless from any claim, liability, cost or expense
(including without limitation reasonable attorneys’ fees and costs) arising out
of any obligation or liability of Assignor as landlord under the Lease arising
or accruing prior to the date hereof.

 

4.             Assumption.  Assignee hereby assumes all liabilities and
obligations of Assignor under the Lease and the Memoranda which arise on or
after the date hereof and agrees

--------------------------------------------------------------------------------


 

to perform all obligations of Assignor under the Lease which are to be performed
or which become due on or after the date hereof.

 

5.             Indemnity by Assignee.  Assignee shall indemnify, pay, protect,
defend and hold Assignor harmless from any claim, liability, cost or expense
(including without limitation reasonable attorneys’ fees) arising out of (a) any
obligation or liability of the landlord under the Lease which is to be performed
or which becomes due after the date hereof or (b) any obligation or liability of
the landlord under the Lease relating to acts or omissions of Assignee occurring
after the date hereof.

6.             Further Assurances.  Assignor covenants with Assignee and
Assignee covenants with Assignor that each will execute or procure any
additional documents necessary to establish the rights of the other party
hereunder.

7.             Governing Law.  This Assignment shall be governed by the laws of
the States where the Premises are located, without giving effect to its
principles of conflicts of law.

8.             Binding Effect.  The provisions of this Assignment shall inure to
the benefit of, and be binding upon, the parties hereto and their respective
heirs, legal representatives, successors and assigns.

9.             Counterparts.  This Assignment may be executed in any number of
and by different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement.

 

[signature page follows immediately]

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Deed of Lease Agreement as of the date and year first written
above.

 

 

 

 

 

ASSIGNOR:

 

 

 

 

 

POWER (DE) QRS 14-34, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Edward LaPuma

 

 

Name:

Edward LaPuma

 

 

Title:

Executive Director

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

MORE APPLIED FOUR (DE) LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

APPLIED FOUR (DE) QRS 14-75, INC.,

 

 

 

a Delaware corporation, its managing member

 

 

 

 

 

 

 

By:

/s/ Edward LaPuma

 

 

 

Name:

Edward LaPuma

 

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

PROPERTY DESCRIPTIONS

 

INDIANA

TRACT 1

That part of the West Half of the Northwest Quarter of Section 21, Township 28
North, Range 4 West in Monon Township, White County, Indiana, described by:

COMMENCING at the Northwest corner of the above said Section 21;

THENCE South 86 degrees 27 minutes East along the Section line 253.5 feet;

THENCE South 02 degrees 42 minutes West 331.2 feet to the Point of Beginning;

THENCE South 85 degrees 47 minutes East 341.85 feet;

THENCE South 02 degrees 30 minutes West 315.53 feet;

THENCE South 85 degrees 54 minutes East  438.48 feet;

THENCE South 05 degrees 13 minutes West 745.30 feet to the North right-of-way
line of the L. and N. Railroad;

THENCE along said line North 62 degrees 09 minutes West 222.37 feet, South 67
degrees 48 minutes West 119.02 feet, North 63 degrees 36 minutes West 100.09
feet and North 61 degrees 08 minutes West 357.00 feet;

THENCE North 00 degrees 51 minutes East 838.26 feet to the Point of Beginning.

 

TRACT II

That part of the Northwest Quarter of the Northwest Quarter of Section 21,
Township 28 North, Range 4 West in Monon Township, White County, Indiana,
described by:

COMMENCING at the Northwest corner of the above said Section 21;

THENCE South 86 degrees 27 minutes East 253.5 feet to the Point of Beginning;

THENCE South 85 degrees 45 minutes East 340.7 feet;

THENCE South 02 degrees 30 minutes West 331.0 feet;

THENCE North 85 degrees 47 minutes West 341.85 feet;

THENCE North 02 degrees 42 minutes East 331.2 feet to the Point of Beginning.

This parcel of land also described as followed:

A parcel of land, beginning at a point Sixteen (16) Rods East of the Northwest
corner of Section Twenty-one (21), Township Twenty-eight (28) North, Range Four
(4) West, White County, Indiana, on the section line between Section Sixteen
(16) and Twenty-one (21);

--------------------------------------------------------------------------------


 

RUNNING THENCE East Twenty (20) Rods;

THENCE South Three Hundred Thirty (330) feet;

THENCE West Twenty (20) Rods;

THENCE North Three Hundred Thirty (330) feet to the place of BEGINNING; this
tract being out of the Northwest Quarter of the Northwest Quarter of Section
Twenty-one (21), Township Twenty-eight (28) North, Range Four (4) West, and in
the above said County and State,

EXCEPT that part of the above described lands as has been sold to the county and
state for right-of-way for a State Road.

 

MINNESOTA

Lot 1, Block 1, Westwood North 3rd Addition, excepting that part thereof lying
northerly of the following described line:

BEGINNING at a point on the North line of Section 31, Township 120 North, Range
21 West, Distant 237.03 feet Easterly of the North Quarter corner thereof;

THENCE run Southerly at an angle of 90 degrees 00 minutes 00 seconds from said
North Section line for 45 feet;

THENCE run Westerly parallel with said North Section line of 150 feet and there
terminating, Hennepin County, Minnesota.

Torrens Property

Certificate of Title No. 811285.

The above property is situated in Hennepin County, State of Minnesota.

Address:  11611 Business Park Blvd. N., Champlin, MN 55316

Tax Map or Parcel ID No.:  31-120-21 12 0073

 

NEW JERSEY

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Township of
Washington, County of Mercer, State of New Jersey:

BEGINNING at a point in the proposed Easterly right of way line of West Manor
Way (40 feet from centerline) said point being located the following two (2)
courses from the intersection of the southeasterly right of way line of New
Jersey Turnpike (300 feet wide) with the Easterly right of way line of West
Manor Way (50 feet wide) and from said intersection running;

a.             Southerly distant 3202.78 feet along the Easterly right of way
line of West Manor Way (50 feet wide) to a point; thence

b.             South 54 degrees 52 minutes 51 seconds East along the common line
between Tax Map Lots 19 and 20 in Block 41, 15.00 feet to the point and place of
beginning and running thence;

--------------------------------------------------------------------------------


 

1.             North 34 degrees 24 minutes 41 seconds East along the proposed
Easterly right of way line of West Manor Way, 820.19 feet to a point of
curvature; thence

2.             Northeasterly along a new line through Lot 19 in Block 41, along
a curve to the right having a radius of 40.00 feet and an arc length of 62.83
feet to a point of tangency; thence

3.             South 55 degrees 35 minutes 19 seconds East along same, 245.00
feet to a point; thence

4.             South 57 degrees 44 minutes 10 seconds East still along same,
200.14 feet to a point; thence

5.             South 55 degrees 35 minutes 19 seconds East still along same,
168.13 feet to a point; thence

6.             South 34 degrees 24 minutes 41 seconds West still along same,
875.76 feet to a point; thence

7.             North 54 degrees 52 minutes 51 seconds West along the common line
between Tax Map Lots 19 and 20 in Block 41, 653.18 feet to the true point and
place of BEGINNING.

Being known as Lot 19.02 in Block 41 on the Tax Map.

TOGETHER WITH the benefits as contained in that certain Cross Easement Agreement
recorded in Deed Book 3186, page 024.

 

 

VIRGINIA

Parcel containing 14.771 acres as shown on plat entitled “Plat of Survey of
14.771 acres to be acquired by Aspen Motion Technologies, Inc., from the City of
Radford Industrial Development Authority,” dated November 11, 1998, and revised
November 25, 1998 and January 5, 1999, made by Anderson and Associates, Inc.,
Engineers-Surveyors-Planners, of record in the Clerk’s Office of the Circuit
Court of the City of Radford, Virginia, in Plat Book 4, Page 76.

 

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO DEED OF LEASE AGREEMENT

 

THIS SECOND AMENDMENT TO DEED OF LEASE AGREEMENT dated as of October 31, 2001
(the “Second Amendment”) by and between MORE APPLIED FOUR (DE) LLC, a Delaware
limited liability company (“Landlord”) and APW NORTH AMERICA INC., A Delaware
corporation (“Tenant”).

 

BACKGROUND:

 

A.            POWER (DE) QRS 14-34, INC. (“Original Landlord”) and Tenant
entered into a Deed of Lease Agreement dated as of May 30, 2000, as amended by a
First Amendment to Deed of Lease Agreement dated as of July 31, 2000 (said Deed
of Lease Agreement as amended by said First Amendment, the “Lease”).

 

B.            By Assignment and Assumption of Lease Agreement, dated October
   , 2001, Original Landlord assigned to Landlord all of its right, title and
interest in and to the Lease and Landlord assumed all of the Original Landlord’s
obligations and liabilities thereunder..

 

C.            Landlord and Tenant desire to amend the Lease as hereinafter set
forth.

 

NOW, THEREFORE, for good and valuable consideration, Landlord and Tenant
covenant and agree as follows:

 

1.             Paragraph 34 Option to Purchase is hereby deleted in its entirety
and the following is inserted in lieu thereof:

 

“34.  Option to Purchase.

 

(a)           Landlord does hereby give and grant to Tenant the option (the
“Option”) to purchase the Leased Premises or any one or more of the Related
Premises (any such Related Premises, the “Sale Premises”) (i) for a purchase
price (the “Purchase Price”) equal to the Offer Amount and (ii) from time to
time on any date (the “Option Purchase Date”) (A) within the thirty (30) day
period prior to December 1, 2011 (the “First Option”) or, (B) if the First
Option is not exercised with respect to all of the Leased Premises, within the
thirty (30) day period prior to December 1, 2014 and/or June 1, 2017 (each, a
“Remaining Option”), in any case if and only if this Lease is then in full force
and effect and with respect to the exercise of any Remaining Option only if
Tenant provides to Landlord such documentation as Landlord shall reasonably
require to evidence the exercise of the Automatic Renewal. Any Option Purchase
Date shall be mutually agreeable to Landlord and Tenant.  If Tenant intends to
exercise either the First Option or either Remaining Option, Tenant shall give
written notice (“Option Exercise Notice”) to Landlord that it is making an
irrevocable exercise not later than six (6) months prior to the applicable
Option Purchase Date.  Promptly upon receipt of the Option Exercise Notice by
Landlord (which shall identify the Sale Premises or Leased Premises to be
purchased), the parties shall commence to determine Fair Market Value of the
Leased Premises or Sale Premises, as applicable.

 

(b)           If Tenant shall exercise the Option to purchase the Leased
Premises or Sale Premises, then, if on the applicable Option Purchase Date
Tenant has paid the Purchase Price and has satisfied all other Monetary
Obligations that have accrued prior to the Option Purchase Date, Landlord shall
convey title to the Leased Premises or the Sale Premises, as applicable, to
Tenant in accordance with Paragraph 20 hereof; provided that if an Event of
Default has occurred and is continuing on the Option Purchase Date, Landlord, at
its sole option, may terminate the First Option and, if

 

--------------------------------------------------------------------------------


 

applicable, the Remaining Options.  IF THIS LEASE SHALL TERMINATE FOR ANY REASON
PRIOR TO THE DATE ORIGINALLY FIXED HEREIN FOR THE EXPIRATION OF THE TERM, OR IF
TENANT SHALL FAIL TO GIVE THE AFORESAID OPTION EXERCISE NOTICE WITH RESPECT TO
THE FIRST OPTION AND, IF APPLICABLE, THE REMAINING OPTIONS BY THE REQUIRED DATE,
TIME BEING OF THE ESSENCE, THE FIRST OPTION OR, IF APPLICABLE, THE REMAINING
OPTIONS PROVIDED IN THIS PARAGRAPH 34 AND ANY EXERCISE THEREOF BY TENANT SHALL
CEASE AND TERMINATE AND SHALL BE NULL AND VOID.  IN SUCH EVENT TENANT SHALL
EXECUTE A QUITCLAIM DEED AND SUCH OTHER DOCUMENTS AS LANDLORD SHALL REASONABLY
REQUEST EVIDENCING THE TERMINATION OF THE FIRST OPTION AND, IF APPLICABLE, THE
REMAINING OPTION.

 

(c)           If Tenant shall purchase fewer than all of the Leased Premises,
this Lease shall remain in full force and effect with respect to the Remaining
Premises; provided that the Basic Rent for the Remaining Premises to be paid
after termination of this Lease with respect to the Sale Premises shall be the
Basic Rent otherwise payable with respect to the Leased Premises multiplied by a
percentage equal to the sum of the percentages for each of the Remaining
Premises set forth on Exhibit “F” attached hereto.”

 

3.             Upon the funding of the initial Loan, the Initial Annual Basic
Rent as adjusted by the Initial Adjustment shall be One Million Nine Hundred
Thirty-four Thousand Three Hundred Thirty-five and 07/100 ($1,934,335.07) and
the Initial Monthly Installment shall be One Hundred Sixty-one Thousand One
Hundred Ninety-four and 59/100 ($161,194.59) Dollars.

 

4.             Except as specifically amended herein, the terms and conditions
of the Lease shall remain in full force and effect and binding upon the parties
hereto.

 

5.             Any capitalized terms not defined herein shall have the meanings
assigned in the Lease.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
duly executed under seal as of the day first above written.

 

 

LANDLORD:

 

 

 

MORE APPLIED FOUR (DE) LLC, a
Delaware limited liability company

 

 

 

By:

APPLIED FOUR (DE) QRS 14-75,
INC., a Delaware corporation, its
managing member

 

 

 

 

 

 

By:

/s/ Edward La Puma

 

 

 

Name:

Edward La Puma

 

 

 

Title:

Executive Director

 

 

 

 

 

 

TENANT:

 

 

 

APW NORTH AMERICA INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Todd A. Adams

 

 

Name:

Todd A. Adams

 

 

Title:

Vice President

 

 

3

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO DEED OF LEASE AGREEMENT

 

 

THIS FIRST AMENDMENT TO DEED OF LEASE AGREEMENT (“Amendment”) is made and
executed as of July 31, 2000 by and between POWER (DE) QRS 14-34, INC.
(“Landlord”), a Delaware corporation, with an address of c/o W. P. Carey & Co.
LLC, 50 Rockefeller Plaza, 2nd Floor, New York, New York 10022, and APW NORTH
AMERICA INC., a Delaware corporation (“Tenant”), with an address at N22 W23685
Ridgeview Parkway West, Waukesha, Wisconsin  53188-1013.

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of that certain Deed of Lease Agreement dated May
30, 2000 (the “Lease”), Landlord leased to Tenant and Tenant leased from
Landlord certain properties situate in Monon, Indiana, Champlin, Minnesota,
Robbinsville, New Jersey, and Radford, Virginia; and

 

WHEREAS, pursuant to the terms of that certain Guaranty and Suretyship Agreement
dated May 30, 2000 (the “Guaranty”), Applied Power Inc. and Wright Line Inc.
guaranteed to and became surety for all of the obligations of Tenant under the
Lease;

 

WHEREAS, Paragraph 4.14 of the Guaranty provides for the execution and delivery
by APW LTD. of a new guaranty and suretyship agreement upon the closing of the
contemplated spin-off (the “Spin-Off”) of the electronics and enclosure business
from Applied Power Inc., which guaranty shall replace the Guaranty of Wright
Line Inc. and shall bind APW LTD. to all of the terms and conditions set forth
in the Guaranty;

 

WHEREAS, in connection with the Spin-Off, APW LTD. has executed a guaranty of
even date herewith whereby APW LTD. shall be the guarantor and surety for all of
the obligations of Tenant under the Lease; and

 

WHEREAS, Landlord and Tenant desire to modify and amend the Lease to reflect the
foregoing.

 

NOW, THEREFORE, incorporating the recitals hereinabove set forth by reference
and intending to be legally bound hereby, and in consideration of the mutual
covenants contained herein and other good and valuable consideration, the
receipt whereof is hereby acknowledged, the parties hereto covenant and agree as
follows:

 

1.             The defined term “Guarantor” in Paragraph 2 of the Lease is
hereby deleted in its entirety and the following is inserted in lieu thereof:

 

“‘Guarantor’ shall mean APW LTD., a Bermuda corporation.”

 

2.             The defined term “Guaranty” in Paragraph 2 of the Lease is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

“‘Guaranty’ shall mean the Guaranty and Suretyship Agreement, dated
                   , 2000, from Guarantor to Landlord guaranteeing the payment
and performance by Tenant of all of Tenant’s obligations under the Lease.”

 

--------------------------------------------------------------------------------


 

3.             Except as expressly set forth herein, nothing herein is intended
to or shall be deemed to modify or amend any of the other terms or provisions of
the Lease.

 

4.             All undefined capitalized terms used herein shall have the same
meanings as set forth in the Lease.

 

5.             This Amendment may be executed in any number of and by different
parties hereto on separate counterparts, all of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same agreement.

 

6.             This Consent to Sublease and the Lease together contain the
entire understanding between the parties hereto and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof or
thereof.  Any promises, representations, warranties or guarantees not herein or
therein contained and hereinafter made shall have no force and effect unless in
writing, and executed by the party or parties making such representations,
warranties or guarantees.  Neither this Amendment nor the Lease nor any portion
or provisions hereof or thereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto intending to be legally bound and to so
bind their respective representatives, successors and assigns, set their hands
and seals the day and year first above written.

 

 

LANDLORD:

 

 

 

 

 

POWER (DE) QRS 14-34, INC.,
a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

TENANT:

 

 

 

APW NORTH AMERICA INC.,
a Delaware corporation

 

 

 

 

 

By:

/s/ Richard D. Carroll

 

 

 

 

 

 

Title:

Treasurer

 

 

3

--------------------------------------------------------------------------------


 

DEED OF LEASE AGREEMENT

 

by and between

 

 

POWER (DE) QRS 14-34, INC.,
a Delaware corporation

 

as LANDLORD

 

and

 

APW NORTH AMERICA INC.,

 

a Delaware corporation,

 

as TENANT

 

 

Premises: Monon, Indiana

 

Champlin, Minnesota

 

Robbinsville/Washington Township, New Jersey

 

Radford, Virginia

 

 

Dated as of:  May 30, 2000

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Parties

 

1. Demise of Premises

 

2. Certain Definitions

 

3. Title and Condition

 

4. Use of Leased Premises; Quiet Enjoyment

 

4. Term

 

6. Basic Rent

 

7. Additional Rent

 

8. Net Lease; Non-Terminability

 

8. Payment of Impositions

 

9. Compliance with Laws and Easement Agreements; Environmental Matters

 

10. Liens; Recording

 

11. Maintenance and Repair

 

12. Alterations and Improvements

 

14. Permitted Contests

 

15. Indemnification

 

15. Insurance

 

16. Casualty and Condemnation

 

18. Termination Events

 

19. Restoration

 

20. Procedures Upon Purchase

 

21. Assignment and Subletting; Prohibition against Leasehold Financing

 

22. Events of Default

 

23. Remedies and Damages Upon Default

 

24. Notices

 

25. Estoppel Certificate

 

26. Surrender

 

27. No Merger of Title

 

28. Books and Records

 

29. Determination of Value

 

30. Non-Recourse as to Landlord

 

31. Financing

 

32. Subordination, Non-Disturbance and Attornment

 

33. Tax Treatment; Reporting

 

34. Option to Purchase

 

35. Security Deposit

 

36 Miscellaneous

 

 

 

EXHIBITS

 

Exhibit “A”

-

Premises

Exhibit “B”

-

Machinery and Equipment

Exhibit “C”

-

Schedule of Permitted Encumbrances

Exhibit “D”

-

Rent Schedule

Exhibit “E”

-

Acquisition Costs

Exhibit “F”

-

Percentage Allocation of Basic Rent

 

--------------------------------------------------------------------------------


 

                DEED OF LEASE AGREEMENT, made as of this 30th day of May, 2000,
between POWER (DE) QRS 14-34, INC., a Delaware corporation (“Landlord”), with an
address c/o W.P. Carey & Co., Inc., 50 Rockefeller Plaza, 2nd Floor, New York,
New York 10020, and APW NORTH AMERICA INC., a Delaware corporation (“Tenant”),
with an address at N22 W23685 Ridgeview Parkway West, Waukesha, Wisconsin
53188-1013..

 

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:

 

1.             Demise of Premises.  Landlord hereby demises and lets to Tenant,
and Tenant hereby takes and leases from Landlord, for the term and upon the
provisions hereinafter specified, the following described property (hereinafter
referred to collectively as the “Leased Premises” and individually as the
“Indiana Premises”, “Minnesota Premises”, “New Jersey Premises” and “Virginia
Premises” each of which premises shall include the portions of items (a), (b)
and (c) of this Paragraph 1 located thereon or therein and appertaining
thereto):  (a) the premises described in Exhibit “A” hereto, together with the
Appurtenances (collectively, the “Land”); (b) the buildings, structures and
other improvements now or hereafter constructed on the Land (collectively, the
“Improvements”); and (c) the fixtures, machinery, equipment and other property
described in Exhibit “B” hereto (collectively, the “Equipment”).

 

2.             Certain Definitions.

 

“Acquisition Cost” of each of the Related Premises shall mean the amount set
forth opposite such premises on Exhibit “E” hereto.

 

“Additional Rent” shall mean Additional Rent as defined in Paragraph 7.

 

“Adjoining Property” shall mean all sidewalks, driveways, curbs, gores and vault
spaces adjoining any of the Leased Premises.

 

“Affected Premises” shall mean the Affected Premises as defined in Paragraph 18.

 

“Alterations” shall mean all changes, additions or improvements to, all
alterations, reconstructions, renewals, replacements or removals of and all
substitutions or replacements for any of the Improvements or Equipment, both
interior and exterior, structural and non-structural, and ordinary and
extraordinary.

 

“Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Land, including (a) easements
over other lands granted by any Easement Agreement and (b) any streets, ways,
alleys, vaults, gores or strips of land adjoining the Land.

 

“Assignment” shall mean any assignment of rents and leases from Landlord to a
Lender which (a) encumbers any of the Leased Premises and (b) secures Landlord’s
obligation to repay a Loan, as the same may be amended, supplemented or modified
from time to time.

 

“Assignment Security Deposit” shall mean Assignment Security Deposit as defined
in Paragraph 35(f).

 

“Authority” shall mean Authority as defined in Paragraph 22(a).

 

--------------------------------------------------------------------------------


 

“Automatic Renewal” shall mean Automatic Renewal as defined in Paragraph 5(b).

 

“Basic Rent” shall mean Basic Rent as defined in Paragraph 6.

 

“Basic Rent Payment Dates” shall mean the Basic Rent Payment Dates as defined in
Paragraph 6.

 

“Casualty” shall mean any injury to or death of any person or any loss of or
damage to any property (including the Leased Premises) included within or
related to the Leased Premises or arising from the Adjoining Property.

 

“Commencement Date” shall mean Commencement Date as defined in Paragraph 5

 

“Condemnation” shall mean a Taking and/or a Requisition.

 

“Condemnation Notice” shall mean notice or knowledge of the institution of or
intention to institute any proceeding for Condemnation.

 

“Costs” of a Person or associated with a specified transaction shall mean all
reasonable costs and expenses incurred by such Person or associated with such
transaction, including without limitation, attorneys’ fees and expenses, court
costs, brokerage fees, escrow fees, title insurance premiums, mortgage
commitment fees, mortgage points, recording fees and transfer taxes, as the
circumstances require.

 

“CPI” shall mean CPI as defined in Exhibit “D” hereto.

 

“Default Rate” shall mean the Default Rate as defined in Paragraph 7(a)(iv).

 

“Default Termination Amount” shall mean the Default Termination Amount as
defined in Paragraph 23(a)(iii).

 

“Easement Agreement” shall mean any conditions, covenants, restrictions,
easements, declarations, licenses and other agreements listed as Permitted
Encumbrances or as may hereafter affect any Related Premises.

 

“Environmental Law” shall mean (i) whenever enacted or promulgated, any
applicable federal, state, foreign and local law, statute, ordinance, rule,
regulation, license, permit, authorization, approval, consent, court order,
judgment, decree, injunction, code, requirement or agreement with any
governmental entity, (x) relating to pollution (or the cleanup thereof), or the
protection of air, water vapor, surface water, groundwater, drinking water
supply, land (including land surface or subsurface), plant, aquatic and animal
life from injury caused by a Hazardous Substance or (y) concerning exposure to,
or the use, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, handling, labeling,
production, disposal or remediation of any Hazardous Substance or Hazardous
Condition, in each case as amended and as now or hereafter in effect, and (ii)
any common law or equitable doctrine (including, without limitation, injunctive
relief and tort doctrines such as negligence, nuisance, trespass and strict
liability) that may impose liability or obligations or

 

2

--------------------------------------------------------------------------------


 

injuries or damages due to or threatened as a result of the presence of,
exposure to, or ingestion of, any Hazardous Substance.  The term Environmental
Law includes, without limitation, the federal Comprehensive Environmental
Response Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act, the federal Water Pollution Control Act, the federal Clean
Air Act, the federal Clean Water Act, the federal Resources Conservation and
Recovery Act of 1976 (including the Hazardous and Solid Waste Amendments to
RCRA), the federal Solid Waste Disposal Act, the federal Toxic Substance Control
Act, the federal Insecticide, Fungicide and Rodenticide Act, the federal
Occupational Safety and Health Act of 1970, the federal National Environmental
Policy Act and the federal Hazardous Materials Transportation Act, each as
amended and as now or hereafter in effect and any similar state or local Law.

 

“Environmental Violation” shall mean (a) any direct or indirect discharge,
disposal, spillage, emission, escape, pumping, pouring, injection, leaching,
release, seepage,  filtration or transporting of any Hazardous Substance at,
upon, under, onto or within the Leased Premises, or from the Leased Premises to
the environment, in violation of any applicable Environmental Law or in excess
of any reportable quantity established under any Environmental Law and with
respect to such excess quantity would require remediation under any applicable
Environmental Law or which is likely to result in any liability to Landlord,
Tenant or Lender, any Federal, state or local government or any other Person for
the costs of any removal or remedial action or natural resources damage or for
bodily injury or property damage, (b) any deposit, storage, dumping, placement
or use of any Hazardous Substance at, upon, under or within the Leased Premises
or which extends to any Adjoining Property in violation of any applicable
Environmental Law or in excess of any reportable quantity established under any
applicable Environmental Law and with respect to such excess quantity would
require remediation under any applicable Environmental Law or which is likely to
result in any liability to any Federal, state or local government or to any
other Person for the costs of any removal or remedial action or natural
resources damage or for bodily injury or property damage, (c) the abandonment or
discarding of any barrels, containers or other receptacles containing any
Hazardous Substances in violation of any applicable Environmental Laws, (d) any
activity, occurrence or condition which is likely to result in any liability,
cost or expense to Landlord or Lender or any other owner or occupier of the
Leased Premises, or which could result in a creation of a lien on any Related
Premises under any applicable Environmental Law or (e) any violation of or
noncompliance with any applicable Environmental Law.

 

“Equipment” shall mean the Equipment as defined in Paragraph 1.

 

“Escrow Payments” shall mean Escrow Payments as defined in Paragraph 9(b).

 

“Event of Default” shall mean an Event of Default as defined in Paragraph 22(a).

 

“Fair Market Value” of either the Leased Premises, any Related Premises, or any
Sale Premises, as the case may be, and the context may require, shall mean the
higher of (a) the fair market value of the Leased Premises, any Related Premises
or any Sale Premises, as the case may be, as of the Relevant Date as if
unaffected and unencumbered by this Lease or (b) the fair market value of the
Leased Premises, Related Premises or Sale Premises, as the case may be, as of
the Relevant Date as affected and encumbered by this Lease including any
exercised

 

3

--------------------------------------------------------------------------------


 

Renewal Term.  For all purposes of this Lease, Fair Market Value shall be
determined in accordance with the procedure specified in Paragraph 29.

 

“Fair Market Value Date” shall mean the date when the Fair Market Value is
determined in accordance with Paragraph 29.

 

“Federal Funds” shall mean federal or other immediately available funds which at
the time of payment are legal tender for the payment of public and private debts
in the United States of America.

 

“First Option” shall mean the First Option as defined in Paragraph 34.

 

“Guarantor” shall mean Applied Power Inc. a Wisconsin corporation, Wright Line
Inc., and any other person that after the date hereof that executes a Guaranty.

 

“Guaranty” shall mean the Guaranty and Suretyship Agreement dated as of the date
hereof from Guarantor to Landlord guaranteeing the payment and performance by
Tenant of all of Tenant’s obligations under the Lease.

 

“Hazardous Condition” means any condition which would support any claim or
liability under any Environmental Law, including the presence of underground
storage tanks in violation of any applicable Environmental Law.

 

“Hazardous Substance” means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law.  Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead,
polychlorinated biphenyls.

 

“Impositions” shall mean the Impositions as defined in Paragraph 9(a).

 

“Improvements” shall mean the Improvements as defined in Paragraph 1.

 

“Indemnitee” shall mean an Indemnitee as defined in Paragraph 15.

 

“Insurance Requirements” shall mean the requirements of all insurance policies
maintained in accordance with this Lease.

 

“Land” shall mean the Land as defined in Paragraph 1.

 

“Law” shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

 

4

--------------------------------------------------------------------------------


 

“Lease” shall mean this Lease Agreement.

 

“Lease Year” shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending at midnight on the last day of
the twelfth (12th) consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.

 

“Leased Premises” shall mean the Leased Premises as defined in Paragraph 1.

 

“Legal Requirements” shall mean the requirements of all present and future Laws
(including but not limited to Environmental Laws and Laws related to
accessibility to, usability by, and discrimination against, disabled
individuals) and all covenants, restrictions and conditions now or hereafter of
record which may be applicable to Tenant or to any of the Leased Premises or
Related Premises, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the Leased
Premises or Related Premises, even if compliance therewith necessitates
structural changes or improvements or results in interference with the use or
enjoyment of any of the Leased Premises or Related Premises.

 

“Lender” shall mean any person or entity (and their respective successors and
assigns) which may, after the date hereof, make a Loan to Landlord or is the
holder of any Note.

 

“Loan” shall mean any loan made by one or more Lenders to Landlord, which loan
is secured by a Mortgage and an Assignment and evidenced by a Note.

 

“Monetary Obligations” shall mean Rent and all other sums payable by Tenant
under this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.

 

“Mortgage” shall mean any mortgage or deed of trust from Landlord to a Lender
which (a) encumbers any of the Leased Premises and (b) secures Landlord’s
obligation to repay a Loan, as the same may be amended, supplemented or
modified.

 

“Net Award” shall mean (a) the entire award payable to Landlord or Lender by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise, or (b) the entire proceeds of any insurance required under clauses
(i), (ii) (to the extent payable to Landlord or Lender), (iv), (v) or (vi) of
Paragraph 16(a), as the case may be, less any reasonable expenses incurred by
Landlord and Lender in collecting such award or proceeds.

 

“Note” shall mean any promissory note evidencing Landlord’s obligation to repay
a Loan, as the same may be amended, supplemented or modified.

 

“Offer Amount” shall mean the greater of (a) the sum of the Fair Market Value of
the Leased Premises or the Sale Premises, as applicable, as of the Relevant Date
and the applicable Prepayment Premium which Landlord will be required to pay in
prepaying any Loan, in whole or in part, with proceeds of any such Offer Amount
or (b) the sum of the Acquisition Cost of the Leased Premises or Sale Premises,
as applicable, and the applicable Prepayment

 

5

--------------------------------------------------------------------------------


 

Premium which Landlord will be required to pay in prepaying any Loan, in whole
or in part, with proceeds of any such Offer Amount.

 

“Option Exercise Notice” shall mean Option Exercise Notice as defined in
Paragraph 34.

 

“Partial Casualty” shall mean any Casualty which does not constitute a
Termination Event.

 

“Partial Condemnation” shall mean any Condemnation which does not constitute a
Termination Event.

 

“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances, other than any Mortgage
or Assignment, listed on Exhibit “C” hereto (but such listing shall not be
deemed to revive any such encumbrances that have expired or terminated or are
otherwise invalid or unenforceable).

 

“Person” shall mean an individual, partnership, association, corporation or
other entity.

 

“Prepayment Premium” shall mean any payment (other than a payment of principal
and/or interest which Landlord is required to make under a Note or a Mortgage)
by reason of any prepayment by Landlord of any principal due under a Note or
Mortgage, and which may be (in lieu of such prepayment premium or prepayment
penalty) a (i) “make whole” or yield maintenance clause requiring a prepayment
premium or (ii) a defeasance payment (such defeasance payment to be an amount
equal to the positive difference between (a) the total amount required to
defease a Loan and (b) the outstanding principal balance of the Loan as of the
date of such defeasance, in the case of either (i) or (ii) either case in an
amount sufficient to compensate the Lender for the loss of the benefit of the
Loan due to prepayment.

 

“Present Value” of any amount shall mean such amount discounted by a rate per
annum which is the lower of (a) the Prime Rate at the time such present value is
determined or (b) seven percent (7%) per annum.

 

“Prime Rate” shall mean the interest rate per annum as published, from time to
time, in The Wall Street Journal as the “Prime Rate” in its column entitled
“Money Rate”.  The Prime Rate may not be the lowest rate of interest charged by
any “large U.S. money center commercial banks” and Landlord makes no
representations or warranties to that effect.  In the event The Wall Street
Journal ceases publication or ceases to publish the “Prime Rate” as described
above, the Prime Rate shall be the average per annum discount rate (the
“Discount Rate”) on ninety-one (91) day bills (“Treasury Bills”) issued from
time to time by the United States Treasury at its most recent auction, plus
three hundred (300) basis points.  If no such 91-day Treasury Bills are then
being issued, the Discount Rate shall be the discount rate on Treasury Bills
then being issued for the period of time closest to ninety-one (91) days.

 

“Redevelopment Contract” shall mean Redevelopment Contract as defined in
Paragraph 22(a).

 

“Related Premises” shall mean any one of the Indiana Premises, Minnesota
Premises, New Jersey Premises and Virginia Premises.

 

6

--------------------------------------------------------------------------------


 

“Relevant Amount” shall mean the Termination Amount, the Default Termination
Amount, the Offer Amount, or the MN Required Purchase Amount, as the case may
be.

 

“Relevant Date” shall mean (a) the date immediately prior to the date on which
the applicable Condemnation Notice is received, in the event of a Termination
Notice under Paragraph 18 which is occasioned by a Taking, (b) the date
immediately prior to the date on which the applicable Casualty occurs, in the
event of a Termination Notice under Paragraph 18 which is occasioned by a
Casualty, (c) the date when Fair Market Value is redetermined, in the event of a
redetermination of Fair Market Value pursuant to Paragraph 20(c), (d) the date
immediately prior to the Event of Default giving rise to the need to determine
Fair Market Value in the event Landlord provides Tenant with notice of its
intention to require Tenant to make a termination offer under Paragraph
23(a)(iii) or (e) the date on which Landlord receives an Option Exercise Notice.

 

“Remaining Premises” shall mean the Related Premises which are not the Affected
Premises under Paragraph 18, the Sale Premises under Paragraph 34 or the
Minnesota Premises in the event the Minnesota Premises are purchased by the
Tenant pursuant to Paragraph 18 (e).

 

“Renewal Term” shall mean Renewal Term as defined in Paragraph 5.

 

“Rent” shall mean, collectively, Basic Rent and Additional Rent.

 

“Restoration Fund” shall mean Restoration Fund as defined in Paragraph 19(a).

 

“Sale Premises” shall mean the Sale Premises as defined in Paragraph 34.

 

“Security Deposit” shall mean the Security Deposit as defined in Paragraph 35.

 

“Site Assessment” shall mean a Site Assessment as defined in Paragraph 10(c).

 

“State” shall mean the state in which the applicable Related Premises is
located.

 

“Sublet Security Deposit” shall mean Sublet Security Deposit as defined in
Paragraph 35(f).

 

“Surviving Obligations” shall mean any obligations of Tenant under this Lease,
actual or contingent, which arise on or prior to the expiration or prior
termination of this Lease or which survive such expiration or termination by
their own terms.

 

“Taking” shall mean (a) any taking or damaging of all or a portion of any
Related Premises (i) in or by condemnation or other eminent domain proceedings
pursuant to any Law, general or special, or (ii) by reason of any agreement with
any condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation.  The Taking shall be considered to have taken

 

7

--------------------------------------------------------------------------------


 

place as of the later of the date actual physical possession is taken by the
condemnor, or the date on which the right to compensation and damages accrues
under the law applicable to such Related Premises.

 

“Term” shall mean the Term as defined in Paragraph 5.

 

“Termination Amount” shall mean the greater of (a) the sum of the Fair Market
Value and the applicable Prepayment Premium which Landlord will be required to
pay in prepaying any Loan in whole or in part with proceeds of the Termination
Amount or (b) the sum of the Acquisition Cost and the applicable Prepayment
Premium which Landlord will be required to pay in prepaying any Loan in whole or
in part with proceeds of the Termination Amount.

 

“Termination Date” shall mean the Termination Date as defined in Paragraph 18.

 

“Termination Event” shall mean a Termination Event as defined in Paragraph 18.

 

“Termination Notice” shall mean Termination Notice as defined in Paragraph
18(a).

 

“Third Party Purchaser” shall mean the Third Party Purchaser as defined in
Paragraph 21(h).

 

3.             Title and Condition.

 

(a)           The Leased Premises are demised and let subject to (i) the rights
of any Persons in possession of the Leased Premises, (ii) the existing state of
title of any of the Leased Premises, including any Permitted Encumbrances, (iii)
any state of facts which an accurate survey or physical inspection of the Leased
Premises might show, (iv) all Legal Requirements, including any existing
violation of any thereof, and (v) the condition of the Leased Premises as of the
commencement of the Term, without representation or warranty by Landlord.

 

(b)           Tenant acknowledges that the Leased Premises are in good condition
and repair at the inception of this Lease. LANDLORD LEASES AND WILL LEASE AND
TENANT TAKES AND WILL TAKE THE LEASED PREMISES AS IS.  TENANT ACKNOWLEDGES THAT
LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT
MADE AND WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY
OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED
PREMISES, INCLUDING ANY WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN
OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL
OR WORKMANSHIP THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT,
(iv) LANDLORD’S TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS,
(vii) LOCATION, (viii) USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY,
(xii) DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION, (xv) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR
LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT. 
TENANT ACKNOWLEDGES THAT THE LEASED PREMISES ARE OF ITS

 

8

--------------------------------------------------------------------------------


 

SELECTION AND TO ITS SPECIFICATIONS AND THAT THE LEASED PREMISES HAVE BEEN
INSPECTED BY TENANT AND ARE SATISFACTORY TO IT.  IN THE EVENT OF ANY DEFECT OR
DEFICIENCY IN ANY OF THE LEASED PREMISES OF ANY NATURE, WHETHER LATENT OR
PATENT, LANDLORD SHALL NOT HAVE ANY RESPONSIBILITY OR LIABILITY WITH RESPECT
THERETO OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING STRICT
LIABILITY IN TORT).  THE PROVISIONS OF THIS PARAGRAPH 3(b) HAVE BEEN NEGOTIATED,
AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY WARRANTIES BY
LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE LEASED PREMISES,
ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW OR
HEREAFTER IN EFFECT OR ARISING OTHERWISE.

 

(c)           Tenant represents to Landlord that Tenant has examined the title
to the Leased Premises prior to the execution and delivery of this Lease and has
found the same to be satisfactory for the purposes contemplated hereby.  Tenant
acknowledges that (i) fee simple title (both legal and equitable) to the Leased
Premises is in Landlord and that Tenant has only the leasehold right of
possession and use of the Leased Premises as provided herein, (ii) this Lease is
a single Lease for multiple properties and shall not be terminable with respect
to less than all of the Leased Premises or severable with respect to any one or
more Related Premises except as specifically provided herein, (iii) to its
knowledge after due inquiry, the Improvements conform to all material Legal
Requirements and all Insurance Requirements, (iv) to its knowledge after due
inquiry, all easements necessary or appropriate for the use or operation of the
Leased Premises have been obtained, (v) to its knowledge after due inquiry, all
contractors and subcontractors who have performed work on or supplied materials
to the Leased Premises have been fully paid, and all materials and supplies have
been fully paid for, (vi) the Improvements have been fully completed in all
material respects in a workmanlike manner, and (vii) to its knowledge after due
inquiry, all Equipment necessary or appropriate for the use or operation of the
Leased Premises has been installed and is presently fully operative in all
material respects.

 

(d)           Landlord hereby assigns to Tenant, without recourse or warranty
whatsoever, all assignable warranties, guaranties, indemnities and similar
rights (collectively “Warranties”) which Landlord may have against any
manufacturer, seller, engineer, contractor or builder in respect of any of the
Leased Premises.  Such assignment shall remain in effect until the expiration or
earlier termination of this Lease, whereupon such assignment shall cease and all
of said Warranties, guaranties, indemnities and other rights shall automatically
revert to Landlord.  Tenant shall enforce all Warranties in accordance with
their respective terms.

 

4.             Use of Leased Premises; Quiet Enjoyment.

 

(a)           Tenant may occupy and use the Leased Premises for manufacturing,
office, and/or warehouse/distribution, and for no other purpose without the
written consent of Landlord which shall not be unreasonably withheld or delayed;
provided, however, that Tenant shall not use or occupy or permit any of the
Leased Premises to be used or occupied, nor do or permit anything to be done in
or on any of the Leased Premises, in a manner which would or might (i) violate
any Law or Legal Requirement, (ii) make void or voidable or cause any insurer to
cancel any insurance required by this Lease, or make it difficult or impossible
to obtain any such insurance at commercially reasonable rates, (iii) make void
or voidable, cancel or cause to be cancelled or release any warranty, guaranty
or indemnity, (iv)

 

9

--------------------------------------------------------------------------------

 


 

cause structural injury to any of the Improvements or (v) constitute a public or
private nuisance or waste.

 

(b)                                 Subject to the provisions hereof, so long as
no Event of Default has occurred and is continuing, Tenant shall quietly hold,
occupy and enjoy the Leased Premises throughout the Term, without any hindrance,
ejection or molestation by Landlord or those claiming by, through or under
Landlord, with respect to matters that arise after the date hereof,  provided
that Landlord or its agents may enter upon and examine any of the Leased
Premises at such reasonable times as Landlord may select and upon reasonable
notice to Tenant (except in the case of any emergency, in which event no notice
shall be required) for the purpose of inspecting the Leased Premises, verifying
compliance or non-compliance by Tenant with its obligations hereunder and the
existence or non-existence of an Event of Default or event which with the
passage of time and/or notice would constitute an Event of Default, showing the
Leased Premises to prospective Lenders and purchasers and taking such other
action with respect to the Leased Premises as is permitted by any provision
hereof.

 

5.                                       Term.

 

(a)                                  Subject to the provisions hereof, Tenant
shall have and hold the Leased Premises for an initial term (such term, as
extended or renewed in accordance with the provisions hereof, being called the
“Term”) commencing on the date hereof (the “Commencement Date”) and ending on
May 31, 2017 (the “Expiration Date”).

 

(b)                                 Provided that if, on or prior to the
Expiration Date or any other Renewal Date (as hereinafter defined) this Lease
shall not have been terminated pursuant to any provision hereof, then Tenant
shall have the option to extend this Lease for two (2) additional and
consecutive terms of five (5) years each (each such extension, a “Renewal
Term”).  Tenant shall exercise its option to extend the Term for each Renewal
Term only by giving written notice to Landlord no later than eighteen (18)
months prior to the then-scheduled expiration of the Term, provided, however,
that if Tenant exercises any Remaining Option for less than all of the Leased
Premises, the Term shall ipso facto be extended through the first Renewal Term
(the “Automatic Renewal”).  Any such extensions of the Term shall be subject to
all of the provisions of this Lease, as the same may be amended, supplemented or
modified.

 

(c)                                  If Tenant fails to exercise its option
pursuant to Paragraph 5(b) to have the Term extended, or if an Event of Default
occurs, then Landlord shall have the right during the remainder of the Term then
in effect and, in any event, Landlord shall have the right during the last year
of the Term, to (i) advertise the availability of any of the Leased Premises for
sale or reletting and to erect upon any of the Leased Premises signs indicating
such availability and (ii) show any of the Leased Premises to prospective
purchasers or tenants or their agents at such reasonable times as Landlord may
select upon reasonable prior notice to Tenant.  In the exercise of said rights,
Landlord shall not unreasonably interfere with the operation of Tenant’s
business at any of the Leased Premises.

 

6.                                       Basic Rent.  Tenant shall pay or cause
to be paid to Landlord, as annual rent for the Leased Premises during the Term,
the amounts determined in accordance with Exhibit “D” hereto (“Basic Rent”),
commencing on the first day of June, 2000, and continuing on the first day of
each calendar month thereafter during the Term (each such day being a “Basic
Rent Payment Date”).  Each such rental payment shall be made, at Landlord’s sole
discretion, (a) to Landlord at its address set forth above and/or to such one or
more other Persons, at such

 

10

--------------------------------------------------------------------------------


 

addresses and in such proportions as Landlord may direct by fifteen (15) days’
prior written notice to Tenant (in which event Tenant shall give Landlord notice
of each such payment concurrent with the making thereof), and (b) in Federal
Funds.  Pro rata Basic Rent for the period from the date hereof through the last
day of the month hereof shall be paid on the date hereof.

 

7.                                       Additional Rent.

 

(a)                                  Tenant shall pay and discharge, as
additional rent (collectively, “Additional Rent”):

 

(i)                                     all costs and expenses of Landlord
specifically referenced herein which are incurred in connection or associated
with (A) the performance of any of Tenant’s obligations under this Lease,
(B) any sale or other transfer of the Leased Premises or any Related Premises to
Tenant under this Lease, (C)  the prosecution, defense or settlement of any
litigation involving or arising from any of the Leased Premises, this Lease, or
the sale of the Leased Premises to Landlord (unless there is a judgment arising
from a third-party claim based solely on the gross negligence or willful
misconduct of Landlord), (D) the exercise or enforcement by Landlord, its
successors and assigns, of any of its rights under this Lease, (E) any amendment
to or modification or termination of this Lease made at the request of Tenant,
(F) Costs of Landlord’s counsel incurred in connection with any act undertaken
by Landlord (or its counsel) at the request of Tenant, or incurred in connection
with any act of Landlord performed on behalf of Tenant, and (G) any other items
specifically required to be paid by Tenant under this Lease;

 

(ii)                                  after the date all or any portion of any
installment of Basic Rent is due and not paid, an amount equal to five percent
(5%) of the amount of such unpaid installment or portion thereof, provided,
however, that with respect to the first two late payments of all or any portion
of any installment of Basic Rent in any Lease Year, the Late Charge shall not be
due and payable unless the Basic Rent has not been paid within five (5) days’
following the due date thereof;

 

(iii)                               a sum equal to any additional sums
(including any late charge, default penalties, interest and reasonable fees of
Lender’s counsel) which are payable by Landlord to any Lender under any Note by
reason of Tenant’s late payment or non-payment of Basic Rent or by reason of an
Event of Default; and

 

(iv)                              interest at the rate (the “Default Rate”) of
three percent (3%) over the Prime Rate per annum on the following sums until
paid in full:  (A) all overdue installments of Basic Rent not paid within ten
(10) days after the respective due dates thereof, and (B) all amounts of
Additional Rent relating to obligations which Landlord shall have paid on behalf
of Tenant not paid within fifteen (15) days of the respective due dates.

 

(b)                                 Tenant shall pay and discharge (i) any
Additional Rent referred to in Paragraph 7(a)(i) when the same shall become due,
provided that amounts which are billed to Landlord or any third party, but not
to Tenant, shall be paid within fifteen (15) days after Landlord’s written
demand for payment thereof, and (ii) any other Additional Rent, within fifteen
(15) days after Landlord’s written demand for payment thereof.

 

(c)                                  In no event shall amounts payable under
Paragraph 7(a)(ii), (iii) and (iv) exceed the maximum amount permitted by
applicable Law.

 

11

--------------------------------------------------------------------------------


 

8.                                       Net Lease; Non-Terminability.

 

(a)                                  This is a net lease and all Monetary
Obligations shall be paid without notice or demand and, except as set forth in
Paragraphs 17 (c) and 34 of this Lease, without set-off, counterclaim,
recoupment, abatement, suspension, deferment, diminution, deduction, reduction
or defense (collectively, a “Set-Off”).

 

(b)                                 Except as otherwise expressly provided
herein, this Lease and the rights of Landlord and the obligations of Tenant
hereunder shall not be affected by any event or for any reason or cause
whatsoever foreseen or unforeseen.

 

(c)                                  The obligations of Tenant hereunder shall
be separate and independent covenants and agreements, all Monetary Obligations
shall continue to be payable in all events (or, in lieu thereof, Tenant shall
pay amounts equal thereto), and the obligations of Tenant hereunder shall
continue unaffected unless the requirement to pay or perform the same shall have
been terminated pursuant to an express provision of this Lease.  All Rent
payable by Tenant hereunder shall constitute “rent” for all purposes (including
Section 502(b)(6) of the Federal Bankruptcy Code).

 

(d)                                 Except as otherwise expressly provided
herein, Tenant shall have no right and hereby waives all rights which it may
have under any Law (i) to quit, terminate or surrender this Lease or any of the
Leased Premises, or (ii) to any Set-Off of any Monetary Obligations.

 

9.                                       Payment of Impositions.

 

(a)                                  Tenant shall, before interest or penalties
are due thereon, pay and discharge all taxes (including real and personal
property, franchise, sales, gross receipts and rent taxes), all charges for any
easement or agreement maintained for the benefit of any of the Leased Premises,
all assessments and levies, all permit, inspection and license fees, all rents
and charges for water, sewer, utility and communication services relating to any
of the Leased Premises, and all other public charges whether of a like or
different nature, even if unforeseen or extraordinary, imposed upon or assessed
against (i) Tenant, (ii) Tenant’s possessory interest in the Leased Premises,
(iii) any of the Leased Premises, (iv) Landlord as a result of or arising in
respect of the acquisition, ownership, occupancy, leasing, use, possession or
sale of any of the Leased Premises, any activity conducted on any of the Leased
Premises, or the Rent or (v) following an Event of Default, any mortgage
recording tax payable in order to permit Landlord to exercise its rights to
collect subrents with respect to the Minnesota Premises (collectively, the
“Impositions”); provided, that nothing herein shall obligate Tenant to pay
(A) income, excess profits or other taxes of Landlord (or Lender) which are
determined on the basis of Landlord’s (or Lender’s) net income or net worth
(unless such taxes are in lieu of or a substitute for any other tax, assessment
or other charge upon or with respect to the Leased Premises which, if it were in
effect, would be payable by Tenant under the provisions hereof or by the terms
of such tax, assessment or other charge), (B) any estate, inheritance,
succession, gift or similar tax imposed on Landlord (C) any capital gains tax
imposed on Landlord in connection with the sale of the Leased Premises to any
Person, (D) any transfer taxes or fees due in connection with a sale or transfer
of any of the Leased Premises to any person other than Tenant or (E) other than
in connection with the initial Loan, any mortgage registration tax or fee with
respect to a Loan.  If any Imposition may be paid in installments without
interest or penalty, Tenant shall have the option to pay such Imposition in
installments; in such event, Tenant shall be liable only for those

 

12

--------------------------------------------------------------------------------


 

installments which accrue or become due and payable during the Term.  Tenant
shall prepare and file all tax reports required by governmental authorities
which relate to the Impositions.  Tenant shall deliver to Landlord (1) copies of
all settlements and notices pertaining to the Impositions which may be issued by
any governmental authority within ten (10) days after Tenant’s receipt thereof,
(2) receipts for payment of all taxes required to be paid by Tenant hereunder
within thirty (30) days after the due date thereof and (3) receipts for payment
of all other Impositions within ten (10) days after Landlord’s request therefor.

 

(b)                                 Landlord shall have the right following the
occurrence of an Event of Default , or if required by Lender, to require Tenant
to pay to Landlord an additional monthly sum (each an “Escrow Payment”)
sufficient to pay the Escrow Charges (as hereinafter defined) as they become
due.  As used herein, “Escrow Charges” shall mean real estate taxes on the
Leased Premises or payments in lieu thereof and premiums on any insurance
required by this Lease and any reserves for capital improvements, deferred
maintenance or repair required by any Lender.  Landlord shall determine the
amount of the Escrow Charges and of each Escrow Payment.  The Escrow Payments
may be commingled with other funds of Landlord or other Persons and no interest
thereon shall be due or payable to Tenant.  Landlord shall apply the Escrow
Payments to the payment of the Escrow Charges in such order or priority as
Landlord shall determine or as required by law.  If at any time the Escrow
Payments theretofore paid to Landlord shall be insufficient for the payment of
the Escrow Charges, Tenant, within ten (10) days after Landlord’s demand
therefor, shall pay the amount of the deficiency to Landlord.

 

10.                                 Compliance with Laws and Easement
Agreements; Environmental Matters.

 

(a)                                  Tenant shall, at its expense, comply with
and conform to, and cause the Leased Premises and any other Person occupying any
part of the Leased Premises to comply with and conform to, Insurance
Requirements and Legal Requirements (including all applicable Environmental
Laws).  Tenant shall not at any time (i) cause, permit or suffer to occur any
Environmental Violation or (ii) permit any sublessee, assignee or other Person
occupying the Leased Premises under or through Tenant to cause, permit or suffer
to occur any Environmental Violation and, at the request of Landlord or Lender,
Tenant shall promptly remediate or undertake any other appropriate response
action to correct any existing Environmental Violation, however immaterial.  Any
and all reports prepared for or by Landlord with respect to the Leased Premises
shall be for the sole benefit of Landlord and Lender and no other Person shall
have the right to rely on any such reports.

 

(b)                                 Tenant, at its sole cost and expense, will
at all times promptly and faithfully abide by, discharge and perform all of the
covenants, conditions and agreements contained in any Easement Agreement on the
part of Landlord or the occupier to be kept and performed thereunder.  Tenant
will not alter, modify, amend or terminate any Easement Agreement, give any
consent or approval thereunder, or enter into any new Easement Agreement
without, in each case, prior written consent of Landlord, which consent shall
not be unreasonably withheld.

 

(c)                                  Upon prior written notice from Landlord,
Tenant shall permit such persons as Landlord may designate (“Site Reviewers”) to
visit any Related Premises and perform environmental site investigations and
assessments (“Site Assessments”) on such Related Premises (i) for the purpose of
determining whether there exists on such Related Premises any Environmental
Violation or any condition which could result in any Environmental Violation
(ii)

 

13

--------------------------------------------------------------------------------


 

in connection with any sale, financing or refinancing of the Leased Premises,
(iii) within the six month period prior to the expiration of the Term, (iv) if
required by Lender or the terms of any credit facility to which Landlord is
bound, (v) if an Event of Default exists, or (vi) at any other time that, in the
opinion of Landlord or Lender, a reasonable basis exists to believe that an
Environmental Violation exists.  Such Site Assessments may include both above
and below the ground testing for Environmental Violations and such other tests
as may be necessary, in the opinion of the Site Reviewers, to conduct the Site
Assessments. Tenant shall supply to the Site Reviewers such historical and
operational information regarding the Leased Premises as may be reasonably
requested by the Site Reviewers to facilitate the Site Assessments, and shall
make available for meetings with the Site Reviewers appropriate personnel having
knowledge of such matters. The cost of performing and reporting Site Assessments
shall be paid by Landlord, unless it is determined that Tenant is in violation
of any applicable Environmental Law, in which event Tenant shall pay the
reasonable cost thereof.

 

(d)                                 If an Environmental Violation occurs or is
found to exist and, in Landlord’s reasonable judgment, the cost of remediation
of, or other response action with respect to, the same is likely to exceed
$100,000, Tenant shall provide to Landlord, within ten (10) days after
Landlord’s request therefor, adequate assurances that Tenant has the financial
wherewithal to and will promptly effect such remediation in accordance with
applicable Environmental Laws.

 

(e)                                  Notwithstanding any other provision of this
Lease, if an Environmental Violation occurs or is found to exist and the Term
would otherwise terminate or expire, then, at the option of Landlord, the Term
shall be automatically extended beyond the date of termination or expiration and
this Lease shall remain in full force and effect beyond such date until the
earlier to occur of (i) the completion of all remedial action in accordance with
applicable Environmental Laws or (ii) the date specified in a written notice
from Landlord to Tenant terminating this Lease.

 

(f)                                    If Tenant fails to comply with any
requirement of any applicable Environmental Law in connection with any
Environmental Violation which occurs or is found to exist, Landlord shall have
the right (but no obligation) to take any and all actions as Landlord shall deem
reasonably necessary or advisable in order to cure such Environmental Violation.

 

(g)                                 Tenant shall notify Landlord immediately
after becoming aware of any Environmental Violation (or alleged Environmental
Violation) or noncompliance with any of the covenants contained in this
Paragraph 10 and shall forward to Landlord promptly within ten (10) business
days of receipt thereof copies of all orders, reports, notices, permits,
applications or other communications relating to any such violation or
noncompliance.

 

(h)                                 All future leases, subleases or concession
agreements relating to the Leased Premises entered into by Tenant shall contain
covenants of the other party thereto which are identical to the covenants
contained in Paragraphs 10(a) and 10(g) with respect to the portion of the
Leased Premises subject to such leases, subleases or concession agreements.

 

11.                                 Liens; Recording.

 

(a)                                  Other than in connection with the granting
of a leasehold mortgage pursuant to Paragraph 21(g) of this Lease, Tenant shall
not, directly or indirectly, create or permit to be created or to remain and
shall promptly discharge or remove any lien, levy or encumbrance on any of the
Leased Premises or on any Rent or any other sums payable by Tenant under this

 

14

--------------------------------------------------------------------------------


 

Lease, other than any Mortgage or Assignment, the Permitted Encumbrances and any
mortgage, lien, encumbrance or other charge created by or resulting solely from
any act or omission of Landlord.  NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT
BE LIABLE FOR ANY LABOR, SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO
TENANT OR TO ANYONE HOLDING OR OCCUPYING ANY OF THE LEASED PREMISES THROUGH OR
UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES
OR MATERIALS SHALL ATTACH TO OR AFFECT THE INTEREST OF LANDLORD IN AND TO ANY OF
THE LEASED PREMISES.  LANDLORD MAY AT ANY TIME POST ANY NOTICES ON THE LEASED
PREMISES REGARDING SUCH NON-LIABILITY OF LANDLORD.

 

(b)                                 Tenant shall execute, deliver and record,
file or register (collectively, “record”) all such instruments as may be
required or permitted by any present or future Law in order to evidence the
respective interests of Landlord and Tenant in any of the Leased Premises, and
shall cause a memorandum of this Lease (or, if such a memorandum cannot be
recorded, this Lease), and any supplement hereto or thereto, to be recorded in
such manner and in such places as may be required or permitted by any present or
future Law in order to protect the validity and priority of this Lease.

 

12.                                 Maintenance and Repair.

 

(a)                                  Tenant shall at all times maintain each
Related Premises and the Adjoining Property in as good repair and appearance as
each is in on the date hereof and fit to be used for their intended use in
accordance with the better of the practices generally recognized as then
acceptable by other companies in its industry or observed by Tenant with respect
to the other real properties owned or operated by it, and, in the case of the
Equipment, in as good mechanical condition as it was on the later of the date
hereof or the date of its installation, except for ordinary wear and tear.
Tenant shall take every other action necessary or appropriate for the
preservation and safety of each Related Premises.  Tenant shall promptly make
all repairs of every kind and nature, whether foreseen or unforeseen, which may
be required to comply with the foregoing requirements of this Paragraph 12(a). 
Such repairs shall include repairs required in order to insure that the
Improvements are “year 2000” compliant (that is capable of correctly and
accurately processing, providing and/or receiving date data from, into and
between the 20th and 21st centuries, and the years 1999 and 2000 and beyond,
including recognizing that the year 2000 is a leap year; and does not operate
abnormally or inaccurately or cease to operate as a result of the inability to
correctly and accurately process, provide and/or receive date data from, into,
and between the 20th and 21st centuries and the years 1999 and 2000 and
beyond).  Landlord shall not be required to make any repair, whether foreseen or
unforeseen, or to maintain any of the Related Premises or Adjoining Property in
any way, and Tenant hereby expressly waives any right which may be provided for
in any Law now or hereafter in effect to make repairs at the expense of Landlord
or to require Landlord to make repairs.  Any repairs made by Tenant pursuant to
this Paragraph 12 shall be made in conformity with the provisions of Paragraph
13.

 

(b)                                 If any Improvement, now or hereafter
constructed, shall (i) encroach upon any setback or any property, street or
right-of-way adjoining any of the Leased Premises, (ii) violate the provisions
of any restrictive covenant affecting any of the Leased Premises, (iii) hinder
or obstruct any easement or right-of-way to which any of the Leased Premises is
subject or (iv) impair the rights of others in, to or under any of the
foregoing, Tenant shall, promptly after receiving a written demand from a party
affected by such encroachment, violation, hindrance, impairment, or obstruction,
either (A) obtain from all necessary parties

 

15

--------------------------------------------------------------------------------


 

waivers or settlements of all claims, liabilities and damages resulting from
each such encroachment, violation, hindrance, obstruction or impairment, whether
the same shall affect Landlord, Tenant or both, or (B) take such action as shall
be necessary to remove all such encroachments, hindrances or obstructions and to
end all such violations or impairments, including, if necessary, making
Alterations.

 

13.                                 Alterations and Improvements.

 

(a)                                  Tenant shall have the right, without having
obtained the prior written consent of Landlord and Lender and provided that no
Event of Default then exists, (i) to make non-structural Alterations or a series
of related non-structural Alterations that, as to any such Alterations or series
of related Alterations, do not cost in excess of $250,000 with respect to any
Related Premises in any Lease Year and (ii) to install Equipment in the
Improvements or accessions to the Equipment that, as to such Equipment or
accessions, do not cost in excess of $250,000 with respect to any Related
Premises in any Lease Year, so long as at the time of construction or
installation of any such Equipment or Alterations no Event of Default exists and
the value and utility of the Leased Premises is not diminished thereby.  If the
cost of any non-structural Alterations, series of related non-structural
Alterations, Equipment or accessions thereto is in excess of $250,000 with
respect to any Related Premises in any Lease Year, or if Tenant desires to make
structural Alterations to any Related Premises, the prior written approval of
Landlord and Lender shall be required, which approval shall not be unreasonably
withheld.  Tenant shall not construct upon the Land any additional buildings
without having first obtained the prior written consent of Landlord and Lender
which consent shall not be unreasonably withheld.  Landlord shall have the right
to require Tenant to remove any Alterations except for those Alterations
required by Law or for which Landlord has agreed in writing that removal will
not be required. At the time Tenant requests Landlord’s consent to construct an
Alteration, Landlord shall, if requested by Tenant, address whether the
Alteration must be removed or not at the end of the Term, which removal shall be
at Tenant’s sole cost and expense.

 

(b)                                 If Tenant makes any Alterations pursuant to
this Paragraph 13 or as required by Paragraph 12 or 17 (such Alterations and
actions being hereinafter collectively referred to as “Work”), then (i) the
market value of the Leased Premises shall not be lessened by any such Work or
its usefulness impaired, (ii) all such Work shall be performed by Tenant in a
good and workmanlike manner, (iii) all such Work shall be expeditiously
completed in compliance with all Legal Requirements, (iv) all such Work shall
comply with the requirements of all insurance policies required to be maintained
by Tenant hereunder, (v) if any such Work involves the replacement of Equipment
or parts thereto, all replacement Equipment or parts shall have a value and
useful life equal to the greater of (A) the value and useful life on the date
hereof of the Equipment being replaced or (B) the value and useful life of the
Equipment being replaced immediately prior to the occurrence of the event which
required its replacement (assuming such replaced Equipment was then in the
condition required by this Lease), (vi) Tenant shall promptly discharge or
remove all liens filed against any of the Leased Premises arising out of such
Work, (vii) Tenant shall procure and pay for all permits and licenses required
in connection with any such Work, (viii) all such Work shall be the property of
Landlord and shall be subject to this Lease, and Tenant shall execute and
deliver to Landlord any document requested by Landlord evidencing the assignment
to Landlord of all estate, right, title and interest (other than the leasehold
estate created hereby) of Tenant or any other Person thereto or therein, and
(ix) Tenant shall comply, to the extent requested by Landlord or required by
this Lease, with the provisions of Paragraphs 12(a) and 19(a), whether or not
such Work involves restoration of the Leased Premises.

 

16

--------------------------------------------------------------------------------


 

14.                                 Permitted Contests.  Notwithstanding any
other provision of this Lease, Tenant shall not be required to (a) pay any
Imposition, (b) discharge or remove any lien referred to in Paragraph 11 or 13
or (c) take any action with respect to any encroachment, violation, hindrance,
obstruction or impairment referred to in Paragraph 12(b) (such non-compliance
with the terms hereof being hereinafter referred to collectively as “Permitted
Violations”), so long as at the time of such non-compliance no Event of Default
exists and so long as Tenant shall contest, in good faith, the existence, amount
or validity thereof, the amount of the damages caused thereby, or the extent of
its or Landlord’s liability therefor by appropriate proceedings which shall
operate during the pendency thereof to prevent or stay (i) the collection of, or
other realization upon, the Permitted Violation so contested, (ii) the sale,
forfeiture or loss of any of the Leased Premises or any Rent to satisfy or to
pay any damages caused by any Permitted Violation, (iii) any interference with
the use or occupancy of any of the Leased Premises, (iv) any interference with
the payment of any Rent, or (v) the cancellation or increase in the rate of any
insurance policy or a statement by the carrier that coverage will be denied. 
Tenant shall provide Landlord security or other evidence of Tenant’s financial
wherewithal which is satisfactory, in Landlord’s reasonable judgment, to assure
that such Permitted Violation is corrected, including all Costs, interest and
penalties that may be incurred or become due in connection therewith.  While any
proceedings which comply with the requirements of this Paragraph 14 are pending
and the required security is held by Landlord or satisfactory evidence of
Tenant’s financial wherewithal has been provided, Landlord shall not have the
right to correct any Permitted Violation thereby being contested unless Landlord
is required by law to correct such Permitted Violation and Tenant’s contest does
not prevent or stay such requirement as to Landlord.  Each such contest shall be
promptly and diligently prosecuted by Tenant to a final conclusion, except that
Tenant, so long as the conditions of this Paragraph 14 are at all times complied
with, has the right to attempt to settle or compromise such contest through
negotiations.  Tenant shall pay any and all losses, judgments, decrees and Costs
in connection with any such contest and shall, promptly after the final
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together with all penalties, fines, interest and
Costs thereof or in connection therewith, and perform all acts the performance
of which shall be ordered or decreed as a result thereof.  No such contest shall
subject Landlord to the risk of any civil or criminal liability.

 

15.                                 Indemnification.

 

(a)                                  Except with respect to the gross negligence
or willful acts or omissions of Landlord, Tenant shall pay, protect, indemnify,
defend, save and hold harmless Landlord, Lender and all other Persons described
in Paragraph 30 (each an “Indemnitee”) from and against any and all liabilities,
losses, damages (including punitive damages), penalties, Costs (including
attorneys’ fees and costs), causes of action, suits, claims, demands or
judgments of any nature whatsoever, howsoever caused, without regard to the form
of action and whether based on strict liability, gross negligence, negligence or
any other theory of recovery at law or in equity, arising from (i) any matter
pertaining to the ownership, leasing, use, non-use, occupancy, operation,
management, condition, design, construction,  maintenance, repair or restoration
of any of the Leased Premises or Adjoining Property, (ii) any casualty in any
manner arising from any of the Leased Premises or Adjoining Property, whether or
not Indemnitee has or should have knowledge or notice of any defect or condition
causing or contributing to said casualty, (iii) any violation by Tenant of any
provision of this Lease, any contract or agreement to which Tenant is a party
and which affects the Leased Premises or Landlord, any Legal Requirement or any
Permitted Encumbrance or any encumbrance Tenant consented to or the Mortgage or
Assignment

 

17

--------------------------------------------------------------------------------


 

or (iv) any alleged, threatened or actual Environmental Violation, including
(A) liability for response costs and for costs of removal and remedial action
incurred by the United States Government, any state or local governmental unit
or any other Person, or damages from injury to or destruction or loss of natural
resources, including the reasonable costs of assessing such injury, destruction
or loss, incurred pursuant to Section 107 of CERCLA, or any successor section or
act or provision of any similar state or local Law, (B) liability for costs and
expenses of abatement, correction or clean-up, fines, damages, response costs or
penalties which arise from the provisions of any of the other Environmental Laws
and (C) liability for personal injury or property damage arising under any
statutory or common-law tort theory, including damages assessed for the
maintenance of a public or private nuisance or for carrying on of a dangerous
activity.

 

(b)                                 In case any action or proceeding is brought
against any Indemnitee by reason of any such claim, (i) Tenant may, except in
the event of a conflict of interest or a dispute between Tenant and any such
Indemnitee or during the continuance of an Event of Default, retain its own
counsel and defend such action (it being understood that Landlord may employ
counsel of its choice to monitor the defense of any such action, the cost of
which shall be paid by Landlord) and (ii) such Indemnitee shall notify Tenant to
resist or defend such action or proceeding by retaining counsel reasonably
satisfactory to such Indemnitee, and such Indemnitee will cooperate and assist
in the defense of such action or proceeding if reasonably requested to do so by
Tenant.  In the event of a conflict of interest or dispute or during the
continuance of an Event of Default, Landlord shall have the right to select
counsel, and the reasonable cost of such counsel shall be paid by Tenant.

 

(c)                                  The obligations of Tenant under this
Paragraph 15 shall survive any termination, expiration or rejection in
bankruptcy of this Lease.

 

16.                                 Insurance.

 

(a)       Subject to the provisions of Paragraph 16(k) below, Tenant shall
maintain the following insurance on or in connection with the Leased Premises:

 

(i) Insurance against physical loss or damage to the Improvements and Equipment
as provided under a standard “All Risk” property policy including but not
limited to flood (to the extent that a Related Premises is in a flood zone) and
earthquake coverage (to the extent any Related Premises is in an earthquake
zone) in amounts not less than the actual replacement cost of the Improvements
and Equipment.  Such policies shall contain Replacement Cost and Agreed Amount
Endorsements and shall contain deductibles not more than $50,000 per occurrence.

 

(ii) Commercial General Liability Insurance (including but not limited to
Incidental Medical Malpractice and Host Liquor Liability) and Business
Automobile Liability Insurance (including Non-Owned and Hired Automobile
Liability) against claims for personal and bodily injury, death or property
damage occurring on, in or as a result of the use of the Leased Premises, in an
amount not less than $1,000,000 per occurrence with excess liability coverage of
not less than $10,000,000 per occurrence/annual aggregate and all other coverage
extensions that are usual and customary for properties of this size and type
provided, however, that the Landlord shall have the right to require such higher
limits as may be reasonable and customary for properties of this size and type.

 

18

--------------------------------------------------------------------------------


 

(iii) Worker’s compensation insurance covering all persons employed by Tenant in
connection with any work done on or about any of the Leased Premises for which
claims for death, disease or bodily injury may be asserted against Landlord,
Tenant or any of the Leased Premises or, in lieu of such Workers’ Compensation
Insurance, a program of self-insurance complying with the rules, regulations and
requirements of the appropriate agency of the State or States in which the
Leased Premises are located.

 

(iv)  Comprehensive Boiler and Machinery Insurance on any of the Equipment or
any other equipment on or in the Leased Premises in an amount not less than
$1,000,000 per accident for damage to property.  Either such Boiler and
Machinery policy or the All-Risk policy required in (i) above shall include at
least $3,000,000 per incidence for Off-Premises Service Interruption, Expediting
Expenses, Ammonia Contamination, and Hazardous Materials Clean-up Expense and
may contain a deductible not to exceed $50,000.

 

(v)   Business Interruption and Extra Expense Insurance at limits to cover 100%
of losses and/or expenses incurred over the period of indemnity not less than
one year from time of loss.  Such insurance shall name Landlord as loss payee
solely with respect to Rent payable to or for the benefit of the Landlord under
this Lease.

 

(vi)  During any period in which substantial Alterations at any Related Premises
are being undertaken, builder’s risk insurance covering the total completed
value including any “soft costs” with respect to the Improvements being altered
or repaired (on a completed value, non-reporting basis), replacement cost of
work performed and equipment, supplies and materials furnished in connection
with such construction or repair of Improvements or Equipment, together with
such “soft cost” endorsements and such other endorsements as Landlord may
reasonably require and general liability, workers’ compensation and automobile
liability insurance with respect to the Improvements being constructed, altered
or repaired.

 

(vii)  Such other insurance (or other terms with respect to any insurance
required pursuant to this Paragraph 16,  including without limitation amounts of
coverage, form of mortgagee clause) on or in connection with any of the Leased
Premises as Landlord or Lender may reasonably require, which at the time is
usual and commonly obtained in connection with properties similar in type of
building size, use and location to the Leased Premises.

 

(b)   To the extent Tenant is required to carry the insurance required by
Paragraph 16(a), such insurance shall be written by companies which have a
Best’s rating of B+:VIII or above or a comparable claims paying ability assigned
by Standard & Poor’s Corporation or equivalent rating agency approved by
Landlord and Lender and are admitted in, and approved to write insurance
policies by, the State Insurance Department for the States in which the Leased
Premises are located.  Provided Tenant is required to maintain such insurance,
the insurance policies (i) shall be for such terms as Landlord may reasonably
approve and (ii) shall be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof.  To the extent Lessee is required to carry the
insurance required under Paragraph 16(a), the insurance referred to in
Paragraphs 16(a)(i), 16(a)(iv) and 16(a)(vi) shall name Landlord as Owner and
Lender as loss payee and Tenant as its interest may appear, and the insurance
referred to in Paragraph 16(a)(ii) (except for the Business Automobile Liability
Insurance) shall name Landlord and Tenant as additional insureds, and the
insurance referred to in Paragraph 16(a)(v) shall name Landlord as insured and
Lender and Landlord as loss payee.  With respect to the insurance Tenant is
required to carry, if said insurance or any part thereof shall expire, be
withdrawn, become void, voidable, unreliable or unsafe for any reason, including
a breach of any condition thereof by Tenant or the

 

19

--------------------------------------------------------------------------------


 

failure or impairment of the capital of any insurer, or if for any other reason
whatsoever said insurance shall become reasonably unsatisfactory to Landlord,
Tenant shall immediately obtain new or additional insurance reasonably
satisfactory to Landlord.

 

(c)   Each insurance policy referred to in clauses (i), (iv), (v) and (vi) of
Paragraph 16(a) shall contain standard non-contributory mortgagee clauses in
favor of and acceptable to Lender.  Each policy required by any provision of
Paragraph 16(a), except clause (iii) thereof, shall provide that it may not be
cancelled substantially modified or allowed to lapse on any renewal date except
after thirty (30) days’ prior notice to Landlord and Lender.  Each such policy
shall also provide that any loss otherwise payable thereunder shall be payable
notwithstanding (i) any act or omission of Landlord or Tenant which might,
absent such provision, result in a forfeiture of all or a part of such insurance
payment, (ii) the occupation or use of any of the Leased Premises for purposes
more hazardous than those permitted by the provisions of such policy, (iii) any
foreclosure or other action or proceeding taken by Lender pursuant to any
provision of the Mortgage, Note, Assignment or other document evidencing or
securing the Loan upon the happening of an event of default therein or (iv) any
change in title to or ownership of any of the Leased Premises.

 

(d)   Tenant shall pay as they become due all premiums for the insurance
required by Paragraph 16(a), shall renew or replace each policy and deliver to
Landlord evidence of the payment of the full premium therefor or installment
then due at least ten (10) days prior to the expiration date of such policy, and
shall promptly deliver to Landlord original certificates evidencing such
insurance or, if required by Lender, certified copies of such policies.

 

(e) Any insurance which Tenant is required to obtain pursuant to Paragraph 16(a)
may be carried under a “blanket” or umbrella policy or policies covering other
properties or liabilities of Tenant, provided that such “blanket” or umbrella
policy or policies otherwise comply with the provisions of this Paragraph 16 and
provided further that Tenant shall provide to Landlord a Statement of Values
which shall be reviewed annually and amended as necessary based on Replacement
Cost Valuations.  A certificate evidencing such insurance or, if requested by
Lender, a certified copy of each such “blanket” or umbrella policy shall
promptly be delivered to Landlord.

 

(f)   Tenant shall have the replacement cost and insurable value of the
Improvements and Equipment determined from time to time as required by the
replacement cost and agreed amount endorsements and shall deliver to Landlord
the new replacement cost and agreed amount endorsement or certificate evidencing
such endorsement promptly upon Tenant’s receipt thereof.

 

(g)  Tenant shall promptly comply with and conform in all material respects to
(i) all provisions of each insurance policy required by this Paragraph 16 and
(ii) all reasonable requirements of the insurers thereunder applicable to
Landlord, Tenant or any of the Leased Premises or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration or repair of any of
the Leased Premises, even if such compliance necessitates Alterations or results
in interference with the use or enjoyment of any of the Leased Premises.

 

(h)   Tenant shall not carry separate insurance concurrent in form or
contributing in the event of a Casualty with that required in this Paragraph 16
unless (i) Landlord and Lender are included therein as named insureds, with loss
payable as provided herein, and (ii) such separate insurance complies with the
other provisions of this Paragraph 16.  Tenant shall

 

20

--------------------------------------------------------------------------------


 

immediately notify Landlord of such separate insurance and shall deliver to
Landlord certified copies thereof.

 

(i) Tenant waives all rights of subrogation against the Landlord as may be
applicable to any insurer and will enforce such waivers in policy provisions.

 

(j)  All proceeds of any insurance required under Paragraph 16(a) shall be
payable as follows:

 

(i)   Proceeds payable under clauses (ii), (iii) and (iv) of Paragraph 16(a) and
proceeds attributable to the general liability coverage of Builder’s Risk
insurance under clause (vi) of Paragraph 16(a) shall be payable to the Person
entitled to receive such proceeds.

 

(ii)   Proceeds of insurance required under clause (i) of Paragraph 16(a) and
proceeds attributable to Builder’s Risk insurance (other than its general
liability coverage provisions) under clause (vi) of Paragraph 16(a) shall be
payable by Landlord or Lender and applied as set forth in Paragraph 17 or, if
applicable, Paragraph 18.  Tenant shall apply the Net Award to restoration of
the Leased Premises in accordance with the applicable provisions of this Lease
unless a Termination Event shall have occurred and Tenant has given a
Termination Notice.

 

(k)   Notwithstanding any provision to the contrary, it is understood that so
long as the Guarantor maintains a net worth of at least $100,000,000, then
Tenant shall be permitted to self-insure any of the coverages required by
Paragraph 16(a) above, shall be permitted to decline to carry any of said
coverages and shall not be bound by the deductible limits set forth therein. 
The remaining provisions of Paragraphs 16(b)-(j) shall only be applicable to the
insurance policies as required under Paragraph 16(a) above in the event that the
Guarantor fails to maintain a net worth of at least $100,000,000, provided,
however, that to the extent that Tenant does maintain insurance policies with
respect to any of the risks described in Paragraph 16(a), the provisions of
Paragraph 16(b) as to the naming of loss payees and additional insureds, and
Paragraphs 16(c), 16(d), 16(g), 16(h), 16(i) and 16(j) shall be applicable
thereto.  It is understood that with respect to any losses which are
self-insured or for which there is not insurance coverage, Tenant shall be
responsible for the payment of such losses.  In the event that any Casualty
shall occur at such time as Tenant shall not be required to maintain third-party
insurance coverage, if the Restoration Fund is held by Lender, Tenant shall
deposit into the Restoration Fund the amount of the proceeds that would have
been payable into the Restoration Fund had such a third-party insurance program
been in effect.

 

17.                                 Casualty and Condemnation.

 

(a)                                  If any Casualty occurs to any Related
Premises, Tenant shall give Landlord and Lender prompt notice thereof.  So long
as no Event of Default exists Tenant is hereby authorized to adjust, collect and
compromise all claims under any of the insurance policies required by Paragraph
16(a) (except public liability insurance claims payable to a Person other than
Tenant, Landlord or Lender) and to execute and deliver on behalf of Landlord all
necessary proofs of loss, receipts, vouchers and releases required by the
insurers and Landlord shall have the right to join with Tenant therein.  Any
final adjustment, settlement or compromise of any claim in excess of Two Hundred
Fifty Thousand ($250,000) Dollars shall be subject to the prior written approval
of Landlord, and Landlord shall have the right to prosecute or contest, or to
require Tenant to prosecute or contest, any such claim, adjustment, settlement
or compromise.

 

21

--------------------------------------------------------------------------------


 

If an Event of Default exists, Tenant shall not be entitled to adjust, collect
or compromise any such claim or to participate with Landlord in any adjustment,
collection and compromise of the Net Award payable in connection with a
Casualty.  Tenant agrees to sign, upon the request of Landlord, all proper
proofs of loss, receipts, vouchers and releases.  Each insurer is hereby
authorized and directed to make payment under said policies directly to Landlord
or, if required by the Mortgage, to Lender instead of to Landlord and Tenant
jointly.  The rights of Landlord under this Paragraph 17(a) shall be extended to
Lender if and to the extent that any Mortgage so provides.

 

(b)                                 Tenant, promptly upon receiving a
Condemnation Notice, shall notify Landlord and Lender thereof.  So long as no
Event of Default exists, Tenant is authorized to collect, settle and compromise
the amount of any Net Award and Landlord shall have the right to join with
Tenant herein.  If an Event of Default exists, Landlord shall be authorized to
collect, settle and compromise the amount of any Net Award and Tenant shall not
be entitled to participate with Landlord in any Condemnation proceeding or
negotiations under threat thereof or to contest the Condemnation or the amount
of the Net Award therefor.  No agreement with any condemnor in settlement or
under threat of any Condemnation shall be made by Tenant without the written
consent of Landlord.  Subject to the provisions of this Paragraph 17(b) Tenant
hereby irrevocably assigns to Landlord any award or payment to which Tenant is
or may be entitled by reason of any Condemnation, whether the same shall be paid
or payable for Tenant’s leasehold interest hereunder or otherwise; but nothing
in this Lease shall impair Tenant’s right to any award or payment on account of
Tenant’s trade fixtures, equipment or other tangible property which is not part
of the Equipment, moving expenses or loss of business, if available, to the
extent that and so long as (i) Tenant shall have the right to make, and does
make, a separate claim therefor against the condemnor and (ii) such claim does
not in any way reduce either the amount of the award otherwise payable to
Landlord for the Condemnation of Landlord’s fee interest in the Leased Premises
or the amount of the award (if any) otherwise payable for the Condemnation of
Tenant’s leasehold interest hereunder.  The rights of Landlord under this
Paragraph 17(b) shall also be extended to Lender and if and to the extent that
any Mortgage so provides.

 

(c)                                  If any Partial Casualty (whether or not
insured against) or Partial Condemnation shall occur to any Related Premises,
this Lease shall continue, notwithstanding such event, and there shall be no
abatement or reduction of any Monetary Obligations except to the extent of any
insurance proceeds received by Landlord under Paragraph 16(a)(v).   Promptly
after such Partial Casualty or Partial Condemnation, Tenant, as required in
Paragraph 12(a), shall commence and diligently continue to restore the Leased
Premises as nearly as possible to their value, condition and character
immediately prior to such event (assuming the Leased Premises to have been in
the condition required by this Lease).  So long as no Event of Default exists,
any Net Award up to and including $250,000 shall be paid by Landlord to Tenant,
to the extent actually received by Landlord, and Tenant and shall restore the
Leased Premises in accordance with the requirements of Paragraph 13(b) of this
Lease.  Any Net Award in excess of $250,000 shall (unless such Casualty
resulting in the Net Award is a Termination Event) be made available by Landlord
(or Lender if the terms of the Mortgage so require) to Tenant, to the extent
actually received by Lender or Landlord as the case may be, for the restoration
of any of the Leased Premises pursuant to and in accordance with and subject to
the provisions of Paragraph 19 hereof.  Tenant’s obligation to restore hereunder
shall not be affected by any failure of the Authority to make available any
insurance proceeds held by the Authority pursuant to the Redevelopment
Contract.  If any Casualty or Condemnation which is not a Partial Casualty or
Partial Condemnation shall occur, Tenant shall comply with the terms and
conditions of Paragraph 18.

 

22

--------------------------------------------------------------------------------


 

18.                                 Termination Events.

 

(a)                                  If (i) all of any Related Premises shall be
taken by a Taking or (ii) any substantial portion of any Related Premises shall
be taken by a Taking or all or any substantial portion of any Related Premises
shall be totally damaged or destroyed by a Casualty and, in any such case,
Tenant certifies and covenants to Landlord that it will forever abandon
operations at the Related Premises, (any one or all of the Related Premises
described in the above clauses (i) and (ii) above being hereinafter referred to
as the “Affected Premises” and each of the events described in the above clauses
(i) and (ii) shall hereinafter be referred to as a “Termination Event”), then
(x) in the case of (i) above, Tenant shall be obligated, within sixty (60) days
after Tenant receives a Condemnation Notice and (y) in the case of (ii) above,
Tenant shall have the option, within sixty (60) days after Tenant receives a
Condemnation Notice or sixty (60) days after the Casualty, as the case may be,
to give to Landlord written notice (a “Termination Notice”) in the form
described in Paragraph 18(b) of the Tenant’s election to terminate this Lease as
to the Affected Premises.

 

(b)                                 A Termination Notice shall contain
(i) notice of Tenant’s intention to terminate this Lease as to the Affected
Premises on the first Basic Rent Payment Date which occurs at least ninety (90)
days after the Fair Market Value Date (the “Termination Date”), (ii) a binding
and irrevocable offer of Tenant to pay the Termination Amount and (iii) if the
Termination Event is an event described in Paragraph 18(a)(ii), the
certification and covenant described therein and a certified resolution of the
Board of Directors of Tenant authorizing the same.  Promptly upon the delivery
to Landlord of a Termination Notice, Landlord and Tenant shall commence to
determine Fair Market Value.

 

(c)                                  If Landlord shall reject such offer to
terminate this Lease as to the Affected Premises pursuant to Paragraph 18(b)
above by written notice to Tenant (a “Rejection”), which Rejection shall contain
the written consent of Lender, not later than thirty (30) days following the
Fair Market Value Date, then this Lease shall terminate as to the Affected
Premises on the Termination Date;  provided that, if Tenant has not satisfied
all Monetary Obligations and all other obligations and liabilities under this
Lease which have arisen as to the Affected Premises (collectively, “Remaining
Obligations”) on or prior to the Termination Date, then Landlord may, at its
option, extend the date on which this Lease may terminate as to the Affected
Premises to a date which is no later than the first Basic Rent Payment Date
after the Termination Date on which Tenant has satisfied all Remaining
Obligations.  Upon such termination (i) all obligations of Tenant hereunder as
to the Affected Premises shall terminate except for any Surviving Obligations,
(ii) Tenant shall immediately vacate and shall have no further right, title or
interest in or to any of the Affected Premises and (iii) the Net Award shall be
retained by Landlord.  Notwithstanding anything to the contrary hereinabove
contained, if Tenant shall have received a Rejection and, on the date when this
Lease would otherwise terminate with respect to the Affected Premises as
provided above, Landlord shall not have received the full amount of the Net
Award payable by reason of the applicable Termination Event, then the date on
which this Lease is to terminate with respect to the Affected Premises shall be
automatically extended to the first Basic Rent Payment Date after the receipt by
Landlord of the full amount of the Net Award provided that, if Tenant has not
satisfied all Remaining Obligations on such date, then Landlord may, at its
option, extend the date on which this Lease may terminate as to the Affected
Premises to a date which is no later than the first Basic Rent Payment Date
after such date on which Tenant has satisfied all such Remaining Obligations.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Unless Tenant shall have received a
Rejection not later than the thirtieth (30th) day following the Fair Market
Value Date, Landlord shall be conclusively presumed to have accepted such
offer.  If such offer is accepted by Landlord then, on the Termination Date,
Tenant shall pay to Landlord the Termination Amount and all Remaining
Obligations and, if requested by Tenant, Landlord shall convey to Tenant or its
designee the Affected Premises or the remaining portion thereof, if any, all in
accordance with Paragraph 20.

 

(e)                                  In the event that (i) the Landlord enters
into to a bona fide contract of sale (the “Contract of Sale”) for the purchase
of the Leased Premises with a Third Party Purchaser (the “Proposed Transaction”)
and (ii) consent to the Proposed Transaction from the Authority, if required
pursuant to the Redevelopment Contract, cannot be obtained within a time period
or in a form reasonably acceptable to Landlord or if Tenant is unable to cause
the Redevelopment Contract to be terminated, then, Tenant shall purchase the
Minnesota Premises from Landlord under terms identical in all material respects
to the Contract of Sale, including but not limited to the purchase price, date
of closing and fees due Lender.  In addition, if the Minnesota Premises is
transferred to the Tenant pursuant to this Paragraph 18(e) and a Prepayment
Premium is due Lender as a result of such a transfer to Tenant that would not
have been due in connection with the Proposed Transaction to the Third Party
Purchaser, then said Prepayment Premium shall be paid by Tenant at the time of
the transfer of the Minnesota Premises to Tenant.  All sums due to Landlord or
Lender from Tenant arising from the Purchase of the Minnesota Premises pursuant
to this Paragraph 18(e) shall be defined as the “MN Required Purchase Amount.” 
Upon the transfer of the Minnesota Premises to the Tenant pursuant to this
Paragraph 18(e), this Lease shall be terminated as to the Minnesota Premises.

 

(f)                                    In the event of the termination of this
Lease as to the Affected Premises or Minnesota Premises as hereinabove provided,
this Lease shall remain in full force and effect as to the Remaining Premises;
provided, that the Basic Rent for the Remaining Premises to be paid after such
termination shall be the Basic Rent otherwise payable hereunder with respect to
the Leased Premises multiplied by a percentage equal to the sum of the
percentages set forth on Exhibit “F” for the Remaining Premises.

 

19.                                 Restoration.

 

(a)                                  Landlord (or Lender if required by any
Mortgage) shall hold any Net Award in excess of $250,000 in a fund (the
“Restoration Fund”) and disburse amounts from the Restoration Fund only in
accordance with the following conditions:

 

(i)                                     prior to commencement of restoration,
(A) the architects, contracts, contractors, plans and specifications for the
restoration shall have been approved by Landlord, (B) unless the total net worth
of the Guarantor is greater than One Hundred million ($100,000,000) Dollars,
Landlord and Lender shall be provided with mechanics’ lien insurance (if
available) and acceptable performance and payment bonds which insure
satisfactory completion of and payment for the restoration, are in an amount and
form and have a surety acceptable to Landlord, and name Landlord and Lender as
additional dual obligees, and (C) if available under State law, appropriate
waivers of mechanics’ and materialmen’s liens shall have been filed;

 

(ii)                                  at the time of any disbursement, no Event
of Default shall exist and no mechanics’ or materialmen’s liens shall have been
filed against any of the Leased Premises and remain undischarged;

 

24

--------------------------------------------------------------------------------


 

(iii)                               disbursements shall be made from time to
time in an amount not exceeding the cost of the work completed since the last
disbursement, upon receipt of (A) satisfactory evidence, including architects’
certificates, of the stage of completion, the estimated total cost of completion
and performance of the work to date in a good and workmanlike manner in
accordance with the contracts, plans and specifications, (B) waivers of liens,
(C) contractors’ and subcontractors’ sworn statements as to completed work and
the cost thereof for which payment is requested, (D) a satisfactory bringdown of
title insurance and (E) other evidence of cost and payment so that Landlord and
Lender can verify that the amounts disbursed from time to time are represented
by work that is completed, in place and free and clear of mechanics’ and
materialmen’s lien claims;

 

(iv)                              each request for disbursement shall be
accompanied by a certificate of Tenant, signed by an officer of Tenant,
describing the work for which payment is requested, stating the cost incurred in
connection therewith, stating that Tenant has not previously received payment
for such work and, upon completion of the work, also stating that the work has
been fully completed and complies with the applicable requirements of this
Lease;

 

(v)                                 Landlord may retain ten percent (10%) of
each advance until the restoration is fifty (50%) percent completed;

 

(vi)                              the Restoration Fund shall not be commingled
with Landlord’s other funds and shall bear interest at a rate agreed to by
Landlord and Tenant; and

 

(vii)                           such other reasonable conditions as Landlord or
Lender may impose.

 

(b)                                 Prior to commencement of restoration and at
any time during restoration, if the estimated cost of completing the restoration
work free and clear of all liens, as determined by Landlord, exceeds the amount
of the Net Award available for such restoration, the amount of such excess
shall, upon demand by Landlord, be paid by Tenant to Landlord to be added to the
Restoration Fund.  Any sum so added by Tenant which remains in the Restoration
Fund upon completion of restoration shall be refunded to Tenant.  For purposes
of determining the source of funds with respect to the disposition of funds
remaining after the completion of restoration, the Net Award shall be deemed to
be disbursed prior to any amount added by Tenant.

 

(c)                                  If any sum remains in the Restoration Fund
after completion of the restoration and any refund to Tenant pursuant to
Paragraph 19(b), such sum shall be retained by Landlord or, if required by a
Note or Mortgage, paid by Landlord to a Lender.

 

20.                                 Procedures Upon Purchase.

 

(a)                                  If the Leased Premises, any of the Related
Premises or any of the Sale Premises are purchased by Tenant pursuant to any
provision of this Lease, Landlord need not convey any better title thereto than
that which was conveyed to Landlord, and Tenant or its designee shall accept
such title, subject, however, to the Permitted Encumbrances and to all other
liens, exceptions and restrictions on, against or relating to any of the Leased
Premises or the applicable Related Premises or Sale Premises and to all
applicable Laws, but free of the lien of and security interest created by any
Mortgage or Assignment and liens, exceptions and restrictions on, against or
relating to the Leased Premises or the applicable Related Premises or Sale
Premises which have been created by or resulted solely from acts of Landlord
after the date

 

25

--------------------------------------------------------------------------------


 

of this Lease, unless the same are Permitted Encumbrances or customary utility
easements benefiting the Leased Premises or were created with the concurrence of
Tenant or as a result of a default by Tenant under this Lease.

 

(b)                                 Upon the date fixed for any such purchase of
the Leased Premises, any of the Related Premises or any Sale Premises pursuant
to any provision of this Lease (any such date the “Purchase Date”), Tenant shall
pay to Landlord, or to any Person to whom Landlord directs payment, the Relevant
Amount therefor specified herein, in Federal Funds, less any credit of the Net
Award received and retained by Landlord or a Lender allowed against the Relevant
Amount, and Landlord shall deliver to Tenant (i) a special warranty deed which
describes the premises being conveyed and conveys the title thereto as provided
in Paragraph 20(a), (ii) such other instruments as shall be necessary to
transfer to Tenant or its designee any other property (or rights to any Net
Award not yet received by Landlord or a Lender) then required to be sold by
Landlord to Tenant pursuant to this Lease and (iii) any Net Award received by
Landlord, not credited to Tenant against the Relevant Amount; provided, that if
any Monetary Obligations accruing prior to the Purchase Date remain outstanding
on such date, then Landlord may deduct from the Net Award the amount of such
Monetary Obligations.  If on the Purchase Date any Monetary Obligations accruing
prior to the Purchase Date remain outstanding and no Net Award is payable to
Tenant by Landlord or the amount of such Net Award is less than the amount of
said Monetary Obligations, then Tenant shall pay to Landlord on the Purchase
Date the amount of such Monetary Obligations.  Upon the completion of such
purchase, this Lease and all obligations and liabilities of Tenant hereunder
with respect to the applicable Related Premises or Sale Premises, as the case
may be (but not with respect to the Remaining Premises), shall terminate, except
any Surviving Obligations.

 

(c)                                  If the completion of such purchase shall be
delayed after (i) the Termination Date, in the event of a purchase pursuant to
Paragraph 18 or, (ii) the date scheduled for such purchase, in the event of a
purchase under any other provision of this Lease then (x) Rent shall continue to
be due and payable until completion of such purchase and (y) at Landlord’s sole
option, Fair Market Value shall be redetermined and the Relevant Amount payable
by Tenant pursuant to the applicable provision of this Lease shall be adjusted
to reflect such redetermination.

 

(d)                                 Any prepaid Monetary Obligations, including
Escrow Payments, paid to Landlord shall be prorated as of the Purchase Date, and
the prorated unapplied balance shall be deducted from the Relevant Amount due to
Landlord; provided, that no apportionment of any Impositions shall be made upon
any such purchase.

 

(e)                                  If Tenant at any time or from time to time
defaults in its obligation to purchase the Minnesota Premises or any portion
thereof pursuant to any provision of this Lease, Landlord may at its option
terminate Tenant’s right and obligation to purchase the Minnesota Premises or
any portion thereof by notice to Tenant pursuant to Minnesota Statutes
Section 559.21 or successor provision without terminating this Lease or any of
Tenant’s obligations hereunder, and if such right is terminated, this Lease and
all of its provisions shall remain in effect as though the purchase right and
obligation in question had never arisen and without prejudice to Landlord’s
right to require purchase at any time thereafter under any applicable provision
of this Lease.

 

26

--------------------------------------------------------------------------------


 

21.                                 Assignment and Subletting; Prohibition
against Leasehold Financing.

 

(a)                                  Tenant shall not have the right to assign
this Lease or sublet any portion of the Leased Premises except as otherwise
expressly set forth in this Paragraph 21.

 

(b)                                 Tenant shall have the right upon thirty (30)
days prior written notice to Landlord and Lender, with no consent of Landlord or
Lender being required, to assign this Lease provided that as a condition to any
such assignment to any Person that is not a Preapproved Assignee (as defined
below) Tenant shall provide to Landlord the Assignment Security Deposit no later
than the date on which such assignment shall become effective.

 

The term “Preapproved Assignee” shall mean any Person (A) that is, and all times
during the Term continues to be, a wholly-owned subsidiary of Guarantor or (B)
that immediately following such assignment will have a publicly traded unsecured
senior debt rating (“Required Rating”) of “BBB” or better from Moody’s Investors
Services, Inc. (“Moody’s”) or a rating of “Baa” or better from Standard & Poor’s
Corporation (“S&P”) or in the event all of such rating agencies cease to furnish
such ratings, a comparable rating by any rating agency reasonably acceptable to
Landlord and Lender or (C) so long as such Person’s obligations under this Lease
are guaranteed by a Person that has, immediately following such assignment, the
Required Rating and such Person executes and delivers to Landlord a guaranty
substantially in the form of the Guaranty.

 

(c)                                  Tenant shall have the right to sublease all
or any portion of any Related Premises to any one or more subtenants without the
prior written consent of Landlord provided, however, if Tenant desires to
sublease all or any part of any Related Premises to any Person that is not a
Preapproved Assignee then, as a condition to each sublease, Tenant shall provide
to the Landlord, in the event that an Assignment Security Deposit has not
already been provided, a Sublet Security Deposit no later than the date on which
such sublease shall become effective.  In the event that more than one portion
of any Related Premises is subject to a sublease and a Sublet Security Deposit
is currently being held by Landlord for such Related Premises, no additional
Sublet Security Deposit shall be required.

 

(d)                                 If Tenant assigns all its rights and
interest under this Lease, the assignee under such assignment shall expressly
assume all the obligations of Tenant hereunder, actual or contingent, including
obligations of Tenant which may have arisen on or prior to the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment. Each sublease of any of the Related Premises shall be subject and
subordinate to the provisions of this Lease.  Except in the case of an
assignment to a Person with a publicly traded unsecured senior debt rating of
“AA” or better from Moody’s or “Aa2” or better from S&P (either such rating, a
“Release Rating”), no assignment or sublease shall affect or reduce any of the
obligations of Tenant hereunder or the Guarantor under the Guaranty, and all
such obligations of the Tenant and Guarantor shall continue in full force and
effect as obligations of a principal and not as obligations of a guarantor, as
if no assignment or sublease had been made.  In the event of an assignment to a
Person meeting the Release Rating, the Tenant shall be released from liability
under the Lease and the Guarantor shall be released from liability under the
Guaranty.  No assignment or sublease shall impose any additional obligations on
Landlord under this Lease.

 

(e)                                  Tenant shall, within ten (10) days after
the execution and delivery of any assignment or sublease, deliver a duplicate
original copy thereof to Landlord which, in the event of an assignment, shall be
in recordable form.

 

27

--------------------------------------------------------------------------------


 

(f)                                    As security for performance of its
obligations under this Lease, Tenant hereby grants, conveys and assigns to
Landlord all right, title and interest of Tenant in and to all subleases now in
existence or hereafter entered into for any or all of the Leased Premises, any
and all extensions, modifications and renewals thereof and all rents, issues and
profits therefrom.  Landlord hereby grants to Tenant a license to collect and
enjoy all rents and other sums of money payable under any sublease of any of the
Leased Premises, provided, however, that Landlord shall have the absolute right
at any time upon notice to Tenant and any subtenants to revoke said license and
to collect such rents and sums of money and to retain the same.  Tenant shall
not accept any rents under any sublease more than thirty (30) days in advance of
the accrual thereof.

 

(g)                                 Tenant shall have the right to grant a first
lien leasehold mortgage on, or to pledge its leasehold interest in, the Leased
Premises to its senior lender, but shall not have the power to otherwise
mortgage, pledge or otherwise encumber its interest under this Lease or any
sublease of the Leased Premises, and any other such mortgage, pledge or
encumbrance made in violation of this Paragraph 21 shall be void. Any entity
that becomes a successor tenant under this Paragraph 21(g) shall be required to
be in compliance with all of the terms of this Lease.

 

(h)                                 Landlord may sell or transfer the Leased
Premises at any time without Tenant’s consent to any third party (each a “Third
Party Purchaser”).  In the event of any such transfer, Tenant shall attorn to
any Third Party Purchaser as Landlord so long as such Third Party Purchaser and
Landlord notify Tenant in writing of such transfer.  At the request of Landlord,
Tenant will execute such documents confirming the agreement referred to above.

 

22.                                 Events of Default.

 

(a)                                  The occurrence of any one or more of the
following (after expiration of any applicable cure period as provided in
Paragraph 22(b)) shall, at the sole option of Landlord,  constitute an “Event of
Default” under this Lease:

 

(i)                                     (A)                              a
failure by Tenant to make any payment of Basic Rent, regardless of the reason
for such failure; or

 

(B)                                a failure by Tenant to make any payment of
any Monetary Obligation other than Basic Rent;

 

(ii)                                  a failure by Tenant duly to perform and
observe, or a violation or breach of, any other provision hereof not otherwise
specifically mentioned in this Paragraph 22(a);

 

(iii)                               any representation or warranty made by
Tenant herein or in any certificate, demand or request made pursuant hereto
proves to be incorrect, now or hereafter, in any material respect;

 

(iv)                              Tenant shall (A) voluntarily be adjudicated a
bankrupt or insolvent, (B) seek or consent to the appointment of a receiver or
trustee for itself or for any of the Related Premises, (C) file a petition
seeking relief under the bankruptcy or other similar laws of the United States,
any state or any jurisdiction, (D) make a general assignment for the benefit of
creditors, or (E) be unable to pay its debts as they mature;

 

28

--------------------------------------------------------------------------------


 

(v)                                 a court shall enter an order, judgment or
decree appointing, without the consent of Tenant, a receiver or trustee for it
or for any of the Related Premises or approving a petition filed against Tenant
which seeks relief under the bankruptcy or other similar laws of the United
States, any state or any jurisdiction, and such order, judgment or decree shall
remain undischarged or unstayed sixty (60) days after it is entered;

 

(vi)                              any Related Premises shall have been vacated
or abandoned;

 

(vii)                           Tenant shall be liquidated or dissolved or shall
begin proceedings towards its liquidation or dissolution;

 

(viii)                        the estate or interest of Tenant in any of the
Related Premises shall be levied upon or attached in any proceeding and such
estate or interest is about to be sold or transferred or such process shall not
be vacated or discharged within sixty (60) days after it is made;

 

(ix)                                a failure by Tenant to perform or observe,
or a violation or breach of, or a misrepresentation by Tenant under, any
provision of any Assignment or any other document between Tenant and Lender, if
such failure, violation, breach or misrepresentation gives rise to a default
beyond any applicable cure period with respect to any Loan;

 

(x)                                   an Event of Default (as defined in the
Guaranty) beyond any applicable cure period shall occur under the Guaranty;

 

(xi)                                Tenant shall fail provide to Landlord the
Security Deposit if required pursuant to Paragraph 21 within the time period
provided therein or to otherwise maintain the Security Deposit as required under
Paragraph 35; or

 

(xii)                             an Event of Default (as that term is defined
in the Contract for Private Redevelopment (the “Redevelopment Contract”) by and
between Champlin Economic Development Authority (the “Authority”) and McLean
Midwest Corporation (“McLean”) dated as of May 23, 1994 as same has been amended
by a First Amendment to Contract for Private Redevelopment by and between the
Authority and McLean dated as of July 14, 1994) beyond any applicable cure
period shall occur under the Redevelopment Contract.

 

(b)                                 No notice or cure period shall be required
in any one or more of the following events:  (A) the occurrence of an Event of
Default under clause (i)(A) or (i)(B) (except as otherwise set forth below),
(iv), (v), (vii), (viii), (ix), (x), (xi), (xii) of Paragraph 22(a) or (B) the
default is such that any delay in the exercise of a remedy by Landlord could
reasonably be expected to cause irreparable harm to Landlord.  If the default
consists of the failure to pay any Basic Rent under clause (i)(A) of Paragraph
22(a), the applicable cure period shall be three (3) days from the date on which
notice is given, but Landlord shall not be obligated to give notice of, or allow
any cure period for, any such default more than two times within any consecutive
twelve (12) month period.  If the default consists of the failure to pay any
Monetary Obligation under clause (i)(B) of Paragraph 22(a), the applicable cure
period shall be ten (10) days from the date on which notice is given.  If the
default consists of a default under clause (ii) or (iii) of Paragraph 22(a),
other than the events specified in clause (B) of the first sentence of this
Paragraph 22(b), the applicable cure period shall be thirty (30) days from the
date on which notice is given or, if the default cannot be cured within such
thirty (30) day period and delay in the exercise of a

 

29

--------------------------------------------------------------------------------


 

remedy would not (in Landlord’s reasonable judgment) cause any material adverse
harm to Landlord or any of the Leased Premises, the cure period shall be
extended for the period reasonably required to cure the default provided that
Tenant shall commence to cure the default within the said thirty day period and
shall actively, diligently and in good faith proceed with and continue the
curing of the default until it shall be fully cured.  If the default consists of
a vacation under clause (vi) of Paragraph 22(a), the applicable cure period
shall be twelve (12) months from the date of the default so long as Tenant
actively, diligently and in good faith proceeds and continues the curing of the
default by seeking to sublet the applicable Related Premises that has been
vacated or abandoned.

 

23.                                 Remedies and Damages Upon Default.

 

(a)                                  If an Event of Default shall have occurred
and is continuing, Landlord shall have the right, at its sole option, then or at
any time thereafter during which the Event of Default is continuing, to exercise
its remedies and to collect damages from Tenant in accordance with this
Paragraph 23, subject in all events to applicable Law, without demand upon or
notice to Tenant except as otherwise provided in Paragraph 22(b) and this
Paragraph 23.

 

(i)                                     Landlord may give Tenant notice of
Landlord’s intention to terminate this Lease on a date specified in such
notice.  Upon such date, this Lease, the estate hereby granted and all rights of
Tenant hereunder shall expire and terminate. Upon such termination, Tenant shall
immediately surrender and deliver possession of the Leased Premises to Landlord
in accordance with Paragraph 26.  If Tenant does not so surrender and deliver
possession of all of the Leased Premises, Landlord may re-enter and repossess
any of the Leased Premises not surrendered, with or without legal process, by
peaceably entering any of the Leased Premises and changing locks or by summary
proceedings, ejectment or any other lawful means or procedure.  Upon or at any
time after taking possession of any of the Leased Premises, Landlord may, by
peaceable means or legal process, remove any Persons or property therefrom. 
Landlord shall be under no liability for or by reason of any such entry,
repossession or removal.  Notwithstanding such entry or repossession, Landlord
may (A) exercise the remedy set forth in and collect the damages permitted by
Paragraph 23(a)(iii) or (B) collect the damages set forth in Paragraph 23(b)(i)
or 23(b)(ii).

 

(ii)                                  After repossession of any of the Leased
Premises pursuant to clause (i) above, Landlord shall have the right to relet
any of the Leased Premises to such tenant or tenants, for such term or terms,
for such rent, on such conditions and for such uses as Landlord in its sole
discretion may determine, and collect and receive any rents payable by reason of
such reletting.  Landlord may make such Alterations in connection with such
reletting as it may deem advisable in its sole discretion.  Notwithstanding any
such reletting, Landlord may collect the damages set forth in
Paragraph 23(b)(ii).

 

(iii)                               Landlord may, upon notice to Tenant, require
Tenant to make an irrevocable offer to terminate this Lease in its entirety for
an amount (the “Default Termination Amount”) specified in the next sentence. 
The “Default Termination Amount” shall be the greatest of (A) the sum of the
Fair Market Value of the Leased Premises and the applicable Prepayment Premium
which Landlord will be required to pay in prepaying any Loan with proceeds of
the Default Termination Amount or (B) the sum of the Acquisition Cost and the
applicable Prepayment Premium which Landlord will be required to pay in
prepaying any Loan with proceeds of the Default Termination Amount or (C) an
amount equal to the Present Value of the entire Basic Rent from the date of such
purchase to the date on which the then Term would

 

30

--------------------------------------------------------------------------------


 

expire, including any exercised Renewal Term.  Upon such notice to Tenant,
Tenant shall be deemed to have made such offer and shall, if requested by
Landlord, within ten (10) days following such request, deposit with Landlord as
payment against the Default Termination Amount the amount described in (B)
above, Landlord and Tenant shall promptly commence to determine Fair Market
Value.  Within thirty (30) days after the Fair Market Value Date, Landlord shall
accept or reject such offer.  If Landlord accepts such offer then, on the tenth
(10th) business day after such acceptance, Tenant shall pay to Landlord the
Default Termination Amount and, at the request of Tenant, Landlord will convey
the Leased Premises to Tenant or its designee in accordance with Paragraph 20. 
Any rejection by Landlord of such offer shall have no effect on any other remedy
Landlord may have under this Lease.

 

(iv)                              Landlord may declare by notice to Tenant the
entire Basic Rent (in the amount of Basic Rent then in effect) for the remainder
of the then current Term to be immediately due and payable.  Tenant shall
immediately pay to Landlord all such Basic Rent discounted to its Present Value,
all accrued Rent then due and unpaid, all other Monetary Obligations which are
then due and unpaid and all Monetary Obligations which arise or become due by
reason of such Event of Default (including any Costs of Landlord).  Upon receipt
by Landlord of all such accelerated Basic Rent and Monetary Obligations, this
Lease shall remain in full force and effect and Tenant shall have the right to
possession of the Leased Premises from the date of such receipt by Landlord to
the end of the Term, and subject to all the provisions of this Lease, including
the obligation to pay all increases in Basic Rent and all Monetary Obligations
that subsequently become due, except that (A) no Basic Rent which has been
prepaid hereunder shall be due thereafter during the said Term, and (B) Tenant
shall have no option to extend or renew the Term.

 

(b)                                 The following constitute damages to which
Landlord shall be entitled if Landlord exercises its remedies under
Paragraph 23(a)(i) or 23(a)(ii):

 

(i)                                     If Landlord exercises its remedy under
Paragraph 23(a)(i) but not its remedy under Paragraph 23(a)(ii) (or attempts to
exercise such remedy and is unsuccessful in reletting the Leased Premises) then,
upon written demand from Landlord, Tenant shall pay to Landlord, as liquidated
and agreed final damages for Tenant’s default and in lieu of all current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), an amount equal to the
Present Value of the excess, if any, of (A) all Basic Rent from the date of such
demand to the date on which the Term is scheduled to expire hereunder in the
absence of any earlier termination, re-entry or repossession over (B) the then
fair market rental value of the Leased Premises for the same period.  Tenant
shall also pay to Landlord all of Landlord’s Costs in connection with the
repossession of the Leased Premises and any attempted reletting thereof,
including all brokerage commissions, legal expenses, reasonable attorneys’ fees,
employees’ expenses, costs of Alterations and expenses and preparation for
reletting.

 

(ii)                                  If Landlord exercises its remedy under
Paragraph 23(a)(i) or its remedies under Paragraph 23(a)(i) and 23(a)(ii), then
Tenant shall, until the end of what would have been the Term in the absence of
the termination of the Lease, and whether or not any of the Leased Premises
shall have been relet, be liable to Landlord for, and shall pay to Landlord, as
liquidated and agreed current damages all Monetary Obligations which would be
payable under this Lease by Tenant in the absence of such termination less the
net proceeds,  if any, of any reletting pursuant to Paragraph 23(a)(ii), after
deducting from such proceeds all of Landlord’s Costs (including the items listed
in the last sentence of Paragraph 23(b)(i) hereof) incurred in

 

31

--------------------------------------------------------------------------------

 


 

connection with such repossessing and reletting; provided, that if Landlord has
not relet the Leased Premises, such Costs of Landlord shall be considered to be
Monetary Obligations payable by Tenant.  Tenant shall be and remain liable for
all sums aforesaid, and Landlord may recover such damages from Tenant and
institute and maintain successive actions or legal proceedings against Tenant
for the recovery of such damages.  Nothing herein contained shall be deemed to
require Landlord to wait to begin such action or other legal proceedings until
the date when the Term would have expired by its own terms had there been no
such Event of Default.

 

(c)                                  Notwithstanding anything to the contrary
herein contained, in lieu of or in addition to any of the foregoing remedies and
damages, Landlord may exercise any remedies and collect any damages available to
it at law or in equity.  If Landlord is unable to obtain full satisfaction
pursuant to the exercise of any remedy, it may pursue any other remedy which it
has hereunder or at law or in equity.

 

(d)                                 Landlord shall not be required to mitigate
any of its damages hereunder unless required to by applicable Law.  If any Law
shall validly limit the amount of any damages provided for herein to an amount
which is less than the amount agreed to herein, Landlord shall be entitled to
the maximum amount available under such Law.

 

(e)                                  No termination of this Lease, repossession
or reletting of any of the Leased Premises, exercise of any remedy or collection
of any damages pursuant to this Paragraph 23 shall relieve Tenant of any
Surviving Obligations.

 

(f)                                    WITH RESPECT TO ANY REMEDY OR PROCEEDING
OF LANDLORD OR TENANT HEREUNDER, LANDLORD AND TENANT HEREBY WAIVE THE SERVICE OF
NOTICE WHICH MAY BE REQUIRED BY ANY APPLICABLE LAW AND ANY RIGHT TO A TRIAL BY
JURY.

 

(g)                                 Upon the occurrence of any Event of Default,
Landlord shall have the right (but no obligation) to perform any act required of
Tenant hereunder and, if performance of such act requires that Landlord enter
the Leased Premises, Landlord may enter the Leased Premises for such purpose.

 

(h)                                 No failure of Landlord (i) to insist at any
time upon the strict performance of any provision of this Lease or (ii) to
exercise any option, right, power or remedy contained in this Lease shall be
construed as a waiver, modification or relinquishment thereof.  A receipt by
Landlord of any sum in satisfaction of any Monetary Obligation with knowledge of
the breach of any provision hereof shall not be deemed a waiver of such breach,
and no waiver by Landlord of any provision hereof shall be deemed to have been
made unless expressed in a writing signed by Landlord.

 

(i)                                     Tenant hereby waives and surrenders, for
itself and all those claiming under it, including creditors of all kinds, (i)
any right and privilege which it or any of them may have under any present or
future Law to redeem any of the Leased Premises or to have a continuance of this
Lease after termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future Law which exempts property from liability for
debt or for distress for rent.

 

(j)                                     Except as otherwise provided herein, all
remedies are cumulative and concurrent and no remedy is exclusive of any other
remedy.  Each remedy may be exercised

 

32

--------------------------------------------------------------------------------


 

at any time an Event of Default has occurred and is continuing and may be
exercised from time to time.  No remedy shall be exhausted by any exercise
thereof.

 

24.                                 Notices.  All notices, demands, requests,
consents, approvals, offers, statements and other instruments or communications
required or permitted to be given pursuant to the provisions of this Lease shall
be in writing and shall be deemed to have been given and received for all
purposes when delivered in person or by Federal Express or other reliable
24-hour delivery service or five (5) business days after being deposited in the
United States mail, by registered or certified mail, return receipt requested,
postage prepaid, addressed to the other party at its address stated above or
when delivery is refused.  A copy of any notice given by Tenant to Landlord
shall simultaneously be given by Tenant to Reed Smith Shaw & McClay LLP, One
Liberty Place, Philadelphia, PA 19103, Attention:  Chairman, Real Estate
Department.    A copy of any notice given by Landlord to Tenant shall
simultaneously be given by Landlord to Quarles & Brady LLP, 411 E. Wisconsin
Avenue, Milwaukee, WI 53202 Attn:  Anthony W. Asmuth, III, Esq.  For the
purposes of this Paragraph, any party may substitute another address stated
above (or substituted by a previous notice) for its address by giving fifteen
(15) days’ notice of the new address to the other party, in the manner provided
above.

 

25.                                 Estoppel Certificate.  At any time upon not
less than ten (10) days’ prior written request by either Landlord or Tenant (the
“Requesting Party”) to the other party (the “Responding Party”), the Responding
Party shall deliver to the Requesting Party a statement in writing, executed by
an authorized officer of the Responding Party, certifying (a) that, except as
otherwise specified, this Lease is unmodified and in full force and effect, (b)
the dates to which Basic Rent, Additional Rent and all other Monetary
Obligations have been paid, (c) that, to the knowledge of the signer of such
certificate and except as otherwise specified, no default by either Landlord or
Tenant exists hereunder, (d) such other matters as the Requesting Party may
reasonably request, and (e) if Tenant is the Responding Party that, except as
otherwise specified, there are no proceedings pending or, to the knowledge of
the signer, threatened, against Tenant before or by an court or administrative
agency which, if adversely decided, would materially and adversely affect the
financial condition and operations of Tenant.  Any such statements by the
Responding Party may be relied upon by the Requesting Party, any Person whom the
Requesting Party notifies the Responding Party in its request for the
Certificate is an intended recipient or beneficiary of the Certificate, any
Lender or their assignees, by any prospective purchaser or mortgagee of any of
the Leased Premises and by an assignee of Tenant’s interest in this Lease or any
sublessee.

 

26.                                 Surrender.  Upon the expiration or earlier
termination of this Lease, Tenant shall peaceably leave and surrender the Leased
Premises to Landlord in the same condition in which the Leased Premises was at
the commencement of this Lease, except as repaired, rebuilt, restored, altered,
replaced or added to as permitted or required by any provision of this Lease,
and except for ordinary wear and tear.  Upon such surrender, Tenant shall (a)
remove from the Leased Premises all property which is owned by Tenant or third
parties other than Landlord and (b) repair any damage caused by such removal. 
Property not so removed shall become the property of Landlord, and Landlord may
thereafter cause such property to be removed from the Leased Premises.  The
reasonable cost of removing and disposing of such property and repairing any
damage to any of the Leased Premises caused by such removal shall be paid by
Tenant to Landlord upon demand.  Landlord shall not in any manner or to any
extent be obligated to reimburse Tenant for any such property which becomes the
property of Landlord pursuant to this Paragraph 26.

 

33

--------------------------------------------------------------------------------


 

27.                                 No Merger of Title.  There shall be no
merger of the leasehold estate created by this Lease with the fee estate in any
of the Leased Premises by reason of the fact that the same Person may acquire or
hold or own, directly or indirectly, (a) the leasehold estate created hereby or
any part thereof or interest therein and (b) the fee estate in any of the Leased
Premises or any part thereof or interest therein, unless and until all Persons
having any interest in the interests described in (a) and (b) above which are
sought to be merged shall join in a written instrument effecting such merger and
shall duly record the same.

 

28.                                 Books and Records.

 

(a)                                  Tenant shall keep adequate records and
books of account with respect to the finances and business of Guarantor
generally and with respect to the Leased Premises, in accordance with generally
accepted accounting principles (“GAAP”)  consistently applied, and shall permit
Landlord and Lender by their respective agents, accountants and attorneys, upon
reasonable notice to Tenant, to visit and inspect the Leased Premises and
examine (and make copies of) the records and books of account and to discuss the
finances and business with the officers of Tenant, at such reasonable times as
may be requested by Landlord.  Upon the request of Lender or Landlord (either
telephonically or in writing), Tenant shall provide the requesting party with
copies of any information to which such party would be entitled in the course of
a personal visit.

 

(b)                                 Tenant shall deliver to Landlord and to
Lender within ninety (90) days of the close of each fiscal year, annual audited
financial statements of Guarantor prepared by nationally recognized independent
certified public accountants.  Tenant shall also furnish to Landlord within
sixty (60) days after the end of each of the three remaining quarters unaudited
financial statements and all other quarterly reports of Guarantor, certified by
Guarantor’s chief financial officer, and all filings, if any, of Form 10-K, Form
10-Q and other required filings with the Securities and Exchange Commission
pursuant to the provisions of the Securities Exchange Act of 1934, as amended,
or any other Law.  All financial statements of Guarantor shall be prepared in
accordance with GAAP consistently applied.  All annual financial statements
shall be accompanied (i) by an opinion of said accountants stating that
(A) there are no qualifications as to the scope of the audit and (B) the audit
was performed in accordance with GAAP and (ii) by the affidavits of an officer
of Tenant, dated within five (5) days of the delivery of such statement, stating
that (C) the affiant knows of no Event of Default, or event which, upon notice
or the passage of time or both, would become an Event of Default which has
occurred and is continuing hereunder or, if any such event has occurred and is
continuing, specifying the nature and period of existence thereof and what
action Tenant has taken or proposes to take with respect thereto and (D) except
as otherwise specified in such affidavit, that Tenant has fulfilled all of its
obligations under this Lease which are required to be fulfilled on or prior to
the date of such affidavit.

 

29.                                 Determination of Value.

 

(a)                                  Whenever a determination of Fair Market
Value is required pursuant to any provision of this Lease, such Fair Market
Value shall be determined in accordance with the following procedure:

 

(i)                                     Landlord and Tenant shall endeavor to
agree upon such Fair Market Value within thirty (30) days after the date (the
“Applicable Initial Date”) on which (A) Tenant provides Landlord with notice of
its intention to terminate this Lease and purchase the

 

34

--------------------------------------------------------------------------------


 

Affected Premises pursuant to Paragraph 18, (B) Landlord provides Tenant with
notice of its intention to redetermine Fair Market Value pursuant to
Paragraph 20(c), (C) Landlord provides Tenant with notice of Landlord’s
intention to require Tenant to make an offer to purchase the Leased Premises
pursuant to Paragraph 23(a)(iii) or (D) Landlord receives an Option Exercise
Notice.  Upon reaching such agreement, the parties shall execute an agreement
setting forth the amount of such Fair Market Value.

 

(ii)                                  If the parties shall not have signed such
agreement within thirty (30) days after the Applicable Initial Date, Tenant
shall within fifty (50) days after the Applicable Initial Date select an
appraiser and notify Landlord in writing of the name, address and qualifications
of such appraiser.  Within twenty (20) days following Landlord’s receipt of
Tenant’s notice of the appraiser selected by Tenant, Landlord shall select an
appraiser and notify Tenant of the name, address and qualifications of such
appraiser.  Such two appraisers shall endeavor to agree upon Fair Market Value
based on a written appraisal made by each of them as of the Relevant Date (and
given to Landlord by Tenant).  If such two appraisers shall agree upon a Fair
Market Value, the amount of such Fair Market Value as so agreed shall be binding
and conclusive upon Landlord and Tenant.

 

(iii)                               If such two appraisers shall be unable to
agree upon a Fair Market Value within twenty (20) days after the selection of an
appraiser by Landlord, then such appraisers shall advise Landlord and Tenant of
their respective determination of Fair Market Value and shall select a third
appraiser to make the determination of Fair Market Value.  The selection of the
third appraiser shall be binding and conclusive upon Landlord and Tenant.

 

(iv)                              If such two appraisers shall be unable to
agree upon the designation of a third appraiser within ten (10) days after the
expiration of the twenty (20) day period referred to in clause (iii) above, or
if such third appraiser does not make a determination of Fair Market Value
within twenty (20) days after his selection, then such third appraiser or a
substituted third appraiser, as applicable, shall, at the request of either
party hereto (with respect to the other party), be appointed by the President or
Chairman of the American Arbitration Association in New York, New York.  The
determination of Fair Market Value made by the third appraiser appointed
pursuant hereto shall be made within twenty (20) days after such appointment.

 

(v)                                 If a third appraiser is selected, Fair
Market Value shall be the average of the determination of Fair Market Value made
by the third appraiser and the determination of Fair Market Value made by the
appraiser (selected pursuant to Paragraph 29(a)(ii) hereof) whose determination
of Fair Market Value is nearest to that of the third appraiser.  Such average
shall be binding and conclusive upon Landlord and Tenant.

 

(vi)                              All appraisers selected or appointed pursuant
to this Paragraph 29(a) shall (A) be independent qualified MAI appraisers
(B) have no right, power or authority to alter or modify the provisions of this
Lease, (C) utilize the definition of Fair Market Value hereinabove set forth
above, and (D) be registered in the State if the State provides for or requires
such registration.

 

(vii)                           The Cost of the procedure described in this
Paragraph 29(a) above shall be paid by Tenant.

 

35

--------------------------------------------------------------------------------


 

 

(b)                                 If, by virtue of any delay, Fair Market
Value is not determined by the expiration or termination of the then current
Term, then the date on which the Term would otherwise expire or terminate shall
be extended with respect to the Leased Premises or the Affected Premises, as
applicable, to the date specified for termination in the particular provision of
this Lease pursuant to which the determination of Fair Market Value is being
made.

 

(c)                                  In determining Fair Market Value as defined
in clause (b) of the definition of Fair Market Value, the appraisers shall add
(a) the present value the Rent of the remaining Term, assuming the Term
including any exercised Renewal Term (with assumed increases in the CPI to be
determined by the appraisers) using a discount rate (which may be determined by
an investment banker retained by each appraiser) based on the creditworthiness
of Tenant and Guarantor and (b) the present value of the Leased Premises, Sale
Premises or Affected Premises, as applicable, as of the end of such Term
including any exercised Renewal Term.  The appraisers shall further assume that
no default then exists under the Lease, that Tenant has complied (and will
comply) with all provisions of the Lease, and that Guarantor has complied (and
will comply) with all of the provisions of the Guaranty.

 

30.                                 Non-Recourse as to Landlord.

 

Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be enforced only
against the Leased Premises and not against any other assets, properties or
funds of (a) Landlord, (b) any director, member, officer, general partner,
limited partner, employee or agent of Landlord, or any general partner of
Landlord, any of its general partners or shareholders (or any legal
representative, heir, estate, successor or assign of any thereof), (c) any
predecessor or successor partnership or corporation (or other entity) of
Landlord, or any of its general partners, either directly or through Landlord or
its general partners or any predecessor or successor partnership or corporation
or their shareholders, officers, directors, employees or agents (or other
entity), or (d) any other Person (including Carey Property Advisors, Carey
Fiduciary Advisors, Inc., W. P. Carey & Co., Inc., Carey Management LLC, Carey
Diversified LLC and any Person affiliated with any of the foregoing, or any
director, officer, employee or agent of any thereof).

 

31.                                 Financing.

 

(a)                                  Tenant agrees to pay all costs and expenses
incurred by Landlord in connection with the purchase, leasing and initial
financing of the Leased Premises including, without limitation, the cost of
appraisals, environmental reports, title insurance, surveys, legal fees and
expenses and Lender’s commitment fee, except that Tenant’s obligation to pay
Landlord’s legal fees and expenses and costs associated with the initial Loan
shall be limited to $185,000 in the aggregate relating to this Lease and that
certain Lease Agreement by and between Power (DE) QRS 14-35, Inc. and Tenant for
property situate in North Salt Lake City, Utah.

 

(b)                                 If Landlord desires to obtain or refinance
any Loan, Tenant shall agree, upon request of Landlord, to supply any such
Lender with such notices and information as Tenant is required to give to
Landlord hereunder and to extend the rights of Landlord hereunder to any such
Lender and to consent to such financing if such consent is requested by such
Lender.  Tenant shall provide any other consent or statement and shall execute
any and all other documents that such Lender requires in connection with such
financing, including any subordination, non-disturbance and attornment
agreement, so long as the same do not adversely

 

36

--------------------------------------------------------------------------------


 

affect any right, benefit or privilege of Tenant under this Lease in any
material respect or increase Tenant’s obligations under this Lease in any
material respect.  Such subordination, non-disturbance and attornment agreement
may require Tenant to confirm that (a) Lender and its assigns will not be liable
for any misrepresentation, act or omission of Landlord and (b) Lender and its
assigns will not be subject to any counterclaim, demand or offsets which Tenant
may have against Landlord.

 

32.                                 Subordination, Non-Disturbance and
Attornment.  This Lease and Tenant’s interest hereunder shall be subordinate to
any Mortgage or other security instrument hereafter placed upon the Leased
Premises by Landlord, and to any and all advances made or to be made thereunder,
to the interest thereon, and all renewals, replacements and extensions thereof,
provided that any such Mortgage or other security instrument (or a separate
instrument in recordable form duly executed by the holder of any such Mortgage
or other security instrument and delivered to Tenant) shall provide for the
recognition of this Lease and all Tenant’s rights hereunder (including the right
to purchase one or more Sale Premises) unless and until an Event of Default
exists or Landlord shall have the right to terminate this Lease pursuant to any
applicable provision hereof.

 

33.                                 Tax Treatment; Reporting.  Landlord and
Tenant each acknowledge that each shall treat this transaction as a true lease
for state law purposes and shall report this transaction as a Lease for Federal
income tax purposes.  For Federal income tax purposes each shall report this
Lease as a true lease with Landlord as the owner of the Leased Premises and
Equipment and Tenant as the lessee of such Leased Premises and Equipment
including:  (1) treating Landlord as the owner of the property eligible to claim
depreciation deductions under Section 167 or 168 of the Internal Revenue Code of
1986 (the “Code”) with respect to the Leased Premises and Equipment, (2) Tenant
reporting its Rent payments as rent expense under Section 162 of the Code, and
(3) Landlord reporting the Rent payments as rental income.

 

34.                                 Option to Purchase.

 

(a)                                  Landlord does hereby give and grant to
Tenant the option (the “Option”) to purchase the Leased Premises or any one or
more of the Related Premises (any such Related Premises, the “Sale Premises”)
(i) for a purchase price (the “Purchase Price”) equal to the Offer Amount and
(ii) from time to time on any date (the “Option Purchase Date”) (A) within the
thirty (30) day period prior to June 1, 2010 (the “First Option”) or, (B) if the
First Option is not exercised with respect to all of the Leased Premises, within
the thirty (30) day period prior to June 1, 2013, June 1, 2014, June 1, 2015,
June 1, 2016, and/or June 1, 2017 (each, a “Remaining Option”), in any case if
and only if this Lease is then in full force and effect and with respect to the
exercise of any Remaining Option only if Tenant provides to Landlord such
documentation as Landlord shall reasonably require to evidence the exercise of
the Automatic Renewal. Any Option Purchase Date shall be mutually agreeable to
Landlord and Tenant.  If Tenant intends to exercise either the First Option or
any Remaining Option, Tenant shall give written notice (“Option Exercise
Notice”) to Landlord that it is making an irrevocable exercise not later than
six (6) months prior to the applicable Option Purchase Date.  Promptly upon
receipt of the Option Exercise Notice by Landlord (which shall identify the Sale
Premises or Leased Premises to be purchased), the parties shall commence to
determine Fair Market Value of the Leased Premises or Sale Premises, as
applicable.

 

(b)                                 If Tenant shall exercise the Option to
purchase the Leased Premises or Sale Premises, then, if on the applicable Option
Purchase Date Tenant has paid the

 

37

--------------------------------------------------------------------------------


 

Purchase Price and has satisfied all other Monetary Obligations that have
accrued prior to the Option Purchase Date, Landlord shall convey title to the
Leased Premises or the Sale Premises, as applicable, to Tenant in accordance
with Paragraph 20 hereof; provided that if an Event of Default has occurred and
is continuing on the Option Purchase Date, Landlord, at its sole option, may
terminate the First Option and, if applicable, the Remaining Options.  IF THIS
LEASE SHALL TERMINATE FOR ANY REASON PRIOR TO THE DATE ORIGINALLY FIXED HEREIN
FOR THE EXPIRATION OF THE TERM, OR IF TENANT SHALL FAIL TO GIVE THE AFORESAID
OPTION EXERCISE NOTICE WITH RESPECT TO THE FIRST OPTION AND, IF APPLICABLE, THE
REMAINING OPTIONS BY THE REQUIRED DATE, TIME BEING OF THE ESSENCE, THE FIRST
OPTION OR, IF APPLICABLE, THE REMAINING OPTIONS PROVIDED IN THIS PARAGRAPH 34
AND ANY EXERCISE THEREOF BY TENANT SHALL CEASE AND TERMINATE AND SHALL BE NULL
AND VOID.  IN SUCH EVENT TENANT SHALL EXECUTE A QUITCLAIM DEED AND SUCH OTHER
DOCUMENTS AS LANDLORD SHALL REASONABLY REQUEST EVIDENCING THE TERMINATION OF THE
FIRST OPTION AND, IF APPLICABLE, THE REMAINING OPTION.

 

(c)                                  If Tenant shall purchase less than all of
the Leased Premises, this Lease shall remain in full force and effect with
respect to the Remaining Premises; provided that the Basic Rent for the
Remaining Premises to be paid after termination of this Lease with respect to
the Sale Premises shall be the Basic Rent otherwise payable with respect to the
Leased Premises multiplied by a percentage equal to the sum of the percentages
for each of the Remaining Premises set forth on Exhibit “F” attached hereto.

 

35.                                 Security Deposit.

 

(a)                                  In the event that the Tenant is required to
post a Security Deposit under Paragraph 21(b) or Paragraph 21(c) hereof the
following shall apply:

 

(i)                                     Each time that the Tenant is required to
post a Security Deposit under Paragraph 21(b) hereof, Tenant shall deliver to
Landlord either (A) an Assignment Letter of Credit or (B) an Assignment Cash
Security Deposit

 

(ii)                                  If there has not already been deposited an
Assignment Security Deposit, each time that the Tenant is required to post a
Security Deposit under Paragraph 21(c) hereof, Tenant shall deliver to Landlord
either (A) a Sublet Letter of Credit or (B) a Sublet Cash Security Deposit.

 

(b)                                 The Security Deposit shall be security for
the payment by Tenant of the Rent and all other charges or payments to be paid
hereunder and the performance of the covenants and obligations contained
herein.  If a Security Deposit is in the form of a Letter of Credit, such Letter
of Credit shall be renewed at least thirty (30) days prior to any expiration
thereof.  If Tenant fails to renew any Letter of Credit by such date, TIME BEING
OF THE ESSENCE, Landlord shall have the right at any time after the thirtieth
(30th) day before such expiration date to draw on each Letter of Credit and to
deposit the LC Proceeds in any account for the benefit of Landlord or to declare
an Event of Default.  Any Cash Security Deposit or the LC Proceeds shall not be
commingled with other funds of Landlord or other Persons and shall be held in an
interest bearing account.

 

38

--------------------------------------------------------------------------------


 

(c)                                  If at any time an Event of Default shall
have occurred and be continuing, Landlord shall be entitled, at its sole
discretion, to draw on each Letter of Credit or to withdraw the LC Proceeds or
Cash Security Deposit, as the case may be, from the above-described account and
to apply the proceeds in payment of (i) any Rent or other charges for the
payment of which Tenant shall be in default, (ii) any expense incurred by
Landlord in curing any default of Tenant, and/or (iii) any other sums due to
Landlord in connection with any default or the curing thereof, including,
without limitation, any damages incurred by Landlord by reason of such default,
including any rights of Landlord under Paragraph 23 or to do any combination of
the foregoing, all in such order or priority as Landlord shall so determine in
its sole discretion and Tenant acknowledges and agrees that such proceeds shall
not constitute assets or funds of Tenant or its estate, or be deemed to be held
in trust for Tenant, but shall be, for all purposes, the property of Landlord
(or Lender, to the extent assigned).  Tenant further acknowledges and agrees
that (1) Landlord’s application of the proceeds of the Security Deposit towards
the payment of Basic Rent, Additional Rent or the reduction of any damages due
Landlord in accordance with Paragraph 23 of this Lease, constitutes a fair and
reasonable use of such proceeds, and (2) the application of such proceeds by
Landlord towards the payment of Basic Rent, Additional Rent or any other sums
due under this Lease shall not constitute a cure by Tenant of the applicable
default, provided that an Event of Default shall not exist if Tenant restores
the Security Deposit to its full amount within five (5) days following its
application and in accordance with the requirements of this Paragraph 35, so
that the original amount of the Security Deposit shall be again on deposit with
Landlord.

 

(d)                                 At the expiration of the Term and so long as
no Event of Default exists the Security Deposit shall be returned to Tenant.  In
addition, so long as no Event of Default exists, upon the expiration or the
termination of any sublease that caused the deposit of a Sublet Security
Deposit, the amount of the Sublet Security Deposit (along with any interest
earned thereon) deposited for such sublease, shall be returned to Tenant unless
such Sublet Security Deposit has been applied to and constitutes a part of the
Assignment Security Deposit.

 

(e)                                  Landlord shall have the right to designate
Lender or any other holder of a Mortgage as the beneficiary of the Letter of
Credit or holder of the Cash Security Deposit or LC Proceeds, as the case may
be, during the term of the applicable Loan shall have all of the rights of
Landlord under this Paragraph 35.  Tenant covenants and agrees to execute such
agreements, consents and acknowledgments as may be requested by Landlord from
time to time to change the holder of the Security Deposit as hereinabove
provided.

 

(f)                                    For the purposes of this Paragraph 35,
the following definitions shall apply:

 

“Assignment Letter of Credit” shall mean an irrevocable letter of credit issued
by a bank acceptable to Landlord and in form and substance satisfactory to
Landlord in an amount equal to six months of the Basic Rent at the time such
letter of credit is issued or if at the time an Assignment Letter of Credit is
posted Landlord is holding a Sublet Letter of Credit, then in an amount equal to
the positive difference between six (6) months of such Basic Rent and the amount
of the Sublet Letter of Credit.

 

“Assignment Security Deposit” shall mean the Assignment Letter of Credit or the
Assignment Cash Security Deposit, as applicable.

 

39

--------------------------------------------------------------------------------


 

“Assignment Cash Security Deposit” shall mean cash in immediately available
funds equal to six months of the Basic Rent at the time such cash is deposited
with Landlord or if at the time an Assignment Cash Security Deposit is posted
Landlord is holding a Sublet Cash Security Deposit, then in an amount equal to
the positive difference between six (6) months of such Basic Rent and the amount
of the Sublet Cash Security Deposit.

 

“Cash Security Deposit” shall mean the Assignment Cash Security Deposit or each
Sublet Cash Security Deposit, as applicable.

 

“LC Proceeds” shall mean the proceeds of any draw of any Letter of Credit by the
Landlord or Lender.

 

“Letter of Credit” shall mean collectively the Assignment Letter of Credit or
each Sublet Letter of Credit, as applicable.

 

“Security Deposit” shall mean each Sublet Security Deposit or the Assignment
Security Deposit.

 

“Sublet Letter of Credit” shall mean an irrevocable letter of credit issued by a
bank acceptable to Landlord and in form and substance satisfactory to Landlord
in an amount equal to six (6) months of the Basic Rent at the time such letter
of credit is issued allocated to the Related Premises being sublet pursuant to
Exhibit “F”.

 

“Sublet Cash Security Deposit” shall mean cash in immediately available funds
equal to six (6) months of the Basic Rent at the time the cash is deposited with
the Landlord allocated the Related Premises being sublet pursuant to Exhibit
“F”.

 

“Sublet Security Deposit” shall mean collectively, the Sublet Letter of Credit
and each Sublet Cash Security Deposit.

 

36.                                 Miscellaneous.

 

(a)                                  The paragraph headings in this Lease are
used only for convenience in finding the subject matters and are not part of
this Lease or to be used in determining the intent of the parties or otherwise
interpreting this Lease.

 

(b)                                 As used in this Lease, the singular shall
include the plural and any gender shall include all genders as the context
requires and the following words and phrases shall have the following meanings:
(i) “including” shall mean “including without limitation”; (ii) “provisions”
shall mean “provisions, terms, agreements, covenants and/or conditions”; (iii)
“lien” shall mean “lien, charge, encumbrance, title retention agreement, pledge,
security interest, mortgage and/or deed of trust”; (iv) “obligation” shall mean
“obligation, duty, agreement, liability, covenant and/or condition”; (v) “any of
the Leased Premises” shall mean “the Leased Premises or any part thereof or
interest therein”; (vi) “any of the Land” shall mean “the Land or any part
thereof or interest therein”; (vii) “any of the Improvements” shall mean “the
Improvements or any part thereof or interest therein”; (viii) “any of the
Equipment” shall mean “the Equipment or any part thereof or interest therein”;
and (ix) “any of the Adjoining Property” shall mean “the Adjoining Property or
any part thereof or interest therein”.

 

40

--------------------------------------------------------------------------------


 

(c)                                  Any act which Landlord is permitted to
perform under this Lease may be performed at any time and from time to time by
Landlord or any person or entity designated by Landlord.  Landlord shall not
unreasonably withhold or delay its consent whenever such consent is required
under this Lease.  Time is of the essence with respect to the performance by
Tenant of its obligations under this Lease.

 

(d)                                 Landlord shall in no event be construed for
any purpose to be a partner, joint venturer or associate of Tenant or of any
subtenant, operator, concessionaire or licensee of Tenant with respect to any of
the Leased Premises or otherwise in the conduct of their respective businesses.

 

(e)                                  This Lease and any documents which may be
executed by Tenant on or about the effective date hereof at Landlord’s request
constitute the entire agreement between the parties and supersede all prior
understandings and agreements, whether written or oral, between the parties
hereto relating to the Leased Premises and the transactions provided for
herein.  Landlord and Tenant are business entities having substantial experience
with the subject matter of this Lease and have each fully participated in the
negotiation and drafting of this Lease. Accordingly, this Lease shall be
construed without regard to the rule that ambiguities in a document are to be
construed against the drafter.

 

(f)                                    This Lease may be modified, amended,
discharged or waived only by an agreement in writing signed by the party against
whom enforcement of any such modification, amendment, discharge or waiver is
sought.

 

(g)                                 The covenants of this Lease shall run with
the land and bind the parties hereto and their respective successors and assigns
and all present and subsequent encumbrancers and subtenants of any of the Leased
Premises, and shall inure to the benefit of the parties hereto and their
respective successors and assigns.  If there is more than one Tenant, the
obligations of each shall be joint and several.

 

(h)                                 Notwithstanding any provision in this Lease
to the contrary, all Surviving Obligations of Tenant shall survive the
expiration or termination of this Lease with respect to any Related Premises.

 

(i)                                     If any one or more of the provisions
contained in this Lease shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Lease, but this Lease shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.

 

(j)                                     All exhibits attached hereto are
incorporated herein as if fully set forth.

 

(k)                                  This Lease shall be governed by and
construed and enforced in accordance with the Laws of the State.

 

(l)                                     Deed Of Lease/Landlord’s Agent for
Service of Process.  As to the Virginia Premises only, for purposes of
Section 55-2, Code of Virginia (1950), as amended, this Lease is and shall be
deemed to be a deed of lease.  For purposes of Section 55-218.1, Code of

 

41

--------------------------------------------------------------------------------


 

Virginia (1950), as amended, Landlord’s resident agent for service of process
is:  Reed Smith Hazel & Thomas LLP, 3110 Fairview Park Drive, Suite 1400, Falls
Church, VA 22042.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

 

 

LANDLORD:

 

 

 

 

 

POWER (DE) QRS 14-34, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Edward La Puma

 

 

 

Title:

Executive Director

 

 

 

 

 

TENANT:

 

 

 

 

 

APW NORTH AMERICA INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Richard D. Carroll

 

 

 

Title:

Treasurer

 

[Signature page of Deed of Lease Agreement - MN, IN, NJ & VA]

 

43

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

PREMISES

 

EXHIBIT A

 

Parcel containing 14.771 acres as shown on plat entitled “Plat of Survey of
14.771 acres to be acquired by Aspen Motion Technologies, Inc., from the City of
Radford Industrial Development Authority,” dated November 11, 1998, and revised
November 25, 1998 and January 5, 1999, made by Anderson and Associates, Inc., 
Engineers-Surveyors-Planners, of record in the Clerk’s Office of the Circuit
Court of the City of Radford, Virginia, in Plat Book 4, Page 76.

 

--------------------------------------------------------------------------------


 

TRACT I

 

That part of the West Half of the Northwest Quarter of Section 21, Township 28
North, Range 4 West in Monon Township, White County, Indiana, described by:

 

COMMENCING at the Northwest corner of the above said Section 21;

 

THENCE South 86 degrees 27 minutes East along the Section line 253.5 feet;

 

THENCE South 02 degrees 42 minutes West 331.2 feet to the Point of Beginning;

 

THENCE South 85 degrees 47 minutes East 341.85 feet;

 

THENCE South 02 degrees 30 minutes West 315.53 feet;

 

THENCE South 85 degrees 54 minutes East 438.48 feet;

 

THENCE South 05 degrees 13 minutes West 745.30 feet to the North right-of-way
line of the L. and N. Railroad;

 

THENCE along said line North 62 degrees 09 minutes West 222.37 feet, South 67
degrees 48 minutes West 119.02 feet, North 63 degrees 36 minutes West 100.09
feet and North 61 degrees 08 minutes West 357.00 feet;

 

THENCE North 00 degrees 51 minutes East 838.26 feet to the Point of Beginning.

 

--------------------------------------------------------------------------------


 

TRACT II

 

That part of the NorthWest Quarter of the Northwest Quarter of Section 21,
Township 28 North, Range 4 West in Monon Township, White County, Indiana,
described by:

 

COMMENCING at the Northwest corner of the above said Section 21;

 

THENCE South 86 degrees 27 minutes East 253.5 feet to the Point of the
Beginning;

 

THENCE South 85 degrees 45 minutes East 340.7 feet;

 

THENCE South 02 degrees 30 minutes West 331.0 feet;

 

THENCE North 85 degrees 47 minutes West 341.85 feet;

 

THENCE North 02 degrees 42 minutes East 331.2 feet to the Point of Beginning.

 

This Parcel of land also described as follows:

 

A parcel of land beginning at a point Sixteen (16) Rods East of the Northwest
corner of Section Twenty-one (21), Township Twenty-eight (28) North, Range Four
(4) West, White County, Indiana, on the section line between Section (16) and
Twenty-one (21);

 

RUNNING THENCE East Twenty (20) Rods;

 

THENCE South Three Hundred Thirty (330) feet;

 

THENCE West Twenty (20) Rods;

 

THENCE North Three Hundred Thirty (330) feet to the place of BEGINNING; this
tract being out of the Northwest Quarter of the Northwest Quarter of Section
Twenty-one (21), Township Twenty-eight (28) North, Range Four (4) West, and in
the above said County and State;

 

EXCEPT that part of the above described lands as has been sold to the county and
state for right-of-way for a State Road.

 

--------------------------------------------------------------------------------


 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Township of
Washington, County of Mercer, State of New Jersey:

 

BEGINNING at a point in the proposed Easterly right of way line of West Manor
Way (40 feet from centerline) said point being located the following two (2)
courses from the intersection of the southeasterly right of way line of New
Jersey Turnpike (300 feet wide) with the Easterly right of way line of West
Manor Way (50 feet wide) and from said intersection running;

 

a.             Southerly distant 3202.78 feet along the Easterly right of way
line of West Manor Way (50 feet wide) to a point; thence

 

b.             South 54 degrees 52 minutes 51 seconds East along the common line
between Tax Map Lots 19 and 20 in Block 41,15.00 feet to a point and place of
beginning and running thence;

 

1.             North 34 degrees 24 minutes 41 seconds East along the proposed
Easterly right of way line of West Manor Way, 820.19 feet to a point of
curvature; thence

 

2              Northeasterly along a new line through Lot 19 in Block 41, along
a curve to the right having a radius of 40.00 feet and an arc length of 62.83
feet to a point of tangency; thence

 

3.             South 55 degrees 35 minutes 19 seconds East along same, 245.00
feet to a point; thence

 

4.             South 57 degrees 44 minutes 10 seconds East still along same,
200.14 feet to a point; thence

 

5.             South 55 degrees 35 minutes 19 seconds East still along same,
168.13 feet to a point; thence

 

6.             South 34 degrees 24 minutes 41 seconds West still along same,
875.76 feet to a point; thence

 

7.             North 54 degrees 52 minutes 51 seconds West along the common line
between Tax Map Lots 19 and 20 in Block 41,653.18 feet to the true point and
place of BEGINNING.

 

Being known as Lot 19.02 in Block 41 on the Tax map.

 

TOGETHER WITH the benefits as contained in that certain Cross Basement Agreement
recorded in Deed Book 3186, page 024.

 

--------------------------------------------------------------------------------


 

Lot 1, Block 1, Westwood North 3rd Addition, excepting that part thereof lying
northerly of the following described line:

 

BEGINNING at a point on the North line of Section 31, Township 120 North, Range
21 West, Distant 237.03 feet Easterly of the North Quarter corner thereof;

 

THENCE run Southerly at an angle of 90 degrees 00 minutes 00 seconds from said
North Section line for 45 feet;

 

THENCE run Westerly parallel with said North Section line of 150 feet and there
terminating, Hennepin County, Minnesota.

 

Torrens Property

 

Certificate of Title No.811285.

 

The above property is situated in Hennepin County, State of Minnesota.

 

Address: 11611 Business Park Blvd. N, Champlin, MN 55316

 

Tax Map or Parcel ID No.: 31-120-21 12 0073

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

 

MACHINERY AND EQUIPMENT

 

 

All fixtures, machinery, apparatus, equipment, fittings and appliances of every
kind and nature whatsoever now or hereafter affixed or attached to or installed
in any of the Leased Premises (except as hereafter provided), including all
electrical, anti-pollution, heating, lighting (including hanging fluorescent
lighting), incinerating, power, air cooling, air conditioning, humidification,
sprinkling, plumbing, lifting, cleaning, fire prevention, fire extinguishing and
ventilating systems, devices and machinery and all engines, pipes, pumps, tanks
(including exchange tanks and fuel storage tanks), motors, conduits, ducts,
steam circulation coils, blowers, steam lines, compressors, oil burners,
boilers, doors, windows, loading platforms, lavatory facilities, stairwells,
fencing (including cyclone fencing), passenger and freight elevators, overhead
cranes and garage units, together with all additions thereto, substitutions
therefor and replacements thereof required or permitted by this Lease, but
excluding all personal property and all trade fixtures, machinery, office,
manufacturing and warehouse equipment which are not necessary to the operation
of the buildings which constitute part of the Leased Premises for the uses
permitted under Paragraph 4(a) of this Lease.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

PERMITTED ENCUMBRANCES

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY OF NEW YORK

 

Policy No.:

 

Pro Forma

File No.:

 

NYN00-4811NJ

Order No.:

 

00-65422458

 

SCHEDULE B

EXCEPTIONS FROM COVERAGE

 

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

 

1.     The lien of all taxes and assessments for the 3rd quarter of 2000 and
hereafter, a lien not yet due and payable.

 

2.     Subject to proposed 20 foot wide drainage easement area, proposed 25 foot
wide utility easement dedicated to Washington Township MUA, proposed 50 foot
wide strip of land reserved for future right of way, AT&T Easement, 15 foot land
dedicated to Washington Township for road widening purposes, proposed 200' by
200' sight triangle easement, proposed 10 foot wide underground utility easement
all as shown on filed plan, and as shown on survey prepared by Control Point
Associates, Inc., dated May 19, 2000 as Job No. C00183.

 

3.     Subject to an 80 food wide front set back line as shown on filed plan,
and as shown on survey prepared by Control Point Associates, Inc., dated May 19,
2000 as Job No. C00183.

 

4.     Rights, public and private, in that part of subject premises included
within the lines of Applegate Drive and Manor Way, and as shown on survey
prepared by Control Point Associates, Inc., dated May 19, 2000 as Job No.
C00183.

 

5.     Utility Easement granted to American Telephone and Telegraph Company of
New Jersey as contained in Deed Book 1760, Page 324, and re-recorded in Deed
Book 1788 page 219.

 

6.     Terms and conditions of those certain Declaration of Restrictive
Covenants, Agreements and Easements by Mercrock Associates, L.P., as contained
in Deed Book 3182 page 1; assumed in that certain Assumption Agreement and Right
of Reconveyance recorded in Deed Book 3193 page 78, and as shown on survey
prepared by Control Point Associates, Inc., dated May 19, 2000 as Job No.
C00183.

 

The Policy affirmatively insures the Insured that a violation of said
restrictions will not cause a forfeiture or reversion of title.

 

The Company insures the Insured against loss or damage sustained by reason of
any final court order or judgment denying the right to maintain any existing
improvements on the land because of any violation of covenants, conditions or
restrictions or building setback lines shown on a plat of subdivision recorded
or filed in the public records.

 

--------------------------------------------------------------------------------


 

FIDELITY NATIONAL TITLE INSURANCE COMPANY OF NEW YORK

 

Policy No.:

 

Pro Forma

File No.:

 

NYN00-4682NJ

Order No.:

 

00-65422284

 

SCHEDULE B

EXCEPTIONS FROM COVERAGE

 

7.     Terms and condition of that certain Cross Easement Agreement between
Mercrock Associates, L.P. and Zero Corporation as contained in Deed Book 3186,
page 24, and as shown on survey prepared by Control Point Associates, Inc.,
dated May 19, 2000 as Job No. C00183.

 

8.     Terms and condition of the certain Deed of Sight Triangle Easement
between Zero Corporation and The Township of Washington as contained in Deed
Book 3186, Page 51, and as shown on survey prepared by Control Point Associates,
Inc., dated May 19, 2000 as Job No. C00183.

 

9.     Survey prepared by Control Point Associates, Inc., dated May 19, 2000 as
Job No. C00183 shows the following variations and mislocations:

a.     5 foot wide sidewalk easement per map entitled “Soil Erosion and Sediment
Control Plan, Plan and Profile for Northeast Business Park Section 2, Block 41,
Lot 19.01, Applegate Drive, Washington Township, Mercer County, New Jersey”
dated February 1997, last revised 9-4-97, file no. 1112-001.

b.     Underground drainage pipes crossing the northeast portion of the premises
and the southeast portion of the premises.

 

10.   Unrecorded Lease Agreement by and between POWER (DE) QRS 14-34, Inc. and
APW North America, Inc., a Delaware corporation dated May 30, 2000, as evidenced
by a Memorandum of Lease between the same parties dated as of May      , 2000,
recorded May     , 2000 in Deed Book     , Page     .

 

--------------------------------------------------------------------------------


 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

Policy No.:

 

Pro Forma

File No.:

 

NYN00-4810IN

Order No.:

 

200004160

 

SCHEDULE B

EXCEPTIONS FROM COVERAGE

 

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

 

1.     Second installment of taxes for 1999 and subsequent years, a lien, not
yet due or payable. Taxes for Key Number 010-19600-00

 

2.     Second installment of taxes for 1999 and subsequent years, a lien, not
yet due or payable. Taxes for Key Number 010-19610-00

 

3.     Right of Way Grant to State of Indiana for Highway #16 dated October 23,
1935 recorded January 24, 1977 in Easement and Right of Way Record 1977 Page
476-477, and as shown on survey prepared by R.E. Deake & Associates dated May
15, 2000 last revised May 24, 2000 as Job No. 2816 (MONON.DWG).

 

4.     Terms and conditions of the Subdivision Ordinance of White County,
Indiana, as recorded May 19, 1988 in Miscellaneous Record 1988 Page 439-485 in
the White County Recorder’s Office.

 

5.     Matters as shown on Plat recorded in Plat Book 5, Page 35, and as shown
on survey prepared by R.E. Deake & Associates dated May 15, 2000 last revised
May 24, 2000 as Job No. 2816 (MONON DWG).

 

6.     Survey prepared by R.E. Deake & Associates dated May 15, 2000 last
revised May 24, 2000 as Job No. 3816 (MONON.DWG). discloses the following
variances or mislocations:

 

a.     Fence varies along southern and western and eastern record lines of
title.

 

b.     Fence tye 0.42 feet east of eastern property line.

 

c.     Overhead power lines cross through Tract II.

 

7.     Unrecorded Lease Agreement by and between POWER (DE) QRS 14-34, Inc. and
APW North America, Inc., a Delaware corporation dated May 30, 2000, as evidenced
by a Memorandum of Lease between the same parties dated as of May 30, 2000,
recorded May     , 2000 in Dated Book     , Page    .

 

--------------------------------------------------------------------------------


 

Virginia

 

1.     Taxes and Assessments for the 1st Half of 2000, which are due by June 5,
2000 and subsequent taxes  Tax Map No.: 20-(1)-3. Account No.: 020003066.

 

2.     Sanitary sewer easement granted to City of Radford, Virginia by Alice L.
Weeks, by Instrument dated September 16, 1987, recorded in Deed Book 129, page
60.

 

3.     Easement granted to The Chesapeake and Polomac Telephone Company of
Virginia, by H.B. Ingles and Mrs. Fannie M. Ingles by instrument dated May 27,
1937, recorded in Montgomery County Deed Book 106, page 495.

 

4.     Rights of upper and lower riparian owners in and to the flow and water of
that certain unnamed stream following along and over the easterly and southerly
sides of the insured land, as shown on plat of survey made by Anderson and
Associates, Inc., dated November 11, 1998, last revised January 5, 1999,
recorded in Deed Book 4, page 76.

 

5.     The following matters shown on plat of survey by Anderson and Associates,
Inc., dated November 11, 1998, last revised January 5, 1999, recorded in Plat
Book 5, page 76:

 

a.     Existing 29-foot sewer easement on westerly portion of insured land (Deed
Book 129, page60);

b.     Overhead telephone line, with associated poles, crossing southwesterly
portion of insured land (Deed Book 106, page 495);

c.     Limits of 500 year flood hazard zone (Zone B) extending into southerly
and southeasterly portion of insured land;

d.     15-inch drainage pipe extending from the northwesterly portion of insured
land into Rock Road right of way;

e.     Stormwater detention pond, with associated drainage facilities, in
west-central portion of insured land;

f.      Underground electric line located in northerly portion of insured land;
and

g.     6-inch water line located in northerly portion of insured land.

 

--------------------------------------------------------------------------------


 

FIDELITY NATIONAL TITLE INSURANCE COMPANY OF NEW YORK

 

Policy No.:

 

Pro Forma

File No.:

 

NYN00-4809MN

Order No.:

 

T000-803162

 

SCHEDULE B

EXCEPTIONS FROM COVERAGE

 

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

 

1.               Taxes for the second half of the year 2000, now due and
payable, not yet delinquent.

 

2.               Drainage and Utility Easement as shown on the recorded plat
recorded in Plat Book             , page             , and as shown on survey
prepared by Westwood Professional Services, Inc. dated May 15, 2000 has revised
May 26, 2000.

 

3.               Declaration of Covenants and Restrictions dated December 31,
1987, filed January 26, 1988, as Document No. 1904430 which contain no
forfeiture provisions.

 

4.               Declaration of Covenants and Restrictions (Elm Creek Industrial
and Commercial Community Sub-association) dated March 6, 1989, filed April 6,
1989, as Document No. 2004263 which contain no forfeiture provisions.

 

5.               Terms and conditions of that certain Contract for Private
Redevelopment by and between Champlin Economic Development Authority and McLean
Midwest Corporation, dated May 23, 1994 and recorded July 15, 1994 as Document
No. 2533188.  Amended by First Amendment to Contract for Private Redevelopment
recorded as Document No. 2539195.

 

6.               Terms and conditions of that certain Assessment Agreement and
Assessor’s Certification by and among Champlin Economic Development Authority,
McLean Midwest Corporation, and County Assessor of the County of Hennepin, dated
July 14, 1994 and recorded July 15, 1994, as Document No. 2533189.  The Company
affirmatively insures the Insured that there are no deliquent amounts due
pursuant to said Assessment Agreement.

 

7.               Terms and conditions of that certain Assessment Agreement and
Assessor’s Certification by and among Champlin Economic Development Authority,
McLean Midwest Corporation, and City Assessor of the City of Champlin, dated
July 14, 1994 and recorded October 14, 1994 as Document No. 2558616. The Company
affirmatively insures the Insured that there are no deliquent amounts due
pursuant to said Assessment Agreement.

 

8.               Right of Access easement granted in Document No. 1965585 by
Cowles Media Company in Document dated August 22, 1988 and recorded October 11,
1988, and granted in Document No. 2680998 by McLean Midwest Corporation in
Document dated February 15.

 

--------------------------------------------------------------------------------


 

FIDELITY NATIONAL TITLE INSURANCE COMPANY OF NEW YORK

 

Policy No.:

 

Pro Forma

File No.:

 

NYN00-4809MN

Order No.:

 

T000-803162

 

SCHEDULE B

(continued)

 

9.     Survey prepared by Westwood Professional Services, Inc. for Smith-Roberts
National Corporation dated May 15, 2000 last revised May 26, 2000 designated as
Job No.          discloses the following variations or mislocations:

 

        a. parking spaces located in northwest portion of subject property
encroaches over 15' parking setback.

 

10.   Unrecorded Lease Agreement by and between POWER (DE) QRS 14-34, Inc. and
APW North America, Inc., a Delaware corporation dated May 30, 2000, as evidenced
by a Memorandum of Lease between the same parties dated as of May 30, 2000,
recorded May     , 2000 in Deed Book     , Page     .

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

 

BASIC RENT PAYMENTS

 

1.                                       Basic Rent.  (a)  Subject to the
adjustments provided for in the following Paragraph 1 (b) and Paragraphs 2, 3
and 4 below, Basic Rent payable in respect of the Term shall be $1,809,225 per
annum (“Initial Annual Basic Rent”), payable monthly in advance on each Basic
Rent Payment Date, in equal installments of $150,768.75 each (“Initial Monthly
Installment”); except that on June 1, 2000 Tenant shall pay to Landlord, in
addition to the Initial Monthly Installment due, the amount of $301,537.51 as
prepaid rent which shall be applied to Basic Rent due for the last two (2)
months of the Term.

 

(b)  Concurrently with the funding of the initial Loan the Initial Annual Basic
Rent shall be changed (the “Initial Adjustment”) to the sum of (i) the annual
debt service (principal and interest) payable on such Loan and (ii) the product
of 11.92% times the difference between $19,350,000 and the original principal
amount of such Loan.  Upon the Initial Adjustment each Initial Monthly
Installment shall be increased or decreased, as the case may be, by one-twelfth
of the Initial Adjustment.  If the Initial Adjustment occurs between Basic Rent
Payment Dates the next occurring Initial Monthly Installment shall be adjusted
accordingly.  By way of example:

 

Purchase Price:

 

$

19,350,000

 

 

 

Principal Amount of Loan:

 

$

13,425,000

 

 

 

Total Equity:

 

$

5,925,000

 

 

 

Equity Return (11.92%) after debt closing:

 

$

706,260

 

Total Rent = $658,580 + Debt Service

 

Debt Service Assumptions:  $13,425,000 7.70%, 30 year amortization

 

Example #1 - Rent would adjust down.

 

Debt closed:  $13,425,000 7.50%, 30 year amortization

 

 

Example #2 - Rent would adjust up.

 

Debt closed:  $13,425,000 7.90%, 30 year amortization

 

2.                                       CPI Adjustments to Basic Rent.  The
Basic Rent shall be subject to adjustment, in the manner hereinafter set forth,
for increases in the index known as United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index, All Urban Consumers, United States City
Average, All Items, (1982-84=100) (“CPI”) or the successor index that most
closely approximates the CPI.  If the CPI shall be discontinued with no
successor or comparable successor index, Landlord and Tenant shall attempt to
agree upon a substitute index or formula, but if they are unable to so agree,
then the matter shall be determined by arbitration in accordance with the rules
of the American Arbitration Association then prevailing in New York City.  Any

 

--------------------------------------------------------------------------------


 

decision or award resulting from such arbitration shall be final and binding
upon Landlord and Tenant and judgment thereon may be entered in any court of
competent jurisdiction.  In no event will the Basic Rent as adjusted by the CPI
adjustment be less than the Basic Rent in effect for the three (3) year period
immediately preceding the first adjustment of Basic Rent and the one (1) year
period immediately preceding each subsequent adjustment of Basic Rent.

 

3.                                       Effective Dates of CPI Adjustments. 
Basic Rent shall not be adjusted to reflect changes in the CPI until the third
(3rd) anniversary of the Basic Rent Payment Date on which the first full monthly
installment of Basic Rent shall be due and payable (the “First Full Basic Rent
Payment Date”).  As of the third (3rd) anniversary of the First Full Basic Rent
Payment Date (the “Initial Adjustment Date”) and on each anniversary of the
Initial Adjustment Date thereafter during the term, Basic Rent shall be adjusted
to reflect increases in the CPI during the three (3) year period immediately
preceding the Initial Adjustment Date and during the most recent one (1) year
period immediately preceding each anniversary of the Initial Adjustment Date
(the Initial Adjustment Date and each subsequent adjustment date being
hereinafter referred to as the “Basic Rent Adjustment Date”).

 

4.                                       Method of Adjustment for CPI
Adjustment.

 

(a)                                  As of each Basic Rent Adjustment Date when
the average CPI determined in clause (i) below exceeds the Beginning CPI (as
defined in this Paragraph 4(a)), the Basic Rent in effect immediately prior to
the applicable Basic Rent Adjustment Date shall be multiplied by a fraction, the
numerator of which shall be the difference between (i) the average CPI for the
three (3) most recent calendar months (the “Prior Months”) ending prior to such
Basic Rent Adjustment Date for which the CPI has been published on or before the
forty-fifth (45th) day preceding such Basic Rent Adjustment Date and (ii) the
Beginning CPI, and the denominator of which shall be the Beginning CPI.

 

On the Initial Adjustment Date, an amount equal to the lesser of (x) the product
of such multiplication or 5.78% of the Basic Rent in effect immediately prior to
the Initial Adjustment Date shall be added to the Basic Rent in effect
immediately prior to the Initial Adjustment Date.

 

On each Basic Rent Adjustment Date after the Initial Adjustment Date, an amount
equal to the lesser of the product of such multiplication or 1.89% of the Basic
Rent in effect immediately prior to such Basic Rent Adjustment Date shall be
added to the Basic Rent in effect immediately prior to such Basic Rent
Adjustment Date.

 

As used herein, “Beginning CPI” shall mean the average CPI for the three (3)
calendar months corresponding to the Prior Months, but occurring three (3) years
earlier with respect to the first adjustment of Basic Rent and one (1) year
earlier with respect to each subsequent adjustment of Basic Rent.

 

If the average CPI determined in clause (i) is the same or less than the
Beginning CPI, the Basic Rent will remain the same for the ensuing three (3)
year period or one (1) year period, as applicable.  If any CPI adjustment would
result in an annual increase of less than 1.89%, then, the positive difference
between an annual increase of 1.89% and the actual annual increase resulting
from such CPI adjustment shall be carried forward and added to any annual
increase of Basic Rent that is less than 1.89% of the prior year’s Basic Rent. 
By way of example:

 

 

 

Year 5

 

Year 6

 

Year 7

 

Year 8

 

 

 

 

 

 

 

 

 

 

 

CPI:

 

4

%

1.2

%

3

%

2

%

 

 

 

 

 

 

 

 

 

 

Increase:

 

1.89

%

1.2

%

2.59

%

1.89

%

 

 

 

 

 

 

 

 

 

 

Carry Forward:

 

0

 

.69

 

0

 

0

 

 

2

--------------------------------------------------------------------------------


 

(b)                                 Effective as of a given Basic Rent
Adjustment Date, Basic Rent payable under this Lease until the next succeeding
Basic Rent Adjustment Date shall be the Basic Rent in effect after the
adjustment provided for as of such Basic Rent Adjustment Date.

 

(c)                                  Notice of the new annual Basic Rent shall
be delivered to Tenant on or before the tenth (10th) day preceding each Basic
Rent Adjustment Date, but any failure to do so by Landlord shall not be or be
deemed to be a waiver by Landlord of Landlord’s rights to collect such sums. 
Tenant shall pay to Landlord, within ten (10) days after a notice of the new
annual Basic Rent is delivered to Tenant, all amounts due from Tenant, but
unpaid, because the stated amount as set forth above was not delivered to Tenant
at least ten (10) days preceding the Basic Rent Adjustment Date in question.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

 

ACQUISITION COST

 

Monon, Indiana

 

$

1,675,392.67

 

 

 

 

 

Champlin, Minnesota

 

$

5,968,586.39

 

 

 

 

 

Robbinsville / Washington Township, New Jersey

 

$

9,057,591.62

 

 

 

 

 

Radford, Virginia

 

$

3,560,209.42

 

 

 

 

 

Total:

 

$

20,261,780.10

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

PERCENTAGE ALLOCATION OF BASIC RENT

 

Monon, Indiana

 

8.26

%

 

 

 

 

Champlin, Minnesota

 

29.47

%

 

 

 

 

Robbinsville, New Jersey

 

44.70

%

 

 

 

 

Radford, Virginia

 

17.57

%

 

 

 

 

Total:

 

100

%

 

 

If any of the Related Premises ceases to be subject to this Lease pursuant to
Paragraphs 17 or 34 an amount equal the percentage of the Basic Rent allocated
to such Related Premises shall no longer be payable and, the percentage shown on
this Exhibit F for each of the Related Premises

 

--------------------------------------------------------------------------------


 

which continue to remain subject to this Lease shall be adjusted proportionately
so that the total of such percentages shall be 100%.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTION

 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the Township of
Washington, County of Mercer, State of New Jersey:

 

BEGINNING at a point in the proposed Easterly right of way line of West Manor
Way (40 feet from centerline) said point being located the following two (2)
courses from the intersection of the southeasterly right of way line of New
Jersey Turnpike (300 feet wide) with the Easterly right of way line of West
Manor Way (50 feet wide) and from said intersection running;

 

a.                             Southerly distant 3202.78 feet along the Easterly
right of way line of West Manor Way (50 feet wide) to a point; thence

 

b.                            South 54 degrees 52 minutes 51 seconds East along
the common line between Tax Map Lots 19 and 20 in Block 41, 15.00 feet to a
point and place of beginning and running thence;

 

1.                             North 34 degrees 24 minutes 41 seconds East along
the proposed Easterly right of way line of West Manor Way, 820.19 feet to a
point of curvature; thence

 

2.                             Northeasterly along a new line through Lot 19 in
Block 41, along a curve to the right having a radius of 40.00 feet and an arc
length of 62.83 feet to a point of tangency; thence

 

3.                             South 55 degrees 35 minutes 19 seconds East along
same, 245.00 feet to a point; thence

 

4.                             South 57 degrees 44 minutes 10 seconds East still
along same, 200.14 feet to a point; thence

 

5.                             South 55 degrees 35 minutes 19 seconds East still
along same, 168.13 feet to a point; thence

 

6.                             South 34 degrees 24 minutes 41 seconds West still
along same, 875.76 feet to a point; thence

 

7.                             North 54 degrees 52 minutes 51 seconds West along
the common line between Tax Map Lots 19 and 20 in Block 41,653.18 feet to the
true point and place of BEGINNING.

 

Being known as Lot 19.02 in Block 41 on the Tax map.

 

TOGETHER WITH the benefits as contained in that certain Cross Easement Agreement
recorded in Deed Book 3186, page 024.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ALTERATIONS TO
SUBLEASED PREMISES BY SUBLESSEE

 

--------------------------------------------------------------------------------


 

[g134373kcimage002.jpg]

 

--------------------------------------------------------------------------------


 

[g134373kcimage004.jpg]

 

--------------------------------------------------------------------------------


 

[g134373kcimage006.jpg]

 

--------------------------------------------------------------------------------


 

Narrative to accompany Exhibit C

 

 

Drawing Overview:

 

Note: The shaded areas in Drawing SF1.1 represent office space that is to be
newly constructed or modified.  The modifications to the Second Floor offices
are represented in Drawing SF1.2.  There is a legend on each drawing that
provides information regarding the architectural items to be added or removed. 
Drawing SF1.3 shows the wall types for each proposed area, and how high they are
to be built.  All wall construction to be metal studs and sheetrock unless
otherwise noted.  Miscellaneous network wiring, electrical, plumbing, and HVAC
not yet detailed.  All Office construction materials to match existing
materials.

 

•                  (A1 to C7): General Office and Factory Employee Entrance
(SF1.2)

•                  (A5.5 to B6.5): Mechanical Room and Employee Lunch Seating
(SF1.2)

•                  (B5.75 to B0.5-6.25): Employee Pantry (SF1.2)

•                  (A4.5 to C5.75): R&D (SF1.2)

•                  (A6.5 to C7): Security Corridor / Factory Employee Entrance
(SF1.2)

•                  (C1 to F2): Laser Labs (SF1.3)

•                  (C7 to E8): Quality Assurance (SF1.3)

•                  (F0.5-8 to G11): Manufacturing Offices  (SF1.3)

•                  (C1 to F10)+(A7 to C10): General Manufacturing (SF1.1)

 

(A1 to C4.5) General Office: Reference SF1.2

B1.5 to B2:  Corridor added.

B0.5-1.5 to B0.5-2:  Room added, Area 118 on SF1.2

B0.5-3.5 to C4: Office space added, Area 125 & 126 on SF1.2

 

(A4.5 to C5.75) R&D:  Reference SF1.2

Area 129: Removable systems furniture, Lab Benches, and Production display area
added.

Area 130 to 133: Lower large offices divided into 4 equal size offices.

Area 134: Converted to Laboratory.

Corridor 128 to 141 added.

 

(A5.5 to C7)  Mechanical Room, Factory Employee Cafeteria, and Factory

Employee Entrance: Reference SF1.2

Area 142: Mechanical room reduced in size.

Corridor 141: added

Area 140: Lunch Room added.

Area 139: Pantry added

Area 144: Security Office Added

Area 145: Men’s Locker Room Added

Area 146: Women’s Locker Room Added

Area 147: Security Office and Turnstile Added

 

--------------------------------------------------------------------------------


 

Narrative to accompany Exhibit C

 

(A1 to C6.5) Office Mezzanine Level: Reference SF1.2

Area 203: Product showroom added

Area 202: Office added

Area 201: Office added

Area 201A: Closet Added

Area 212:  Wall and doorway removed

 

(C1 to F2.5) Laser Labs: Reference SF1.3

Area L00 to L11:  Concrete cut and caulked to provide vibration isolation. 
Individual Labs, Offices, and Dark Room added.

Area L13, 14 & 15: Area added.

Area L15: Pre-constructed Clean room that will be relocated.

 

(F0.5-8 to G11) Manufacturing Office: Reference SF1.3

Area M03: Wall and door relocated

Area M07: Door relocated

Area M08: Conference room added

 

(C7 to E8) QA Office: Reference SF1.3

Area Q01 to Q05: Office space and Quality Lab added.

 

(C1 to F10)+(A7 to C10) General Manufacturing: General subdivision of this area
into rooms designated on SF1.1

Note:  Network, Phone, Electrical, Plumbing, HVAC, and Sanitary sewer drain
connections to be added and / or modified to various areas and have not yet been
detailed.  Concrete floor to be Epoxy coated.  Epoxy type has not yet been
determined.

 

Area 013, 014: Step and Repeat:  Clean Room added

Area 017, 018, 019, 020: Added.  This area will have a concrete containment
boarder and ramps leading into and out of the South East or rear portion of the
room.

Area 021, 022, 024, 030 to 037: Added

Area 045 to 047: No planned structural changes

 

(A10 to G13) Warehouse:  Reference SF1.1

Area 049: Security Vault added:  Wall construction Concrete or Cinder block not
yet detailed.

Area 048: added

Area 038: added

Area 041: Warehouse - Should be Shipping / Receiving; Some security fencing, a
small guard booth, and an external fenced in truck trap with a motorized gate
will be added.  Not yet shown on drawings.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SUBLESSOR’S WORK

 

 

 

Category

 

Deficiencies & Issues

 

How to Fix

1

 

Site drainage

 

Open inlet at rear of property near loading dock presents a serious hazard and
must be filled.

 

Concrete contractor

 

 

 

 

 

 

 

2

 

Site drainage

 

Sink hole at inlet at the front corner of parking lot must be filled.

 

Frank S. to repair

 

 

 

 

 

 

 

3

 

Site-general

 

Debris, mostly pallets, need to be removed from dumpster area, loading dock and
lunch area.

 

Frank S. to address

 

 

 

 

 

 

 

4

 

Exterior service walks

 

Unsafe gap between joints at side entrance must be corrected. (entire length of
sidewalk; between slabs and between sidewalk and curb)

 

Concrete contractor

 

 

 

 

 

 

 

5

 

Exterior service walks

 

Walk has settled about 1 inch along front of building. Curb has not settled,
leaving a 1” differential in elevation which must be corrected (Limit to 3
areas, 25’ of sidewalk).

 

Concrete contractor

 

 

 

 

 

 

 

6

 

Building exterior

 

Pre-cast coping must be re-grouted or sealed.

 

Trees block access door to the transformer.

 

Concrete contractor Frank S. to trim tree

 

 

 

 

 

 

 

7

 

Building exterior

 

Windows-building had approximately 11 operable hopper windows. Gasketting in
these windows has either come off or is in the process of coming off and must be
replaced.

 

Contact window mfgr Window contractor

 

 

 

 

 

 

 

8

 

Building exterior

 

Curtain Wall Windows-new caulking required at base of windows.

 

Window contractor

 

 

 

 

 

 

 

9

 

Building exterior

 

Pre-Cast Panels-minor cracks in sealant between some pre-cast panels will need
repair (Areas around 3 door frames).

 

Window contractor

 

 

 

 

 

 

 

10

 

Building interior

 

Stained ceiling tile just inside front corner window. Possible water leak and
stained ceiling tile must be investigated and repaired.

 

Roofing contractor

 

 

 

 

 

 

 

11

 

Building Interior – Second Floor

 

Significant water stain to ceiling tile, possible due to clogged drain pan on
rooftop HVAC unit (Note: the HVAC unit in the general area of this leak is not
discharging condensate water).Possible water leak, HVAC clog and stained ceiling
tile must be investigated and repaired.

 

HVAC contractor

 

 

 

 

 

 

 

12

 

Building-Exterior

 

Broken window on side of Building near transformer-replace window

 

Window Conductor

 

In addition, the Sublessor shall repair any additional damage which occurs after
Sublease signing, but prior to the Commencement Date of the Sublease.

 

--------------------------------------------------------------------------------


EXHIBIT E

SCHEDULE OF PROPERTY EXPENSES

 

Expenses Related to Robbinsville Facility/Operations over the Last 2 Years
(200?, 2004)

Accounting [ILLEGIBLE]

 

Category

 

Supplier

 

Amount
Paid

 

Month
Paid

 

Annual Amount

 

Description

 

Detail

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

170,510.00

 

 

 

170,510.00

 

Taxes for 2002

 

Total of a Quarterly Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

42,652.50

 

Jan-03

 

 

 

Taxes

 

1st Qtr Property Taxes

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

42,652.50

 

Apr-03

 

 

 

Taxes

 

2nd Qtr Property Taxes

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

48,037.50

 

Jul-03

 

 

 

Taxes

 

3rd Qtr Property Taxes

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

48,037.50

 

Oct-03

 

181,420.00

 

Taxes

 

4th Qtr Property Taxes

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

45,358.00

 

Jan-04

 

 

 

Taxes

 

1st Qtr Property Taxes

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

45,358.00

 

Apr-04

 

 

 

Taxes

 

2nd Qtr Property Taxes

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

38,382.12

 

Jul-04

 

 

 

Taxes

 

3rd Qtr Property Taxes

 

BR

 

TAX COLLECTOR, WASHINGTON TWP

 

38,382.12

 

Oct-04

 

109,474.24

 

Taxes (Estimate)

 

4th Qtr Property Taxes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BR

 

APPLEGATE ROAD OWNERS ASSOCIATION

 

5,212.55

 

Mar-03

 

 

 

Assoc Service Fees

 

2003 Est. Park Maint Rec & 2002 Park Maint Rec

 

BR

 

APPLEGATE ROAD OWNERS ASSOCIATION

 

4,480.75

 

Mar-04

 

 

 

Assoc Service Fees

 

 

 

 

 

 

 

 

 

 

 

4,4?0.75

 

 

 

 

 

BR

 

NEW JERSEY DIVISION OF FIRE SAFETY

 

1,180.00

 

Jan-03

 

 

 

Annual Life Hazard Line Reg Fee

 

Required annual registration fee (uniform fire safety act)

 

BR

 

NEW JERSEY DIVISION OF FIRE SAFETY

 

1,41?.?0

 

Jan-04

 

 

 

Annual Life Hazard Line Reg Fee

 

Required annual registration fee (uniform fire safety act)

 

 

 

 

 

 

 

 

 

1,415.00

 

 

 

 

 

BR

 

NEW JERSEY DEPARTMENT OF COMMUNITY AFFAIRS DIVISION OF CODES AND STANDARDS

 

292.00

 

May-03

 

 

 

Annual Assoc dues

 

Annual Inspection Fee for Elevator Safety

 

BR

 

NEW JERSEY DEPARTMENT OF COMMUNITY AFFAIRS DIVISION OF CODES AND STANDARDS

 

292.00

 

Apr-04

 

 

 

Annual Assoc dues

 

Annual Inspection Fee for Elevator Safety

 

 

 

 

 

 

 

 

 

202.00

 

 

 

 

 

BR

 

TREASURER - STATE OF NEW JERSEY

 

40.00

 

May-04

 

 

 

Hazardous Waste Compliance Monitoring Fees (Assessed annually)

 

 

 

 

 

 

 

 

 

 

 

40.00

 

 

 

 

 

BR

 

OTIS ELEVATOR COMPANY

 

548.30

 

Feb-03

 

 

 

City Elevator Service Contract

 

2/1/03 to 4/30/03

 

BR

 

OTIS ELEVATOR COMPANY

 

548.30

 

May-03

 

 

 

City Elevator Service Contract

 

5/1/03 to 7/31/03

 

BR

 

OTIS ELEVATOR COMPANY

 

584.23

 

Aug-03

 

 

 

City Elevator Service Contract

 

8/1/03 to 10/31/03

 

BR

 

OTIS ELEVATOR COMPANY

 

584.23

 

Oct-03

 

2,265.00

 

City Elevator Service Contract

 

11/1/03 to 1/31/04

 

BR

 

OTIS ELEVATOR COMPANY

 

584.23

 

Feb-04

 

 

 

City Elevator Service Contract

 

2/1/04 to 4/30/04

 

BR

 

OTIS ELEVATOR COMPANY

 

584.23

 

Apr-04

 

 

 

City Elevator Service Contract

 

5/1/04 to 7/31/04

 

BR

 

OTIS ELEVATOR COMPANY

 

??.14

 

Aug-04

 

 

 

City Elevator Service Contract

 

8/1/04 to 10/31/04

 

BR

 

OTIS ELEVATOR COMPANY

 

??.14

 

Oct-04

 

 

 

City Elevator Service Contract (Estimated)

 

11/1/04 to 1/31/05

 

 

 

 

 

 

 

 

 

2,420.74

 

 

 

 

 

BR

 

JAMES & HUNT MFG CO

 

307.50

 

Jan-03

 

 

 

Fire Extinguishers Serviced

 

Service call & Inspection

 

 

 

 

 

 

 

 

 

397.50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BR

 

TOTAL ANNUAL EXPENSES RELATED TO THE BUILDING

 

 

 

 

 

??

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

BOC GASES

 

12.29

 

Jan-03

 

 

 

Gas [ILLEGIBLE]

 

 

 

D

 

BOC GASES

 

12.??

 

Feb-03

 

 

 

Gas [ILLEGIBLE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

CONSUMERS NEW JERSEY WATER CO

 

410.01

 

Jan-03

 

 

 

Fire Service Charge

 

Dec 1 to Dec 31, 1-8? sprinkler w/o ?? & hydrant

 

D

 

CONSUMERS NEW JERSEY WATER CO

 

410.01

 

Feb-03

 

 

 

Fire Service Charge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

BRUSHELL NURSERY & LANDSCAPING

 

1,245.50

 

Nov-02

 

 

 

Building Maintenance/Landscaping

 

[ILLEGIBLE]

 

D

 

WINDSOR LAWN SPRINKLER INC

 

111.30

 

Nov-02

 

 

 

Building Maintenance/Landscaping

 

[ILLEGIBLE] Sprinkler System

 

D

 

BRUSHELL NURSERY & LANDSCAPING

 

318.00

 

Dec-02

 

 

 

Building Maintenance/Landscaping

 

Snow Removal

 

D

 

BRUSHELL NURSERY & LANDSCAPING

 

1,245.50

 

Jan-03

 

 

 

Building Maintenance/Landscaping

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

851.?2

 

Dec-02

 

 

 

Security

 

1st quarter monitoring

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

1,708.84

 

Mar-03

 

 

 

Security

 

4th qtr, 2nd qtr monitoring

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

887.43

 

Jun-03

 

 

 

Security

 

 

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

887.43

 

Sep-03

 

 

 

Security

 

 

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

887.43

 

Dec-03

 

 

 

Security

 

 

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

887.43

 

Mar-04

 

 

 

Security

 

 

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

887.43

 

Jun-04

 

 

 

Security

 

 

 

D

 

SONITROL SECURITY SYSTEMS OF CENTRAL NJ

 

887.43

 

Aug-04

 

 

 

Security

 

 

 

 

--------------------------------------------------------------------------------

BR      Building Related - Payable regardless of who owns or occupies the
building

  D      Discretionary - A function of who occupies the building and the
[ILLEGIBLE] that the [ILLEGIBLE]

 

--------------------------------------------------------------------------------


 

Category

 

Supplier

 

Amount
Paid

 

Month
Paid

 

Annual
Amount

 

Description

 

Detail

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

91.89

 

Nov-02

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

410.01

 

Nov-02

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

410.01

 

Dec-02

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

62.32

 

Dec-02

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

59.??

 

Jan-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

59.??

 

Feb-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

472.33

 

Mar-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

472.33

 

Apr-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

472.33

 

May-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

4??.37

 

Jun-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

4??.37

 

Jul-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

?72.?3

 

Aug-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

469.37

 

Sep-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

469.37

 

Oct-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

466.41

 

Nov-03

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

4??.37

 

Dec-03

 

4,621.80

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

4??.37

 

Jan-04

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

466.41

 

Feb-04

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

4??.37

 

Mar-04

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

4??.37

 

Apr-04

 

 

 

Water

 

 

 

U

 

CONSUMERS NEW JERSEY WATER CO

 

4??.37

 

May-04

 

 

 

Water

 

 

 

U

 

AQUA NEW JERSEY WATER CO

 

4??.37

 

Jun-04

 

 

 

Water

 

 

 

U

 

AQUA NEW JERSEY WATER CO

 

466.54

 

Jul-04

 

 

 

Water

 

 

 

U

 

AQUA NEW JERSEY WATER CO

 

473.54

 

Aug-04

 

 

 

Water

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

7,???.0?

 

Nov-02

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

7,859.49

 

Jan-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

6,022.67

 

Jan-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

5,849.00

 

Feb-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

13,165.04

 

Mar-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

 

 

Apr-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

2,900.09

 

May-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

5,739.63

 

Jun-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

4,932.40

 

Jul-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

5,445.81

 

Aug-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

5,15?.??

 

Sep-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

2,787.14

 

Oct-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

2,820.14

 

Nov-03

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

 

 

Dec-03

 

53,618.90

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

7,827.47

 

Jan-04

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

 

 

Feb-04

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

8,549.60

 

Mar-04

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

3,833.39

 

Apr-04

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

3,315.16

 

May-04

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

4,039.97

 

Jun-04

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

4,044.3?

 

Jul-04

 

 

 

Electric

 

 

 

U

 

JERSEY CENTRAL POWER & LIGHT

 

4,508.00

 

Aug-04

 

 

 

Electric

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

?,320.63

 

Nov-02

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

35.00

 

Nov-02

 

 

 

Waste Disposel

 

Monthly Charge

 

U

 

MIDCO WASTE SYSTEMS

 

593.40

 

Dec-02

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

35.00

 

Dec-02

 

 

 

Waste Disposel

 

Monthly Charge

 

U

 

MIDCO WASTE SYSTEMS

 

713.57

 

Jan-03

 

 

 

Waste Disposel

 

40 Yd Comp Pull & [ILLEGIBLE]

 

U

 

MIDCO WASTE SYSTEMS

 

413.40

 

Jan-03

 

 

 

Waste Disposel

 

Equipment Rental

 

U

 

MIDCO WASTE SYSTEMS

 

414.37

 

Feb-03

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

413.40

 

Feb-03

 

 

 

Waste Disposel

 

Equipment Rental

 

U

 

MIDCO WASTE SYSTEMS

 

37.00

 

Feb-03

 

 

 

Waste Disposel

 

Feb Monthly  [ILLEGIBLE]

 

U

 

MIDCO WASTE SYSTEMS

 

 

 

Mar-03

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

 

 

Apr-03

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

 

 

May-03

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

 

 

Jun-03

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

 

 

Jul-03

 

 

 

Waste Disposel

 

 

 

U

 

MIDCO WASTE SYSTEMS

 

 

 

Aug-03

 

 

 

Waste Disposel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

PSE&G CO

 

2,323.32

 

Dec-02

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

5,4??.79

 

Jan-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

3,373.64

 

Feb-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

3,?75.54

 

Mar-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

3,187.65

 

Apr-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

664.90

 

May-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

281.51

 

Jun-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

?26.20

 

Jul-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

116.85

 

Aug-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

111.64

 

Sep-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

112.68

 

Oct-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

148.66

 

Nov-03

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

898.64

 

Dec-03

 

18,?33.30

 

Gas

 

 

 

U

 

PSE&G CO

 

2,27?.86

 

Jan-04

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

3,592.09

 

Feb-04

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

3,409.?1

 

Mar-04

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

2,240.24

 

Apr-04

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

11,226.15

 

May-04

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

159.60

 

Jun-04

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

120.13

 

Jul-04

 

 

 

Gas

 

 

 

U

 

PSE&G CO

 

116.05

 

Aug-04

 

 

 

Gas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

183.55

 

Feb-03

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

 

 

Mar-03

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

 

 

Apr-03

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

160.00

 

Apr-03

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

 

 

May-03

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

360.00

 

May-03

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

 

 

Jun-03

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

721.58

 

Feb-04

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

 

 

Aug-04

 

 

 

Sewer

 

 

 

U

 

WASHINGTON TOWNSHIP MUNICIPAL UTILITIES

 

 

 

Aug-04

 

 

 

Sewer

 

 

 

 

--------------------------------------------------------------------------------

U

 

[ILLEGIBLE] - The amount of water, electricity, water [ILLEGIBLE] is a function
of the type of activity in the Building; It is likely to be different for each
occupant

 

 

--------------------------------------------------------------------------------